                Case 19-10289-LSS           Doc 3334       Filed 04/07/21       Page 1 of 1081




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ :
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC ITALY S.P.A.,2                                   : Case No. [Not yet filed]
                                                             :
                    Potential Debtor.                        : [Joint Administration To Be Requested]
                                                             :
------------------------------------------------------------ x

  DECLARATION OF CHRISTINA PULLO OF PRIME CLERK LLC REGARDING THE
  SOLICITATION OF VOTES AND PRELIMINARY TABULATION OF BALLOTS CAST
   ON THE NINTH AMENDEDJOINT CHAPTER 11 PLAN OF REORGANIZATION OF
 IMERYS TALC AMERICA, INC. AND ITS DEBTOR AFFILIATES UNDER CHAPTER 11
                       OF THE BANKRUPTCY CODE

   I, Christina Pullo, declare, under the penalty of perjury:

           1.       I am a Vice President of Global Corporate Actions at Prime Clerk LLC (“Prime

   Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New

   York 10165. I am over the age of eighteen years and not a party to the above-captioned action.

   Unless otherwise noted, I have personal knowledge of the facts set forth herein.

           2.       I submit this Declaration with respect to the solicitation of votes and the preliminary




   1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358) (“ITA”), Imerys Talc Vermont, Inc. (9050) (“ITV”), and
   Imerys Talc Canada Inc. (6748) (“ITC”). The Debtors’ address is 100 Mansell Court East, Suite 300,
   Roswell, Georgia 30076.
   2
       Imerys Talc Italy S.p.A. (“ITI”) may file (but has not yet filed) a chapter 11 case. If and when ITI files
   a chapter 11 case, the Debtors will seek entry of an order by the Bankruptcy Court jointly administering
   ITI’s chapter 11 case under Case No. 19-10289 (LSS).

   US-DOCS\122662064.1
             Case 19-10289-LSS          Doc 3334        Filed 04/07/21     Page 2 of 1081




tabulation of Ballots3 cast on the Ninth Amended Joint Chapter 11 Plan of Reorganization of

Imerys Talc America, Inc. and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code

dated January 27, 2021 [Docket No. 2852] (as may be amended, supplemented, or modified from

time to time, the “Plan”). Except as otherwise noted, all facts set forth herein are based on my

personal knowledge, knowledge that I acquired from individuals under my supervision, and my

review of relevant documents. I am authorized to submit this Declaration on behalf of Prime Clerk.

If I were called to testify, I could and would testify competently as to the facts set forth herein.

        3.       This Bankruptcy Court authorized Prime Clerk’s retention as (a) the claims and

noticing agent to the above-captioned debtors and debtors in possession (collectively, the

“Debtors”)4 pursuant to the Order Authorizing Retention and Appointment of Prime Clerk LLC as

Claims and Noticing Agent, dated February 14, 2019 [Docket No. 58] and (b) administrative

advisor pursuant to the Order Authorizing Employment and Retention of Prime Clerk LLC as

Administrative Advisor Nunc Pro Tunc to the Petition Date, dated March 19, 2019 [Docket No.

255] (collectively, the “Retention Orders”). The Retention Orders authorize Prime Clerk to assist

the Debtors with, among other things, the service of solicitation materials and tabulation of votes

cast to accept or reject the Plan. Prime Clerk and its employees have considerable experience in

soliciting and tabulating votes to accept or reject chapter 11 plans.

         Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.       Pursuant to the Order (I) Approving Disclosure Statement and Form and Manner




3
   All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the
Plan, the Disclosure Statement Order (as defined below), or the Solicitation Procedures (as defined below),
as applicable.
4
 The term “Debtors” refers to ITA, ITV, and ITC, and to the extent ITI commences a proceeding under the
Bankruptcy Code, the term “Debtors” also refers to ITI where applicable.

                                                    2
US-DOCS\122662064.1
             Case 19-10289-LSS          Doc 3334        Filed 04/07/21     Page 3 of 1081




of Notice of Hearing Thereon, (II) Establishing Solicitation Procedures, (III) Approving Form and

Manner of Notice to Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form of

Ballots, (V) Approving Form, Manner, and Scope of Confirmation Notices, (VI) Establishing

Certain Deadlines in Connection with Approval of Disclosure Statement and Confirmation of

Plan, and (VII) Granting Related Relief, dated January 27, 2021 [Docket No. 2863]

(the “Disclosure Statement Order”), the Bankruptcy Court established procedures to solicit votes

from, and tabulate Ballots submitted by, holders of claims entitled to vote on the Plan (the

“Solicitation Procedures”).5 Prime Clerk adhered to the Solicitation Procedures outlined in the

Disclosure Statement Order and, among other things, distributed Solicitation Packages (including

Ballots) to parties entitled to vote on the Plan. I supervised the solicitation and tabulation

performed by Prime Clerk’s employees.

        5.       The Solicitation Procedures established January 27, 2021 as the record date

(the “Voting Record Date”) for determining which creditors were entitled to vote on the Plan.

Pursuant to the Plan and the Solicitation Procedures, only holders as of the Voting Record Date in

the following class were entitled to vote to accept or reject the Plan (the “Voting Class”):

               Plan Class                         Class Description
                      4                      Talc Personal Injury Claims

No other classes were entitled to vote on the Plan.

        6.       In accordance with the Solicitation Procedures, Prime Clerk worked closely with

the Debtors’ advisors to identify the holders entitled to vote in the Voting Class as of the Voting

Record Date, and to coordinate the distribution of Solicitation Packages to these holders. A




5
    The Solicitation Procedures are attached to the Disclosure Statement Order as Exhibit 1.

                                                    3
US-DOCS\122662064.1
             Case 19-10289-LSS         Doc 3334        Filed 04/07/21     Page 4 of 1081




detailed description of Prime Clerk’s distribution of Solicitation Packages is set forth in Prime

Clerk’s Affidavit of Service of Solicitation Materials, which was filed with this Bankruptcy Court

on February 5, 2021 [Docket No. 2901].

        7        In accordance with the Solicitation Procedures, Prime Clerk received, reviewed,

determined the validity of, and tabulated the Ballots submitted to vote on the Plan. Each Ballot

submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into Prime

Clerk’s voting database and processed in accordance with the Solicitation Procedures. To be

included in the tabulation results as valid, a Ballot must have been (a) properly completed pursuant

to the Solicitation Procedures, (b) executed by the relevant holder entitled to vote on the Plan (or

such holder’s authorized representative), (c) returned to Prime Clerk via an approved method of

delivery set forth in the Solicitation Procedures, and (d) received by Prime Clerk by 4:00 p.m.

(prevailing Eastern Time) on March 25, 2021 (the “Voting Deadline”), except to the extent such

Voting Deadline was extended by the Debtors, with the consent of the Plan Proponents.67

        8.       All valid Ballots cast by holders entitled to vote in the Voting Class and received

by Prime Clerk on or before the Voting Deadline (or such later date as extended by the Debtors,

with the consent of the Plan Proponents) were tabulated pursuant to the Solicitation Procedures.




6
     Prime Clerk received Master Ballots for holders of Direct Talc Personal Injury Claims from (i)
Aylstock, Witkin, Kreis & Overholtz, PLLC, (ii) Trammell, P.C., (iii) Williams Hart Boundas Easterby,
(iv) Linville Johnson PLLC, (v) Morgan & Morgan, (vi) Bachus & Schanker, LLC, (vii) Baum Hedlund
Aristei & Goldman, P.C., (viii) Seithel Law, LLC and (ix) Bevan and Associates LPA, Inc. after the Voting
Deadline. The Master Ballots totaled 18,553 accept votes and 3,120 reject votes. In accordance with the
Solicitation Procedures, the Debtors, with the consent of the Plan Proponents, waived the late defect and
directed Prime Clerk to include the Master Ballots in the preliminary vote tabulation.
7
  Prime Clerk received 128 Direct Ballots from holders of Direct Talc Personal Injury Claims after the
Voting Deadline. The Direct Ballots totaled 103 accept votes and 7 reject votes. In accordance with the
Solicitation Procedures, the Debtors, with the consent of the Plan Proponents, waived the late defect and
directed Prime Clerk to include the Direct Ballots in the preliminary vote tabulation.

                                                   4
US-DOCS\122662064.1
              Case 19-10289-LSS         Doc 3334        Filed 04/07/21     Page 5 of 1081




        9.       Prime Clerk received approximately 1,900 inconsistent votes on Master Ballots

(i.e., a vote to accept and a vote to reject on account of the same holder on different Master Ballots

submitted by more than one law firm). Prime Clerk will notify applicable law firms that submitted

inconsistent votes to reconcile the proper law firm and corresponding vote for each individual

claim holder. In accordance with the Solicitation Procedures, the inconsistent votes were excluded

from the preliminary vote tabulation. In addition, Prime Clerk has identified an excess of 20,000

potential duplicative votes. Prime Clerk is conducting a review in conjunction with the Debtors

for potential duplicative votes. An amended vote declaration will be filed once the reconciliation

process is concluded.

        10.      The preliminary tabulation of votes cast by timely and properly completed Ballots

received by Prime Clerk is attached hereto as Exhibit A.8

        11.      The Ballot included instructions on electing to opt out of the releases contained in

the Plan (the “Opt-Out Election”). For the avoidance of doubt, this Declaration does not certify

the validity of any such Opt-Out Election. Such information is provided for reporting and

informational purposes only. The preliminary tabulation of the Opt-Out Election cast timely and

properly completed Ballots received by Prime Clerk is attached hereto as Exhibit B.

        12.      A report of all Ballots excluded from the preliminary tabulation prepared by Prime




8
  Prime Clerk received Master Ballots for holders of Direct Talc Personal Injury Claims from (i) Colley
Shroyer & Abraham Co., LPA, (ii) Goldenberg Heller & Antognoli, P.C., (iii) Hurley Mckenna & Mertz,
P.C., (iv) Levy Konigsberg, LLP, (v) Pendley, Baudin & Coffin, LLP, (vi) The Ferraro Law Firm, P.A.,
and (vii) Wexler Wallace, LLP without previously submitting a valid Certified Plan Solicitation Directive.
The Class 4 Master Ballots totaled 133 accept votes and 114 reject votes. In accordance with the
Solicitation Procedures, the Debtors, with the consent of the Plan Proponents, waived the defect and
directed Prime Clerk to include the Master Ballots in the preliminary vote tabulation.

                                                    5
US-DOCS\122662064.1
             Case 19-10289-LSS          Doc 3334         Filed 04/07/21     Page 6 of 1081




Clerk, and the reasons for exclusion of such Ballots, is attached hereto as Exhibit C.9

        13       A report of all undeliverable mail pertaining to the solicitation related mailings that

Prime Clerk was made aware of is attached hereto as Exhibit D.




                            [Remainder of Page Intentionally Left Blank]




9
  Based on information provided by the Debtors to Prime Clerk, Prime Clerk identified 31 Class 4 votes
from holders of Direct Talc Personal Injury Claims that entered into settlement agreements that provided
releases of the Debtors. The Debtors directed Prime Clerk to exclude these 31 votes from the preliminary
results because these holders no longer have Claims against the Debtors and, therefore, are not entitled to
vote. These excluded Ballots are clearly reflected on Exhibit C hereto. In addition, it is Prime Clerk’s
understanding that the Debtors received a list of holders that may have released claims against the Debtors
pursuant to settlement agreements entered into with Johnson & Johnson; however, due to the
incompleteness of the information included in the list, the Debtors directed Prime Clerk not to exclude such
votes from the preliminary tabulation.

                                                     6
US-DOCS\122662064.1
             Case 19-10289-LSS       Doc 3334       Filed 04/07/21    Page 7 of 1081




        To the best of my knowledge, information and belief, I declare under penalty of perjury

that the foregoing information concerning the distribution, submission and tabulation of Ballots in

connection with the Plan is true and correct.



Dated: April 7, 2021

                                      __/s/ Christina Pullo__________
                                      Christina Pullo
                                      Vice President, Global Corporate Actions
                                      Prime Clerk LLC




                                                7
US-DOCS\122662064.1
             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 8 of 1081




                                     Exhibit A




US-DOCS\122662064.1
                       Case 19-10289-LSS   Doc 3334            Filed 04/07/21           Page 9 of 1081


                                            Imerys Talc America, Inc., et al
                                      Exhibit A ‐ Preliminary Tabulation Summary


                                       Number Accepting              Number Rejecting    Amount Accepting   Amount Rejecting
Class       Class Description                                                                                                  Class Voting Result
                                              %                             %                   %                  %
                                            62,549                        15,900            $62,549.00         $15,900.00
 4      Talc Personal Injury Claims                                                                                                 ACCEPTS
                                           79.73%                        20.27%              79.73%             20.27%




                                                       Page 1 of 1
            Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 10 of 1081




                                     Exhibit B




US-DOCS\122662064.1
                                                             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 11 of 1081




                                                                     Imerys Talc America, Inc., et al
                                           Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number           Creditor Name                 Law Firm                                     City           State      Zip Code          Opt‐Out Election
    4           Direct Ballot              63                    Redacted                   Onder Law                              New Bedford            MA         02746      Opt Out of Giving the Releases
    4           Direct Ballot              69                    Redacted                   Onder Law                             San Bernadino           CA         92404      Opt Out of Giving the Releases
    4           Direct Ballot              71                    Redacted                   Onder Law                                 Wakefield           MA          1880      Opt Out of Giving the Releases
    4           Direct Ballot              89                    Redacted                   Onder Law                                 Dickinson           TX         77539      Opt Out of Giving the Releases
    4           Direct Ballot              95                    Redacted                   Onder Law                                  Grafton            MA         01519      Opt Out of Giving the Releases
    4           Direct Ballot             121                    Redacted                   Onder Law                                Fayetteville         NC         28301      Opt Out of Giving the Releases
    4           Direct Ballot             282                    Redacted                   Onder Law                                   Darien            GA         31305      Opt Out of Giving the Releases
    4           Direct Ballot             286                    Redacted                   Onder Law                                   Benton            AR         72015      Opt Out of Giving the Releases
    4           Direct Ballot             289                    Redacted                   Onder Law                                Muskegon             MI         49442      Opt Out of Giving the Releases
    4           Direct Ballot             315                    Redacted                   Onder Law                                   Visalia           CA         93277      Opt Out of Giving the Releases
    4           Direct Ballot             338                    Redacted                   Onder Law                                  Houston            TX         77029      Opt Out of Giving the Releases
    4           Direct Ballot             383                    Redacted                   Onder Law                                 Cleveland           OH         44105      Opt Out of Giving the Releases
    4           Direct Ballot             390                    Redacted                   Onder Law                                Cartersville         GA         30120      Opt Out of Giving the Releases
    4           Direct Ballot             398                    Redacted                   Onder Law                                Wilkesboro           NC         28697      Opt Out of Giving the Releases
    4           Direct Ballot             441                    Redacted                   Onder Law                             Bonita Springs           FL        34135      Opt Out of Giving the Releases
    4           Direct Ballot             456                    Redacted                   Onder Law                                  Grayson            KY         41143      Opt Out of Giving the Releases
    4           Direct Ballot             507                    Redacted                   Onder Law                                    Casco            WI       54205-9511   Opt Out of Giving the Releases
    4           Direct Ballot             530                    Redacted                   Onder Law                                 Rochester           NY         14621      Opt Out of Giving the Releases
    4           Direct Ballot             553                    Redacted                   Onder Law                             Pleasant Shade          TN         37145      Opt Out of Giving the Releases
    4           Direct Ballot             572                    Redacted                   Onder Law                               Lake Charles          LA         70607      Opt Out of Giving the Releases
    4           Direct Ballot             615                    Redacted                   Onder Law                            West Hempstead         New York     11552      Opt Out of Giving the Releases
    4           Direct Ballot             667                    Redacted                   Onder Law                                  Waldron            AR         72958      Opt Out of Giving the Releases
    4           Direct Ballot             680                    Redacted                   Onder Law                               Indianapolis           IN        46226      Opt Out of Giving the Releases
    4           Direct Ballot             839                    Redacted                   Onder Law                                  King City          MO         63137      Opt Out of Giving the Releases
    4           Direct Ballot             861                    Redacted                   Onder Law                                  Decatur            GA         30034      Opt Out of Giving the Releases
    4           Direct Ballot             872                    Redacted                   Onder Law                                 Lake Mills          WI         53551      Opt Out of Giving the Releases
    4           Direct Ballot             881                    Redacted                   Cellino Law                        Port Jefferson Station     NY         11776      Opt Out of Giving the Releases
    4           Direct Ballot             907                    Redacted                   Onder Law                                 Hillsboro           MO         63050      Opt Out of Giving the Releases
    4           Direct Ballot             983                    Redacted                   Onder Law                                  Kirkland           WA         98011      Opt Out of Giving the Releases
    4           Direct Ballot             1087                   Redacted                   Onder Law                                 Perryville          MO         63775      Opt Out of Giving the Releases
    4           Direct Ballot             1122                   Redacted                   Onder Law                                 Knoxville           TN         37934      Opt Out of Giving the Releases
    4           Direct Ballot             1190                   Redacted                   Onder Law                                   Macon             MO         63552      Opt Out of Giving the Releases
    4           Direct Ballot             1191                   Redacted                   Onder Law                                Great Falls          MT         59404      Opt Out of Giving the Releases
    4           Direct Ballot             1207                   Redacted                   Onder Law                              Collingswood           NJ         08108      Opt Out of Giving the Releases
    4           Direct Ballot             1217                   Redacted                   Onder Law                                 Sayreville          NJ         08872      Opt Out of Giving the Releases
    4           Direct Ballot             1221                   Redacted               Thompson Hine LLP                             Cleveland           OH         44114      Opt Out of Giving the Releases
    4           Direct Ballot             1222                   Redacted               Thompson Hine LLP                             Cleveland           OH         44114      Opt Out of Giving the Releases
    4           Direct Ballot             1224                   Redacted                        N/A                                 Gainesville           FL        32609      Opt Out of Giving the Releases
    4           Direct Ballot             1290                   Redacted          WEIL, GOTSHAL & MANGES LLP                         New York            NY         10153      Opt Out of Giving the Releases
    4           Direct Ballot             1312                   Redacted                Cooney & Conway                               Chicago             IL        60602      Opt Out of Giving the Releases
    4           Direct Ballot             1314                   Redacted                Cooney & Conway                               Chicago             IL        60602      Opt Out of Giving the Releases
    4           Direct Ballot             1316                   Redacted                Cooney & Conway                               Chicago             IL        60602      Opt Out of Giving the Releases
    4           Direct Ballot             1318                   Redacted                Cooney & Conway                               Chicago             IL        60602      Opt Out of Giving the Releases
    4           Direct Ballot             1322                   Redacted                   Onder Law                                White Lake           MI         48383      Opt Out of Giving the Releases
                                                                                    Kazan McClain Satterley &
    4           Direct Ballot           1364                      Redacted                  Greenwood                                Oakland              CA         94607      Opt Out of Giving the Releases
                                                                                    Kazan McClain Satterley &
    4           Direct Ballot           1366                      Redacted                  Greenwood                                OAKLAND              CA         94607      Opt Out of Giving the Releases
                                                                                    Kazan McClain Satterley &
    4           Direct Ballot           1367                      Redacted                  Greenwood                                OAKLAND              CA         94607      Opt Out of Giving the Releases
                                                                                    Kazan McClain Satterley &
    4           Direct Ballot           1368                      Redacted                  Greenwood                                OAKLAND              CA         94607      Opt Out of Giving the Releases
                                                                                    Kazan McClain Satterley &
    4           Direct Ballot           1369                      Redacted                  Greenwood                                OAKLAND              CA         94607      Opt Out of Giving the Releases
                                                                                    Kazan McClain Satterley &
    4           Direct Ballot           1370                      Redacted                  Greenwood                                OAKLAND              CA         94607      Opt Out of Giving the Releases
    4           Direct Ballot           1418                      Redacted                  Onder Law                              New Orleans            LA         70113      Opt Out of Giving the Releases
    4           Direct Ballot           1425                      Redacted                Segal Law Firm                            Charleston            WV         25301      Opt Out of Giving the Releases
    4           Direct Ballot           1444                      Redacted                  Onder Law                                Bellefonte           PA         16823      Opt Out of Giving the Releases
    4           Direct Ballot           1476                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1478                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1484                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1509                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1513                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1527                      Redacted                  Onder Law                                 Portland            OR         97266      Opt Out of Giving the Releases
    4           Direct Ballot           1532                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1533                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1535                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1536                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1545                      Redacted                Phillips Paolicell                         New York             NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1548                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1557                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1558                      Redacted               Cooney & Conway                              Chicago             IL         60602      Opt Out of Giving the Releases
    4           Direct Ballot           1559                      Redacted                Phillips Paolicell                         New York             NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1560                      Redacted                Phillips Paolicell                         New York             NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1565                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1567                      Redacted                       N/A                                 Rocky Hill           CT         06067      Opt Out of Giving the Releases
    4           Direct Ballot           1569                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1570                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1575                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1577                      Redacted                  Onder Law                                 Hesperia            CA         92344      Opt Out of Giving the Releases
    4           Direct Ballot           1581                      Redacted                       N/A                                 Rocky Hill           CT         06067      Opt Out of Giving the Releases
    4           Direct Ballot           1584                      Redacted                Phillips Paolicell                       Lawrenceville          NJ         08648      Opt Out of Giving the Releases
    4           Direct Ballot           1586                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1588                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1592                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1593                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1594                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1595                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1596                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1599                      Redacted                Phillips Paolicell                        NEW YORK              NY         10017      Opt Out of Giving the Releases
    4           Direct Ballot           1622                      Redacted                Segal Law Firm                            Charleston            WV         25301      Opt Out of Giving the Releases




                                                                                     Page 1 of 207
                                                             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 12 of 1081




                                                                     Imerys Talc America, Inc., et al
                                           Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number           Creditor Name                  Law Firm                             City       State    Zip Code          Opt‐Out Election
    4           Direct Ballot             1628                   Redacted                    Onder Law                           Gadsden       AL       35905      Opt Out of Giving the Releases
    4           Direct Ballot             1643                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1645                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1646                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1647                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1648                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1653                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1659                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1660                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1662                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1664                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1667                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1671                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1676                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1678                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1679                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1682                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1683                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1684                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1686                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1687                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1688                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1689                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1690                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1692                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1693                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1693                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1694                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1695                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1697                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1698                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1700                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1701                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1703                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1705                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1706                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1710                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1712                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1714                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1715                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1716                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1717                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1719                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1724                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1725                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1726                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1727                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1729                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1754                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1756                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1757                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1759                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1760                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1762                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1763                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1764                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1768                   Redacted                       N/A                              Hartford      CT       06183      Opt Out of Giving the Releases
    4           Direct Ballot             1771                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1773                   Redacted            Simpson Thacher & Bartlett                  New York      NY     10017-3954   Opt Out of Giving the Releases
    4           Direct Ballot             1777                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1778                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1779                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1780                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1782                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1783                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1785                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1786                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1787                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1790                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1791                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1792                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1793                   Redacted                Seyfarth Shaw LLP                     Washington      DC       20004      Opt Out of Giving the Releases
    4           Direct Ballot             1794                   Redacted            Simpson Thacher & Bartlett                  New York      NY     10017-3954   Opt Out of Giving the Releases
    4           Direct Ballot             1795                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1796                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1797                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1798                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1799                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1800                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot             1801                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1803                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1804                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1806                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1807                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1811                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1813                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1814                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1816                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1822                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1823                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1824                   Redacted              Barnes & Thornburg LLP                  Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot             1825                   Redacted              Barnes & Thornburg LLP                  Indianapolis     IN      46204      Opt Out of Giving the Releases




                                                                                     Page 2 of 207
                                                             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 13 of 1081




                                                                     Imerys Talc America, Inc., et al
                                           Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number           Creditor Name                 Law Firm                              City       State   Zip Code         Opt‐Out Election
    4           Direct Ballot             1826                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1827                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1829                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1830                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1831                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1832                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1833                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1834                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1835                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1836                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1839                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1840                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1841                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1842                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1843                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1844                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1845                   Redacted                   Onder Law                          Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1847                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1850                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1852                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1854                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1855                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1856                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1857                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1859                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1861                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1862                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1863                   Redacted               Coughlin Duffy LLP                     Morristown      NJ      07962     Opt Out of Giving the Releases
    4           Direct Ballot             1864                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1865                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1866                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1867                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1868                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1869                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1870                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1871                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1872                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1873                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1875                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1876                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1877                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1878                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1879                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1880                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1881                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1882                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1883                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1885                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1886                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1887                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1888                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1889                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1890                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1891                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1892                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1893                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1894                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1895                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1896                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1897                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1898                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1899                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1900                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1901                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1902                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1903                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1904                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1905                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1906                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1908                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1909                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1910                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1911                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1912                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1914                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1915                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1916                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1917                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1918                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases
    4           Direct Ballot             1919                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1920                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1922                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1923                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1924                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1925                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1926                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1927                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1928                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1929                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1930                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1931                   Redacted             Barnes & Thornburg LLP                   Indianapolis    IN      46204     Opt Out of Giving the Releases
    4           Direct Ballot             1932                   Redacted             Barnes & Thornburg LLP                   Indianapolis     IN     46204     Opt Out of Giving the Releases




                                                                                     Page 3 of 207
                                                                 Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 14 of 1081




                                                                         Imerys Talc America, Inc., et al
                                               Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission     Ballot/Form Number             Creditor Name                  Law Firm                             City       State    Zip Code          Opt‐Out Election
    4           Direct Ballot               1933                     Redacted             Barnes & Thornburg LLP                   Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot               1934                     Redacted             Barnes & Thornburg LLP                   Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot               1936                     Redacted             Barnes & Thornburg LLP                   Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot               1937                     Redacted             Barnes & Thornburg LLP                   Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot               1938                     Redacted             Barnes & Thornburg LLP                   Indianapolis    IN       46204      Opt Out of Giving the Releases
    4           Direct Ballot               1939                     Redacted             Barnes & Thornburg LLP                   Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot               1940                     Redacted             Barnes & Thornburg LLP                   Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot               1964                     Redacted             Barnes & Thornburg LLP                   Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot               1979                     Redacted             Barnes & Thornburg LLP                   Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot               1983                     Redacted             Barnes & Thornburg LLP                   Indianapolis     IN      46204      Opt Out of Giving the Releases
    4           Direct Ballot               2014                     Redacted           Meirowitz & Wasserberg, LLP                  New York      NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2016                     Redacted           Meirowitz & Wasserberg, LLP                  New York      NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2018                     Redacted           Meirowitz & Wasserberg, LLP                  New York      NY     10017-3678   Opt Out of Giving the Releases
                                                                                       Blasingame, Burch, Garrard &
    4           Direct Ballot               2020                      Redacted                   Ashley, P.C.                       New York       NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2022                      Redacted          Meirowitz & Wasserberg, LLP                 NEW YORK       NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2024                      Redacted                   Onder Law                         Baton Rouge     LA       70819      Opt Out of Giving the Releases
    4           Direct Ballot               2032                      Redacted                   Cellino Law                         Rosedale      NY       11422      Opt Out of Giving the Releases
    4           Direct Ballot               2035                      Redacted          Dean Omar & Branham, LLP                      DALLAS       TX       75202      Opt Out of Giving the Releases
                                                                                      Klehr Harrison Harvey Branzburg
    4           Direct Ballot               2037                      Redacted                        LLP                          Philadelphia    PA       19103      Opt Out of Giving the Releases
    4           Direct Ballot               2040                      Redacted          Dean Omar & Branham, LLP                     DALLAS        TX       75202      Opt Out of Giving the Releases
    4           Direct Ballot               2044                      Redacted          Meirowitz & Wasserberg, LLP                 NEW YORK       NY     10017-3678   Opt Out of Giving the Releases
                                                                                          Early Lucarelli Sweeney &
    4           Direct Ballot               2048                      Redacted                  Meisenkothen                       NEW YORK        NY       10017      Opt Out of Giving the Releases
    4           Direct Ballot               2055                      Redacted          Meirowitz & Wasserberg, LLP                New York        NY     1017-3678    Opt Out of Giving the Releases
    4           Direct Ballot               2059                      Redacted          Meirowitz & Wasserberg, LLP                New York        NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2065                      Redacted          Meirowitz & Wasserberg, LLP                New York        NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2067                      Redacted                       N/A                            Charlotte      NC       28273      Opt Out of Giving the Releases
    4           Direct Ballot               2068                      Redacted          Meirowitz & Wasserberg, LLP                NEW YORK        NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2069                      Redacted          Meirowitz & Wasserberg, LLP                New York        NY     10017-3678   Opt Out of Giving the Releases
    4           Direct Ballot               2087                      Redacted                   Cellino Law                         Collins       NY       14034      Opt Out of Giving the Releases
    4           Direct Ballot               2091                      Redacted          Meirowitz & Wasserberg, LLP                New York        NY     10017-3678   Opt Out of Giving the Releases
                                                                                       Blasingame, Burch, Garrard &
    4          Direct Ballot                2129                      Redacted                    Ashley, PC                         Athens        GA       30601      Opt Out of Giving the Releases
    4          Direct Ballot                2222                      Redacted                      #N/A                                                               Opt Out of Giving the Releases
    4          Direct Ballot                                          Redacted                       N/A                           Gainesville     FL       32609      Opt Out of Giving the Releases
    4          Master Ballot       101 - Bevan & Associates           Redacted               Bevan & Associates                       N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot       101 - Bevan & Associates           Redacted               Bevan & Associates                       N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot       101 - Bevan & Associates           Redacted               Bevan & Associates                       N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases
    4          Master Ballot      103 - The Carlson Law Firm          Redacted              The Carlson Law Firm                      N/A         N/A        N/A       Opt Out of Giving the Releases




                                                                                         Page 4 of 207
                                                                 Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 15 of 1081




                                                                         Imerys Talc America, Inc., et al
                                               Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission     Ballot/Form Number             Creditor Name                  Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                         Page 5 of 207
                                                                 Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 16 of 1081




                                                                         Imerys Talc America, Inc., et al
                                               Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission     Ballot/Form Number             Creditor Name                  Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     103 - The Carlson Law Firm         Redacted                The Carlson Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                         Page 6 of 207
                                                                   Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 17 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission         Ballot/Form Number           Creditor Name                 Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot       103 - The Carlson Law Firm         Redacted              The Carlson Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     112 - Murphy, Falcon & Murphy        Redacted             Murphy, Falcon & Murphy                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     112 - Murphy, Falcon & Murphy        Redacted             Murphy, Falcon & Murphy                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     112 - Murphy, Falcon & Murphy        Redacted             Murphy, Falcon & Murphy                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     112 - Murphy, Falcon & Murphy        Redacted             Murphy, Falcon & Murphy                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     112 - Murphy, Falcon & Murphy        Redacted             Murphy, Falcon & Murphy                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot            116 - Arnold & Itkin          Redacted                  Arnold & Itkin                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot            116 - Arnold & Itkin          Redacted                  Arnold & Itkin                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot            116 - Arnold & Itkin          Redacted                  Arnold & Itkin                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot            116 - Arnold & Itkin          Redacted                  Arnold & Itkin                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot            116 - Arnold & Itkin          Redacted                  Arnold & Itkin                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot            116 - Arnold & Itkin          Redacted                  Arnold & Itkin                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot            116 - Arnold & Itkin          Redacted                  Arnold & Itkin                      N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                           Page 7 of 207
                                                               Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 18 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                       City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 8 of 207
                                                               Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 19 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                       City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 9 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 20 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 10 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 21 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 11 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 22 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 12 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 23 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 13 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 24 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 14 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 25 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 15 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 26 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 16 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 27 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 17 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 28 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 18 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 29 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 19 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 30 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 20 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 31 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 21 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 32 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 22 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 33 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 23 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 34 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 24 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 35 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 25 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 36 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 26 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 37 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 27 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 38 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 28 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 39 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 29 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 40 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 30 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 41 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 31 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 42 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 32 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 43 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 33 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 44 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 34 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 45 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 35 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 46 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 36 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 47 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 37 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 48 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 38 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 49 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 39 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 50 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 40 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 51 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 41 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 52 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 42 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 53 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 43 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 54 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 44 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 55 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 45 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 56 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 46 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 57 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 47 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 58 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 48 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 59 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 49 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 60 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 50 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 61 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 51 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 62 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 52 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 63 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 53 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 64 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 54 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 65 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 55 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 66 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 56 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 67 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 57 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 68 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 58 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 69 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 59 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 70 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 60 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 71 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 61 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 72 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 62 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 73 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 63 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 74 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 64 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 75 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 65 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 76 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                     Arnold & Itkin                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 66 of 207
                                                               Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 77 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number             Creditor Name                     Law Firm                       City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      116 - Arnold & Itkin            Redacted                      Arnold & Itkin                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     119 - Kline & Specter            Redacted                     Kline & Specter                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                       Page 67 of 207
                                                                          Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 78 of 1081




                                                                               Imerys Talc America, Inc., et al
                                                     Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number               Creditor Name                 Law Firm                           City   State   Zip Code         Opt‐Out Election
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot              119 - Kline & Specter              Redacted                 Kline & Specter                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                                  Page 68 of 207
                                                                          Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 79 of 1081




                                                                               Imerys Talc America, Inc., et al
                                                     Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number               Creditor Name                Law Firm                            City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     122 - Saltz Mongeluzzi & Bendeksy P.C       Redacted         Saltz Mongeluzzi & Bendeksy P.C               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     126 - Eichen Crutchlow & Zaslow, LLP        Redacted         Eichen Crutchlow & Zaslow, LLP                N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                                  Page 69 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 80 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission             Ballot/Form Number                  Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      126 - Eichen Crutchlow & Zaslow, LLP           Redacted          Eichen Crutchlow & Zaslow, LLP               N/A     N/A       N/A     Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 70 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 81 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 71 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 82 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 72 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 83 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 73 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 84 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 74 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 85 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 75 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 86 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 76 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 87 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 77 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 88 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 78 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 89 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 79 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 90 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 80 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 91 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 81 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 92 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 82 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 93 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 83 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 94 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 84 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 95 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 85 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 96 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 86 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 97 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 87 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 98 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 88 of 207
                                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 99 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 89 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 100 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 90 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 101 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 91 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 102 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 92 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 103 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 93 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 104 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 94 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 105 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 95 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 106 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 96 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 107 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 97 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 108 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 98 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 109 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 99 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 110 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 100 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 111 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 101 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 112 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 102 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 113 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 103 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 114 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 104 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 115 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 105 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 116 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 106 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 117 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 107 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 118 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 108 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 119 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 109 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 120 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 110 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 121 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 111 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 122 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 112 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 123 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 113 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 124 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 114 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 125 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 115 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 126 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 116 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 127 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 117 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 128 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 118 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 129 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 119 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 130 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 120 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 131 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 121 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 132 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                         Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                     Overholtz                        N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 122 of 207
                                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 133 of 1081




                                                                                 Imerys Talc America, Inc., et al
                                                       Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission            Ballot/Form Number                   Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
                                                                                                        Aylstock, Witkin, Kreis &
    4          Master Ballot      137 - Aylstock, Witkin, Kreis & Overholtz        Redacted                    Overholtz                         N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases
    4          Master Ballot           38 - Fears Nachawati Law Firm               Redacted            Fears Nachawati Law Firm                  N/A    N/A       N/A      Opt Out of Giving the Releases




                                                                                                      Page 123 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 134 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 124 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 135 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 125 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 136 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 126 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 137 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 127 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 138 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 128 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 139 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 129 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 140 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 130 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 141 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 131 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 142 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 132 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 143 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 133 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 144 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 134 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 145 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 135 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 146 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 136 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 147 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 137 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 148 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 138 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 149 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 139 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 150 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 140 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 151 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 141 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 152 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 142 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 153 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 143 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 154 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 144 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 155 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 145 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 156 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 146 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 157 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 147 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 158 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 148 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 159 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 149 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 160 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 150 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 161 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 151 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 162 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 152 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 163 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 153 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 164 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 154 of 207
                                                                  Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 165 of 1081




                                                                           Imerys Talc America, Inc., et al
                                                 Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission        Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     38 - Fears Nachawati Law Firm       Redacted             Fears Nachawati Law Firm                  N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                          Page 155 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 166 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 156 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 167 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 157 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 168 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 158 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 169 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 159 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 170 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 160 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 171 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 161 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 172 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 162 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 173 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 163 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 174 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 164 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 175 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 165 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 176 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 166 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 177 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 167 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 178 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 168 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 179 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 169 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 180 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 170 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 181 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 171 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 182 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 172 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 183 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 173 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 184 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 174 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 185 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 175 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 186 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 176 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 187 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 177 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 188 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 178 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 189 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 179 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 190 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 180 of 207
                                                              Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 191 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission    Ballot/Form Number           Creditor Name                     Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     56 - Johnson Law Group          Redacted                   Johnson Law Group                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 181 of 207
                                                                Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 192 of 1081




                                                                         Imerys Talc America, Inc., et al
                                               Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission      Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      56 - Johnson Law Group           Redacted                Johnson Law Group                      N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      58 - Robinson Calcagnie          Redacted                 Robinson Calcagnie                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                        Page 182 of 207
                                                                Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 193 of 1081




                                                                         Imerys Talc America, Inc., et al
                                               Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission      Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                        Page 183 of 207
                                                                Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 194 of 1081




                                                                         Imerys Talc America, Inc., et al
                                               Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission      Ballot/Form Number           Creditor Name                  Law Firm                          City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     73 - Weitz & Luxenberg, PC        Redacted               Weitz & Luxenberg, PC                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot        79 - Levy Konigsberg           Redacted                 Levy Konigsberg                       N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                        Page 184 of 207
                                                             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 195 of 1081




                                                                      Imerys Talc America, Inc., et al
                                            Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number           Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     79 - Levy Konigsberg           Redacted                    Levy Konigsberg                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                     Page 185 of 207
                                                             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 196 of 1081




                                                                      Imerys Talc America, Inc., et al
                                            Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number           Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                     Page 186 of 207
                                                             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 197 of 1081




                                                                      Imerys Talc America, Inc., et al
                                            Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number           Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                     Page 187 of 207
                                                             Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 198 of 1081




                                                                      Imerys Talc America, Inc., et al
                                            Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number           Creditor Name                    Law Firm                        City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm           Redacted                     Segal Law Firm                    N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                     Page 188 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 199 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot      96 - Segal Law Firm            Redacted                    Segal Law Firm                     N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 189 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 200 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 190 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 201 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 191 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 202 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 192 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 203 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 193 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 204 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 194 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 205 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 195 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 206 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 196 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 207 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 197 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 208 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 198 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 209 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 199 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 210 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 200 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 211 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 201 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 212 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 202 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 213 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 203 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 214 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 204 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 215 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 205 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 216 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 206 of 207
                                                              Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 217 of 1081




                                                                       Imerys Talc America, Inc., et al
                                             Exhibit B ‐ Report of Parties that Opted Out of the Third-Party Release Provision

Plan Class   Type of Submission   Ballot/Form Number            Creditor Name                   Law Firm                         City   State   Zip Code         Opt‐Out Election
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases
    4           Master Ballot     99 - Morelli Law Firm           Redacted                    Morelli Law Firm                   N/A     N/A       N/A     Opt Out of Giving the Releases




                                                                                      Page 207 of 207
           Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 218 of 1081




                                    Exhibit C




US-DOCS\122662064.1
                               Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 219 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name       Law Firm                          Accept / Reject                                     Reason(s) for Exclusion                                        City            State
  4                15              Redacted             N/A                                                                     Holder did not vote to accept or reject the plan                        MONTGOMERY          TX
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              25                Redacted            Onder Law                                                           security number or indication of no social security number                       Hamilton         NJ
 4              32                Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                          Johnstown         NY
 4              60                Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                         Charlestown        NH
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              138               Redacted            Onder Law                                                           security number or indication of no social security number                        Norfolk         VA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              141               Redacted            Onder Law                                                           security number or indication of no social security number                      Dunnellon         FL
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              152               Redacted            Onder Law                                                           security number or indication of no social security number                       Benbrook        TX
 4              156               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                            Boston         MA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              158               Redacted            Onder Law                                                           security number or indication of no social security number                      Columbus          OH
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4              160               Redacted            Onder Law                              Accept                                             security number                                             Dallas          TX
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              165               Redacted            Onder Law                                                           security number or indication of no social security number                     Cheektowaga        NY
 4              184               Redacted            Onder Law                              Accept                                Superseded by later received valid ballot                            Port Saint Lucie    FL
 4              185               Redacted            Onder Law                              Accept                                Superseded by later received valid ballot                                 Baker          LA
 4              192               Redacted            Onder Law                              Accept                                Superseded by later received valid ballot                                Rincon          GA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              204               Redacted            Onder Law                                                           security number or indication of no social security number                       Oakland         MD
 4              207               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                           Saginaw         MI
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4              208               Redacted           Onder Law                               Accept                                             security number                                          Wyandotte          MI
 4              229               Redacted           Onder Law                               Accept                                Superseded by later received valid ballot                               Abilene          TX
 4              236               Redacted           Onder Law                                                                  Holder did not vote to accept or reject the plan                           Bangor           WI
 4              241               Redacted           Onder Law                                                                  Holder did not vote to accept or reject the plan                           Hanover          PA
 4              242               Redacted           Cellino Law                             Accept                                Superseded by later received valid ballot                                 Islip          NY
 4              245               Redacted           Onder Law                                                                  Holder did not vote to accept or reject the plan                        Boynton Beach       FL
 4              246               Redacted           Onder Law                               Accept                                Superseded by later received valid ballot                               Abilene          TX
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              249               Redacted            Onder Law                                                           security number or indication of no social security number                    Moreno Valley       CA
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4              256               Redacted            Onder Law                              Accept                                             security number                                            Decatur          GA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              272               Redacted            Onder Law                                                           security number or indication of no social security number                      Bakersfield       CA
 4              279               Redacted        Levin Simes Abrams                                                 Holder did not vote to accept or reject the plan,No Original Signature                 Covina          CA
 4              282               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                            Darien          GA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              284               Redacted            Onder Law                                                           security number or indication of no social security number                    Boynton Beach       FL
 4              293               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                            Slidell         LA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              305               Redacted            Onder Law                                                           security number or indication of no social security number                        Laurel         MD
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4              312               Redacted            Onder Law                              Accept                                             security number                                             Detroit         MI
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              314               Redacted            Onder Law                                                           security number or indication of no social security number                       Trenton          NJ
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              316               Redacted            Onder Law                                                           security number or indication of no social security number                     Rohnert Park       CA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              331               Redacted            Onder Law                                                           security number or indication of no social security number                     Kailua‐Kona        HI
 4              333               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                        Bessemer City       NC
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              337               Redacted            Onder Law                                                           security number or indication of no social security number                      San Jacinto       CA
 4              338               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                            Houston         TX
 4              351               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                           Las Vegas        NV
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              353               Redacted            Onder Law                                                           security number or indication of no social security number                     Los Angeles        CA
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              369               Redacted            Onder Law                                                           security number or indication of no social security number                        Bartow          FL
                                                                                                             Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              377               Redacted            Onder Law                                                           security number or indication of no social security number                      Vancouver        WA
 4              383               Redacted            Onder Law                                                                 Holder did not vote to accept or reject the plan                          Cleveland        OH




                                                                                            Page 1 of 810
                               Case 19-10289-LSS                          Doc 3334                      Filed 04/07/21                        Page 220 of 1081


                                                                                      Imerys Talc America, Inc et al
                                                                         Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name           Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                         City          State
  4               397              Redacted               Onder Law                                                               Holder did not vote to accept or reject the plan                          Houston          TX
  4               398              Redacted               Onder Law                                                               Holder did not vote to accept or reject the plan                         Wilkesboro        NC
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              417               Redacted                Onder Law                                                         security number or indication of no social security number                     Greenwood         MS
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              432               Redacted                Onder Law                                                         security number or indication of no social security number                       Ripon           CA
 4              433               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                          Huntsville       AL
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4              434               Redacted                Onder Law                            Accept                                             security number                                           Covington        VA
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              438               Redacted                Onder Law                                                         security number or indication of no social security number                       Dandried        TN

                                                                                                               Holder did not vote to accept or reject the plan,No Original Signature, Ballot does not
 4              445               Redacted                Onder Law                                              contain a valid social security number or indication of no social security number            Luttrell       TN
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              451               Redacted                Onder Law                                                         security number or indication of no social security number                       Eustace         TX
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              460               Redacted                Onder Law                                                         security number or indication of no social security number                        Jasper         GA
 4              461               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                         Stockbridge       GA
 4              465               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                         Mount Juliet      TN
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              475               Redacted                Onder Law                                                         security number or indication of no social security number                     Los Angeles       CA

                                                                                                               Holder did not vote to accept or reject the plan,No Original Signature, Ballot does not
 4              487               Redacted                Onder Law                                              contain a valid social security number or indication of no social security number        San Francisco      CA
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              506               Redacted                 Onder Law                                                        security number or indication of no social security number                        Tulsa          OK
 4              508               Redacted        Lundy, Lundy Soileau & South                                                    Holder did not vote to accept or reject the plan                         Rolling Fork      MS
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              509               Redacted                Onder Law                                                         security number or indication of no social security number                       Portage         IN
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              510               Redacted                Onder Law                                                         security number or indication of no social security number                       Decatur         IL
 4              518               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                         Grand Rapids      MI
 4              525               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                            Mesa           AZ
 4              530               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                          Rochester        NY
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              536               Redacted                Onder Law                                                         security number or indication of no social security number                      Plainview        NE
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              543               Redacted                Onder Law                                                         security number or indication of no social security number                    East Meadow        NY
 4              546               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                         San Leandro       CA
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              555               Redacted                Onder Law                                                         security number or indication of no social security number                       Wolcott         NY
 4              562               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                         Marco Island      FL
 4              572               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                         Lake Charles      LA
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4              601               Redacted                Onder Law                            Accept                                              security number                                            El Paso        TX
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              603               Redacted                Onder Law                                                         security number or indication of no social security number                         Islip         NY
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              612               Redacted                Onder Law                                                         security number or indication of no social security number                     Atlantic City     NJ
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              635               Redacted                Onder Law                                                         security number or indication of no social security number                       Bassett         VA
 4              636               Redacted                Onder Law                            Reject                                           No Original Signature                                       Kingsport        TN
 4              641               Redacted                Cellino Law                                                             Holder did not vote to accept or reject the plan                          Wayland          NY
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4              646               Redacted                Onder Law                            Reject                                              security number                                        East North Port    NY
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              652               Redacted                Onder Law                                                         security number or indication of no social security number                      Brundidge       AL
 4              662               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                           Houston        TX
 4              666               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                           Hartford       CT
 4              668               Redacted                Onder Law                                                               Holder did not vote to accept or reject the plan                          Curtis Bay      MD
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              672               Redacted                Onder Law                                                         security number or indication of no social security number                      Muskegon         MI
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4              682               Redacted                Onder Law                            Accept                                              security number                                          Centerville      IN




                                                                                              Page 2 of 810
                               Case 19-10289-LSS                              Doc 3334                       Filed 04/07/21                        Page 221 of 1081


                                                                                           Imerys Talc America, Inc et al
                                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name               Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                          City        State
                                                                                                                      No Original Signature; Ballot does not contain a valid social security number or
 4              699               Redacted                    Onder Law                             Reject                                 indication of no social security number                             Wheat Ridge        CO
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              724               Redacted                    Onder Law                                                          security number or indication of no social security number                    Staten Island      NY
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              726               Redacted                    Onder Law                                                          security number or indication of no social security number                      Avondale        PA
 4              751               Redacted                    Onder Law                             Reject                                           No Original Signature                                        Slidell        LA
 4              780               Redacted                  Segal Law Firm                                                             Holder did not vote to accept or reject the plan                         Charleston       WV
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              784               Redacted                   Cellino Law                                                         security number or indication of no social security number                      Lewiston         NY
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              798               Redacted                    Onder Law                                                          security number or indication of no social security number                       Estero          FL
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              804               Redacted        The Law Firm of Roger Rocky Walton                                             security number or indication of no social security number                      Arlington        TX
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              806               Redacted                    Onder Law                                                          security number or indication of no social security number                       Visalia         CA
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              811               Redacted                    Onder Law                                                          security number or indication of no social security number                    Oakland Park       FL
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4              815               Redacted               Levin Simes Abrams                         Accept                                             security number                                            Oxnard         CA
 4              839               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                          King City       MO
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4              844               Redacted                   Cellino Law                            Accept                                             security number                                             Elmira         NY
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              870               Redacted                    Onder Law                                                          security number or indication of no social security number                      Brainerd        MN
 4              908               Redacted                    Onder Law                                                                Holder did not vote to accept or reject the plan                          Chicago         IL
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              914               Redacted                    Onder Law                                                          security number or indication of no social security number                      Margate          FL
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              920               Redacted                    Onder Law                                                          security number or indication of no social security number                     Philadelphia       PA
 4              933               Redacted                    Onder Law                             Accept                                           No Original Signature                                       Belle Riv      Illinois
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              941               Redacted               Levin Simes Abrams                                                      security number or indication of no social security number                     Brush Prarie     WA
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              942               Redacted                  Segal Law Firm                                                       security number or indication of no social security number                     Charleston       WV
 4              963               Redacted                    Onder Law                                                                Holder did not vote to accept or reject the plan                          Tacoma          WA
 4              974               Redacted                    Onder Law                                                     Holder did not vote to accept or reject the plan,No Original Signature              Dearborn         MI
 4              983               Redacted                    Onder Law                                                                Holder did not vote to accept or reject the plan                          Kirkland        WA
 4              987               Redacted                    Onder Law                             Reject                                           No Original Signature                                     Holidaysburg      PA
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4              989               Redacted                    Onder Law                                                          security number or indication of no social security number                       Waverly        GA
 4              992               Redacted                    Onder Law                                                                Holder did not vote to accept or reject the plan                           Augusta        ME
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1013               Redacted            Childers, Schlueter & Smith                   Accept                                             security number                                          Gainesville       GA
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1014               Redacted               Goza & Honnold LLC                                                      security number or indication of no social security number                       cartaro         AZ
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1033               Redacted                    Onder Law                                                          security number or indication of no social security number                      Rossville       GA
 4             1039               Redacted                    Onder Law                             Reject                                           No Original Signature                                      Springfield      OH
 4             1051               Redacted                    Onder Law                                                                Holder did not vote to accept or reject the plan                         Clarksdale       MS
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1057               Redacted                    Onder Law                             Accept                                             security number                                          Fort Worth        TX
 4             1068               Redacted                    Onder Law                                                                Holder did not vote to accept or reject the plan                         Terrytown         LA
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1077               Redacted                   Onder Law                                                           security number or indication of no social security number                         McKee        KY
 4             1080               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                           Saint Paul     MN
 4             1087               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                           Perryville     MO
 4             1090               Redacted                   Onder Law                                                      Holder did not vote to accept or reject the plan,No Original Signature               Boca Raton      FL
 4             1091               Redacted               Goldberg & Osborne                         Accept                                           No Original Signature                                       Castlewood      VA
 4             1098               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                        Fredericksburg    PA
 4             1130               Redacted                 Segal Law Firm                                                              Holder did not vote to accept or reject the plan                          Charleston      WV
 4             1157               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                            Wichita       KS
 4             1171               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                           Livermore      CA
 4             1173               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                          Wickenburg      AZ
 4             1207               Redacted                   Onder Law                                                                 Holder did not vote to accept or reject the plan                         Collingswood     NJ




                                                                                                   Page 3 of 810
                               Case 19-10289-LSS                         Doc 3334                       Filed 04/07/21                        Page 222 of 1081


                                                                                      Imerys Talc America, Inc et al
                                                                         Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name        Law Firm                           Accept / Reject                                     Reason(s) for Exclusion                                           City        State
  4               1218             Redacted           Cellino Law                             Accept                                 Superseded by later received valid ballot                                Brooklyn       NY
  4               1221             Redacted       Thompson Hine LLP                                                               Holder did not vote to accept or reject the plan                           Cleveland       OH
  4               1222             Redacted       Thompson Hine LLP                                                               Holder did not vote to accept or reject the plan                           Cleveland       OH
  4               1241             Redacted           Onder Law                                Accept                                           No Original Signature                                         Memphis        TN
  4               1253             Redacted         Segal Law Firm                                                                Holder did not vote to accept or reject the plan                           Charleston      WV
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1261               Redacted            Onder Law                                                             security number or indication of no social security number                      West Berlin       NJ
 4             1263               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                           Peoria           IL
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1266               Redacted          Segal Law Firm                                                          security number or indication of no social security number                       Charleston      WV
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1267               Redacted            Onder Law                                                             security number or indication of no social security number                      W Jefferson      OH
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1268               Redacted            Onder Law                                                             security number or indication of no social security number                         Salem         OH
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1282               Redacted            Onder Law                                                             security number or indication of no social security number                      Mosspoint        MS
 4             1288               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                          N Ft Myers       FL
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1297               Redacted            Onder Law                                                             security number or indication of no social security number                        Houston         TX
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1304               Redacted            Onder Law                                                             security number or indication of no social security number                       Pensacola        FL
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1305               Redacted            Onder Law                                                             security number or indication of no social security number                         Mesa          AZ
 4             1308               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                           Ft Worth        TX
 4             1340               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                           St. Louis       MO
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4             1345               Redacted            Onder Law                                Reject                                             security number                                           Fruit Heights     UT
                                                                                                                  Superseded by later received valid ballot; Ballot does not contain a valid social
 4             1382               Redacted            Onder Law                                Accept                       security number or indication of no social security number                       Vancouver       WA
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4             1384               Redacted            Onder Law                                Reject                                             security number                                             Malvern         AR
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4             1385               Redacted              N/A                                    Accept                                             security number                                           EL DORADO         AR
 4             1398               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                          Greeneville       TN
 4             1400               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                           Houston          TX
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4             1411               Redacted            Onder Law                                Accept                                             security number                                         West Palm Beach   Florida
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1427               Redacted            Onder Law                                                             security number or indication of no social security number                         Wyola         MT
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1466               Redacted          Segal Law Firm                                                          security number or indication of no social security number                       Charleston      WV
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1479               Redacted            Onder Law                                                             security number or indication of no social security number                      Brookwood         AL

                                                                                                               Holder did not vote to accept or reject the plan,No Original Signature, Ballot does not
 4             1482               Redacted            Onder Law                                                  contain a valid social security number or indication of no social security number        New Bloomfield      PA
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1492               Redacted            Onder Law                                                             security number or indication of no social security number                        Harrison        MI
 4             1500               Redacted        Goldberg & Osborne                                                              Holder did not vote to accept or reject the plan                            Tucson          AZ
                                                                                                                Holder did not vote to accept or reject the plan; Superceded by later received valid
 4             1511               Redacted            Onder Law                                                                                         ballot                                                St. Louis      MO
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1520               Redacted            Onder Law                                                             security number or indication of no social security number                        Aurora          CO
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1523               Redacted            Onder Law                                                             security number or indication of no social security number                       Spokane         WA
 4             1524               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                            Clovis         CA
 4             1550               Redacted            Onder Law                                Accept                                 Superseded by later received valid ballot                             Baxter Spgs      KS
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4             1553               Redacted          Phillips Paolicell                         Reject                                              security number                                          NEW YORK          NY
 4             1577               Redacted            Onder Law                                                                   Holder did not vote to accept or reject the plan                           Hesperia         CA
                                                                                                               Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1606               Redacted            Onder Law                                                             security number or indication of no social security number                     Grover Beach       CA
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4             1607               Redacted            Onder Law                                Reject                                              security number                                         New Orleans        LA




                                                                                              Page 4 of 810
                               Case 19-10289-LSS                              Doc 3334                       Filed 04/07/21                        Page 223 of 1081


                                                                                           Imerys Talc America, Inc et al
                                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name              Law Firm                          Accept / Reject                                      Reason(s) for Exclusion                                        City             State
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1611               Redacted                  Onder Law                                                            security number or indication of no social security number                     Crestview            FL
 4             1612               Redacted                  Onder Law                               Accept                                           No Original Signature                                      Crestview            FL
 4             1613               Redacted                  Cellino Law                                                                 Holder did not vote to accept or reject the plan                        Rochester            NY
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1614               Redacted                  Onder Law                                                            security number or indication of no social security number                    St. Louis Park        MN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1616               Redacted                  Onder Law                               Accept                                             security number                                          Unionville           PA
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1621               Redacted                  Onder Law                               Accept                                             security number                                          Brooksville          MS
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1636               Redacted                  Onder Law                                                            security number or indication of no social security number                       Melissa            TX
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1638               Redacted                  Onder Law                                                            security number or indication of no social security number                     Chula Vista          CA
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1649               Redacted                   Hausfeld                                                         security number; Holder did not vote to accept or reject the plan                                 Washington, D
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1670               Redacted                   Hausfeld                                                         security number; Holder did not vote to accept or reject the plan                                 Washington, D
                                                                                                                     Holder did not vote to accept or reject the plan; Superceded by later received valid
 4             1723               Redacted        Richardson Richardson Boudreaux                                                                            ballot                                                Tulsa             OK
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1734               Redacted                  Onder Law                               Accept                                             security number                                          New York             NY
                                                                                                                    Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4             1758               Redacted                  Onder Law                                                            security number or indication of no social security number                      Pitman              NJ
 4             1845               Redacted                  Onder Law                               Accept                                 Superseded by later received valid ballot                            Longview             TX
 4             1863               Redacted               Coughlin Duffy LLP                                                             Holder did not vote to accept or reject the plan                       Morristown            NJ
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             1959               Redacted                  Onder Law                               Accept                                             security number                                           Harvey              IL
 4             1975               Redacted                  Onder Law                                                                   Holder did not vote to accept or reject the plan                        Anchorage            AK
 4             1981               Redacted          Meirowitz & Wasserberg, LLP                     Accept                                 Superseded by later received valid ballot                            New York             NY
 4             1993               Redacted                  Onder Law                                                                  Holder did not vote to accept or reject the plan;                       Grand Island          NE
 4             2011               Redacted                  Onder Law                                                                  Holder did not vote to accept or reject the plan;                         Chicago             IL
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2049               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2051               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2052               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2056               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2057               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2060               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2062               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2066               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis          IN
 4             2067               Redacted                     N/A                                                                      Holder did not vote to accept or reject the plan                         Charlotte           NC
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2077               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2080               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan                Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2082               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2098               Redacted                Dobs & Farinas                                                      security number; Holder did not vote to accept or reject the plan;               Indianapolis           IN
 4             2101               Redacted                 Onder Law                                Accept                                 Superseded by later received valid ballot                            Inverness             FL
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             2108               Redacted                  Onder Law                               Accept                                             security number;                                          Doe Run             MO
 4             2116               Redacted                  Onder Law                                                                  Holder did not vote to accept or reject the plan;                         Yeadon              PA
 4             2126               Redacted                  Cellino Law                             Accept                                           No Original Signature;                                     Lancaster            NY

                                                                                                                    Holder did not vote to accept or reject the plan,No Original Signature, Ballot does not
 4             2127               Redacted                  Onder Law                                                 contain a valid social security number or indication of no social security number;       Turtle Creek          PA




                                                                                                   Page 5 of 810
                                                 Case 19-10289-LSS                                  Doc 3334                       Filed 04/07/21                        Page 224 of 1081


                                                                                                                 Imerys Talc America, Inc et al
                                                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class          Ballot / Form Number              Participant Name                 Law Firm                           Accept / Reject                                     Reason(s) for Exclusion                                              City             State
  4                      2136                        Redacted                     Onder Law                                                                 Holder did not vote to accept or reject the plan;                              Shreveport           LA
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2139                        Redacted                      Onder Law                                                            security number or indication of no social security number;                          Nashville           NC
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4                      2153                        Redacted                     Cellino Law                              Accept                                             security number;                                                Buffalo            NY
 4                      2156                        Redacted        Blasingame, Burch, Garrard & Ashley, PC               Accept                                          No Original Signature;                                             Athens             GA
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4                      2168                        Redacted                      Onder Law                               Accept                                             security number;                                              Gladstone            MI
 4                      2172                        Redacted                  Arnold & Itkin, LLP                                                           Holder did not vote to accept or reject the plan;                              Lake City            SC
 4                      2176                        Redacted                 The Carlson Law Firm                     Accept:Reject                             Voted both to accept and reject the Plan;                                 Philadelphia          PA
 4                      2178                        Redacted                    Segal Law Firm                           Accept                                           No Original Signature;                                          Woodstock             GA
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2179                        Redacted                      Onder Law                                                            security number or indication of no social security number;                           Jasper             AL

                                                                                                                                          Holder did not vote to accept or reject the plan,No Original Signature, Ballot does not
 4                      2193                        Redacted                      Onder Law                                                 contain a valid social security number or indication of no social security number;             Roseboro             NC
 4                      2197                        Redacted                        #N/A                                  Accept                                           No Original Signature;                                         Orange Park           FL
 4                      2204                        Redacted                        #N/A                                                                     Holder did not vote to accept or reject the plan;                             Clear Lake           WI

                                                                                                                                          Holder did not vote to accept or reject the plan,No Original Signature, Ballot does not
 4                      2206                        Redacted                         #N/A                                                   contain a valid social security number or indication of no social security number;              Brooklyn            NY
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4                      2207                        Redacted                         #N/A                                 Accept                                              security number                                               Seminole            FL
 4                      2211                        Redacted                         #N/A                                                                    Holder did not vote to accept or reject the plan
                                                                                                                                           Voted both to accept and reject the Plan,No Original Signature,Unknown Claimant,
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4                      2213                        Redacted                         #N/A                             Accept:Reject                                           security number
 4                      2217                        Redacted                         #N/A                                                                    Holder did not vote to accept or reject the plan;                             Charleston          WV
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2220                        Redacted                         #N/A                                                              security number or indication of no social security number;                         Centerville          GA
 4                      2231                        Redacted                         #N/A                                                                    Holder did not vote to accept or reject the plan;                              Auburn              AL
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2235                        Redacted                         #N/A                                                              security number or indication of no social security number;                          Newport             RI
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2236                        Redacted                         #N/A                                                              security number or indication of no social security number;                   Spotsylvania Courthouse    VA
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2237                        Redacted                         #N/A                                                              security number or indication of no social security number;                          Malvern             AR
 4                      2241                        Redacted                         #N/A                                                                    Holder did not vote to accept or reject the plan;                              Windsor             CO
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2242                        Redacted                         #N/A                                                              security number or indication of no social security number;                        San Antonio           TX
                                                                                                                                          Holder did not vote to accept or reject the plan, Ballot does not contain a valid social
 4                      2243                        Redacted                         #N/A                                                              security number or indication of no social security number;                      Mountain Home           ID
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4                      2249                        Redacted                         #N/A                                 Accept                                              security number                                             Chagrin Falls         OH
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4      1 ‐ Rheingold, Giuffra, Ruffo, Plotkin      Redacted            heingold, Giuffra, Ruffo, Plotkin                 Accept                                              security number                                                 N/A              N/A
 4            100 ‐ Ross Feller Casey               Redacted                   Ross Feller Casey                          Accept                                Inconsistent votes from different law firms                                   N/A              N/A
 4            100 ‐ Ross Feller Casey               Redacted                   Ross Feller Casey                          Accept                                Inconsistent votes from different law firms                                   N/A              N/A
 4            100 ‐ Ross Feller Casey               Redacted                   Ross Feller Casey                          Accept                                Inconsistent votes from different law firms                                   N/A              N/A
 4            100 ‐ Ross Feller Casey               Redacted                   Ross Feller Casey                          Accept                     Superseded by later received master ballot with matching vote                            N/A              N/A
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4            100 ‐ Ross Feller Casey               Redacted                    Ross Feller Casey                         Accept                                              security number                                                 N/A              N/A
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4            100 ‐ Ross Feller Casey               Redacted                    Ross Feller Casey                         Accept                                              security number                                                 N/A              N/A
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4            100 ‐ Ross Feller Casey               Redacted                    Ross Feller Casey                         Accept                                              security number                                                 N/A              N/A
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4            100 ‐ Ross Feller Casey               Redacted                    Ross Feller Casey                         Accept                                              security number                                                 N/A              N/A
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4            100 ‐ Ross Feller Casey               Redacted                    Ross Feller Casey                         Accept                                              security number                                                 N/A              N/A
                                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4            100 ‐ Ross Feller Casey               Redacted                    Ross Feller Casey                         Accept                                              security number                                                 N/A              N/A
                                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4           101 ‐ Bevan & Associates               Redacted                  Bevan & Associates                          Reject                           with consistent vote on account of the same holder                                 N/A              N/A




                                                                                                                         Page 6 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 225 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 7 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 226 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 8 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 227 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 9 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 228 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 10 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 229 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 11 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 230 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 12 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 231 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 13 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 232 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 14 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 233 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 15 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 234 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 16 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 235 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 17 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 236 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 18 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 237 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 19 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 238 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 20 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 239 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 21 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 240 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 22 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 241 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 23 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 242 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 24 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 243 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 25 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 244 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 26 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 245 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 27 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 246 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 28 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 247 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 29 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 248 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 30 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 249 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 31 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 250 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 32 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 251 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 33 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 252 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 34 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 253 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 35 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 254 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 36 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 255 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 37 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 256 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 38 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 257 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 39 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 258 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 40 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 259 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 41 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 260 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 42 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 261 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 43 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 262 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 44 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 263 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 45 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 264 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 46 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 265 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 47 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 266 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 48 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 267 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 49 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 268 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 50 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 269 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 51 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 270 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 52 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 271 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 53 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 272 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 54 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 273 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 55 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 274 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 56 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 275 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 57 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 276 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 58 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 277 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 59 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 278 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 60 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 279 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 61 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 280 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 62 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 281 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 63 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 282 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 64 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 283 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 65 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 284 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 66 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 285 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 67 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 286 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 68 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 287 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 69 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 288 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 70 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 289 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 71 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 290 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 72 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 291 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 73 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 292 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 74 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 293 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 75 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 294 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 76 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 295 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 77 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 296 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 78 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 297 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 79 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 298 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 80 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 299 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 81 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 300 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 82 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 301 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 83 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 302 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 84 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 303 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 85 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 304 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 86 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 305 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 87 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 306 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 88 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 307 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 89 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 308 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 90 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 309 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 91 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 310 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 92 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 311 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 93 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 312 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 94 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 313 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 95 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 314 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 96 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 315 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 97 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 316 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 98 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 317 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                            Page 99 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 318 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 100 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 319 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 101 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 320 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 102 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 321 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 103 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 322 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 104 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 323 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 105 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 324 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 106 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 325 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 107 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 326 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 108 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 327 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 109 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 328 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 110 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 329 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 111 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 330 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 112 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 331 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 113 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 332 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 114 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 333 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 115 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 334 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 116 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 335 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 117 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 336 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 118 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 337 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 119 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 338 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 120 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 339 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 121 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 340 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 122 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 341 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 123 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 342 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 124 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 343 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 125 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 344 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 126 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 345 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 127 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 346 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 128 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 347 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 129 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 348 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 130 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 349 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 131 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 350 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 132 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 351 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 133 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 352 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                          Entered into Settlement Agreement with the Debtors                       N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 134 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 353 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 135 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 354 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 136 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 355 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 137 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 356 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 138 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 357 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 139 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 358 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 140 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 359 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 141 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 360 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 142 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 361 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 143 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 362 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 144 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 363 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                          Entered into Settlement Agreement with the Debtors                       N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 145 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 364 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 146 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 365 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 147 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 366 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 148 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 367 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 149 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 368 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 150 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 369 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 151 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 370 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 152 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 371 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 153 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 372 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 154 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 373 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 155 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 374 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 156 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 375 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 157 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 376 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 158 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 377 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 159 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 378 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 160 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 379 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 161 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 380 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 162 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 381 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 163 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 382 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 164 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 383 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 165 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 384 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 166 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 385 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 167 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 386 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 168 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 387 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 169 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 388 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 170 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 389 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 171 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 390 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 172 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 391 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 173 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 392 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 174 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 393 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 175 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 394 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 176 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 395 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 177 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 396 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 178 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 397 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 179 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 398 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 180 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 399 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 181 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 400 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 182 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 401 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 183 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 402 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 184 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 403 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 185 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 404 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 186 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 405 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 187 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 406 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 188 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 407 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 189 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 408 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 190 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 409 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 191 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 410 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 192 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 411 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 193 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 412 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 194 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 413 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 195 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 414 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 196 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 415 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 197 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 416 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 198 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 417 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 199 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 418 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 200 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 419 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 201 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 420 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 202 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 421 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 203 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 422 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 204 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 423 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 205 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 424 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 206 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 425 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 207 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 426 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 208 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 427 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 209 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 428 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 210 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 429 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 211 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 430 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 212 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 431 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 213 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 432 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 214 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 433 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 215 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 434 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 216 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 435 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 217 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 436 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 218 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 437 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 219 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 438 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 220 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 439 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 221 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 440 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 222 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 441 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 223 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 442 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 224 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 443 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 225 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 444 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 226 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 445 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 227 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 446 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 228 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 447 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 229 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 448 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 230 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 449 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 231 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 450 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 232 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 451 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 233 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 452 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 234 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 453 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 235 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 454 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 236 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 455 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 237 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 456 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 238 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 457 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 239 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 458 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 240 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 459 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 241 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 460 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 242 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 461 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 243 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 462 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 244 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 463 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 245 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 464 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 246 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 465 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 247 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 466 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 248 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 467 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 249 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 468 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 250 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 469 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 251 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 470 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 252 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 471 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 253 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 472 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 254 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 473 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 255 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 474 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 256 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 475 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 257 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 476 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 258 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 477 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 259 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 478 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 260 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 479 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 261 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 480 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 262 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 481 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 263 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 482 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 264 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 483 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 265 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 484 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 266 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 485 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 267 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 486 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 268 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 487 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 269 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 488 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 270 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 489 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 271 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 490 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 272 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 491 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 273 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 492 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 274 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 493 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 275 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 494 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 276 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 495 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 277 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 496 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 278 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 497 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 279 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 498 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 280 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 499 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 281 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 500 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 282 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 501 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 283 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 502 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 284 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 503 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 285 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 504 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 286 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 505 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 287 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 506 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 288 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 507 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 289 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 508 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 290 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 509 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 291 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 510 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 292 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 511 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 293 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 512 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 294 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 513 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 295 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 514 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 296 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 515 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 297 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 516 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 298 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 517 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 299 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 518 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 300 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 519 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 301 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 520 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 302 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 521 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 303 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 522 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 304 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 523 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 305 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 524 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 306 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 525 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 307 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 526 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 308 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 527 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 309 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 528 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 310 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 529 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 311 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 530 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 312 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 531 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 313 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 532 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 314 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 533 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 315 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 534 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 316 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 535 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 317 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 536 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 318 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 537 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 319 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 538 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 320 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 539 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 321 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 540 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 322 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 541 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 323 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 542 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 324 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 543 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 325 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 544 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 326 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 545 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 327 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 546 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 328 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 547 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 329 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 548 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 330 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 549 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 331 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 550 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 332 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 551 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 333 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 552 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 334 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 553 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 335 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 554 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 336 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 555 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 337 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 556 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 338 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 557 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 339 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 558 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 340 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 559 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 341 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 560 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                          Entered into Settlement Agreement with the Debtors                       N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 342 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 561 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 343 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 562 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 344 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 563 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 345 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 564 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 346 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 565 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 347 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 566 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 348 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 567 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 349 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 568 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 350 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 569 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 351 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 570 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 352 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 571 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 353 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 572 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 354 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 573 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 355 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 574 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 356 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 575 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 357 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 576 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 358 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 577 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 359 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 578 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 360 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 579 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 361 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 580 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 362 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 581 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 363 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 582 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 364 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 583 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 365 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 584 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 366 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 585 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 367 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 586 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 368 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 587 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 369 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 588 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 370 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 589 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 371 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 590 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 372 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 591 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 373 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 592 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 374 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 593 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 375 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 594 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 376 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 595 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 377 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 596 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 378 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 597 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 379 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 598 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 380 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 599 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 381 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 600 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 382 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 601 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 383 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 602 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 384 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 603 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 385 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 604 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 386 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 605 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 387 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 606 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 388 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 607 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 389 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 608 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 390 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 609 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 391 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 610 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 392 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 611 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 393 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 612 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 394 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 613 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 395 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 614 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 396 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 615 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 397 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 616 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 398 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 617 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 399 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 618 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 400 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 619 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 401 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 620 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 402 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 621 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 403 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 622 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 404 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 623 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 405 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 624 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 406 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 625 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 407 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 626 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 408 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 627 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 409 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 628 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 410 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 629 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 411 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 630 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 412 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 631 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 413 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 632 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 414 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 633 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 415 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 634 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 416 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 635 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 417 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 636 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 418 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 637 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 419 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 638 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 420 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 639 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 421 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 640 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 422 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 641 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 423 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 642 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 424 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 643 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 425 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 644 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 426 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 645 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 427 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 646 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 428 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 647 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 429 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 648 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 430 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 649 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 431 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 650 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 432 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 651 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 433 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 652 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 434 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 653 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 435 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 654 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 436 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 655 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 437 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 656 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 438 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 657 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 439 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 658 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 440 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 659 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 441 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 660 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 442 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 661 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 443 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 662 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 444 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 663 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 445 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 664 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 446 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 665 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 447 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 666 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 448 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 667 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 449 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 668 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 450 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 669 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 451 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 670 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 452 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 671 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 453 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 672 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 454 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 673 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 455 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 674 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 456 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 675 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 457 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 676 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 458 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 677 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 459 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 678 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 460 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 679 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 461 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 680 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 462 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 681 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 463 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 682 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 464 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 683 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 465 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 684 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 466 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 685 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 467 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 686 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 468 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 687 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 469 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 688 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 470 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 689 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 471 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 690 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 472 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 691 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 473 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 692 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 474 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 693 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 475 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 694 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 476 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 695 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 477 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 696 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 478 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 697 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 479 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 698 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 480 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 699 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 481 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 700 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 482 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 701 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 483 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 702 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 484 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 703 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 485 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 704 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 486 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 705 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 487 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 706 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 488 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 707 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 489 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 708 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 490 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 709 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 491 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 710 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 492 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 711 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 493 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 712 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 494 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 713 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 495 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 714 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 496 of 810
                                   Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                       Page 715 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                             Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates      Redacted        Bevan & Associates                     Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                           Page 497 of 810
                                     Case 19-10289-LSS                       Doc 3334                     Filed 04/07/21                        Page 716 of 1081


                                                                                        Imerys Talc America, Inc et al
                                                                           Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number       Participant Name        Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                 Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates        Redacted        Bevan & Associates                       Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                 Master Ballot superseded by later received valid master ballot from different law firm
 4      101 ‐ Bevan & Associates        Redacted        Bevan & Associates                       Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                 Master Ballot superseded by later received valid master ballot from different law firm
 4       101 ‐ Bevan & Associates       Redacted         Bevan & Associates                      Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4             102 ‐ Burnett            Redacted              Burnett                            Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                               Inconsistent votes from different law firms                         N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                              Master Ballot superseded by valid direct vote                        N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                     Superseded by later received master ballot with matching vote                 N/A    N/A

                                                                                                                    Superseded by later received master ballot with matching vote; Ballot does not
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject             contain a valid social security number or indication of no social security number     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                   Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                        security number or indication of no social security number                 N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                               security number                                     N/A    N/A




                                                                                               Page 498 of 810
                                     Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 717 of 1081


                                                                                        Imerys Talc America, Inc et al
                                                                           Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number       Participant Name        Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                   Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      103 ‐ The Carlson Law Firm      Redacted        The Carlson Law Firm                     Reject                                             security number                                      N/A    N/A
 4      105 ‐ The Simon Law Firm        Redacted         The Simon Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4      105 ‐ The Simon Law Firm        Redacted         The Simon Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4      105 ‐ The Simon Law Firm        Redacted         The Simon Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4      105 ‐ The Simon Law Firm        Redacted         The Simon Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4      105 ‐ The Simon Law Firm        Redacted         The Simon Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                                              Duplicate Ballot                                    N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                                              Duplicate Ballot                                    N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       106 ‐ The Gori Law Firm        Redacted          The Gori Law Firm                      Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           107 ‐ Onder Law            Redacted             Onder Law                           Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A




                                                                                               Page 499 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 718 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 500 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 719 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 501 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 720 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 502 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 721 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 503 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 722 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A




                                                                                  Page 504 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 723 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 505 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 724 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 506 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 725 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 507 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 726 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 508 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 727 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 509 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 728 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A




                                                                                  Page 510 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 729 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 511 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 730 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                          Entered into Settlement Agreement with the Debtors          N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A




                                                                                  Page 512 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 731 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A




                                                                                  Page 513 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 732 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A




                                                                                  Page 514 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 733 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                  Page 515 of 810
                               Case 19-10289-LSS              Doc 3334                     Filed 04/07/21                        Page 734 of 1081


                                                                           Imerys Talc America, Inc et al
                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name   Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        107 ‐ Onder Law         Redacted       Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                  Page 516 of 810
                                           Case 19-10289-LSS                        Doc 3334                    Filed 04/07/21                        Page 735 of 1081


                                                                                                Imerys Talc America, Inc et al
                                                                                   Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class         Ballot / Form Number         Participant Name            Law Firm                     Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                                             Duplicate Ballot                         N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4              107 ‐ Onder Law               Redacted                Onder Law                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                                             Duplicate Ballot                         N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                               Inconsistent votes from different law firms            N/A     N/A
  4        110 ‐ Davis Bethune Jones           Redacted           Davis Bethune Jones                   Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                               Inconsistent votes from different law firms            N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                               Inconsistent votes from different law firms            N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                                       Page 517 of 810
                                           Case 19-10289-LSS                        Doc 3334                      Filed 04/07/21                        Page 736 of 1081


                                                                                                Imerys Talc America, Inc et al
                                                                                   Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class         Ballot / Form Number         Participant Name            Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                  City   State
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                               Master Ballot superseded by valid direct vote                       N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                               Master Ballot superseded by valid direct vote                       N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     111 ‐ Ferrer Poirot & Wansbrough       Redacted       Ferrer Poirot & Wansbrough                Accept                                Inconsistent votes from different law firms                        N/A     N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                           Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                 Accept                                             security number                                      N/A    N/A




                                                                                                       Page 518 of 810
                                           Case 19-10289-LSS                          Doc 3334                       Filed 04/07/21                        Page 737 of 1081


                                                                                                   Imerys Talc America, Inc et al
                                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class        Ballot / Form Number          Participant Name           Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A
                                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                             security number                                      N/A    N/A

                                                                                                                               Superseded by later received master ballot with matching vote; Ballot does not
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      111 ‐ Ferrer Poirot & Wansbrough      Redacted        Ferrer Poirot & Wansbrough                    Accept                                               security number                                    N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                               Master Ballot superseded by valid direct vote                      N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4           113 ‐ Holland Law Firm           Redacted              Holland Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4          113 ‐ Holland Law Firm            Redacted             Holland Law Firm                         Accept                                               security number                                    N/A    N/A
                                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4          113 ‐ Holland Law Firm            Redacted             Holland Law Firm                         Accept                                               security number                                    N/A    N/A




                                                                                                          Page 519 of 810
                                 Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 738 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number     Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      113 ‐ Holland Law Firm      Redacted        Holland Law Firm                         Accept                                             security number                                     N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A
 4        116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                          REJECT                               Inconsistent votes from different law firms                       N/A    N/A




                                                                                           Page 520 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                        Page 739 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                        Accept / Reject                                      Reason(s) for Exclusion                               City   State
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote              N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote              N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Master Ballot superseded by valid direct vote                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote              N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                 Inconsistent votes from different law firms                     N/A     N/A
                                                                                                          Inconsistent votes from different law firms; Entered into Settlement Agreement with
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               the Debtors                                      N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                     Superseded by later received master ballot with matching vote              N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                     Superseded by later received master ballot with matching vote              N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                     Superseded by later received master ballot with matching vote              N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                     Superseded by later received master ballot with matching vote              N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                Inconsistent votes from different law firms                     N/A    N/A




                                                                                        Page 521 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                        Page 740 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                             Duplicate Ballot                         N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                             Duplicate Ballot                         N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                             Duplicate Ballot                         N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                             Duplicate Ballot                         N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                             Duplicate Ballot                         N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A




                                                                                        Page 522 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                        Page 741 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                             Duplicate Ballot                         N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                             Duplicate Ballot                         N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                        Page 523 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                        Page 742 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A




                                                                                        Page 524 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                        Page 743 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                               Inconsistent votes from different law firms            N/A     N/A




                                                                                        Page 525 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 744 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote               N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                               Duplicate Ballot                                   N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote               N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                      Superseded by later received master ballot with matching vote               N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
  4      116 ‐ Arnold & Itkin       Redacted       Arnold & Itkin                        REJECT                                Inconsistent votes from different law firms                       N/A     N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 526 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 745 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 527 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 746 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 528 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 747 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 529 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 748 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 530 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 749 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 531 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 750 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 532 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 751 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 533 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 752 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 534 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 753 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 535 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 754 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 536 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 755 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 537 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 756 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 538 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 757 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 539 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 758 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 540 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 759 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 541 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 760 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 542 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 761 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                        security number or indication of no social security number                N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 543 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 762 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 544 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 763 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 545 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 764 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 546 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 765 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 547 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 766 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 548 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 767 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 549 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 768 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 550 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 769 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 551 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 770 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 552 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 771 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                           Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                       of no social security number                                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A




                                                                                        Page 553 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 772 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                           Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                       of no social security number                                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A




                                                                                        Page 554 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 773 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 555 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 774 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 556 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 775 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 557 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 776 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 558 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 777 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 559 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 778 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 560 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 779 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 561 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 780 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 562 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 781 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                           Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                       of no social security number                                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A




                                                                                        Page 563 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 782 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 564 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 783 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 565 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 784 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 566 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 785 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 567 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 786 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 568 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 787 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 569 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 788 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 570 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 789 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 571 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 790 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 572 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 791 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 573 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 792 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                   N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                   N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                   N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                           Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                       of no social security number                                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                              security number                                       N/A    N/A




                                                                                        Page 574 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 793 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                        security number or indication of no social security number                N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 575 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 794 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                        security number or indication of no social security number                N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 576 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 795 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 577 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 796 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 578 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 797 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A




                                                                                        Page 579 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 798 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                     N/A    N/A




                                                                                        Page 580 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 799 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                       security number or indication of no social security number                 N/A    N/A




                                                                                        Page 581 of 810
                                Case 19-10289-LSS                   Doc 3334                     Filed 04/07/21                          Page 800 of 1081


                                                                                 Imerys Talc America, Inc et al
                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name    Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A

                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                        security number or indication of no social security number                N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                         REJECT                                               security number                                    N/A    N/A




                                                                                        Page 582 of 810
                                Case 19-10289-LSS                    Doc 3334                     Filed 04/07/21                          Page 801 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted        Arnold & Itkin                          REJECT                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4       116 ‐ Arnold & Itkin      Redacted         Arnold & Itkin                         REJECT                                             security number                                      N/A    N/A
 4      119 ‐ Kline & Specter      Redacted        Kline & Specter                         Reject                              Master Ballot superseded by valid direct vote                       N/A    N/A




                                                                                         Page 583 of 810
                                     Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 802 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number        Participant Name         Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4       119 ‐ Kline & Specter          Redacted          Kline & Specter                        Reject                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4       119 ‐ Kline & Specter          Redacted          Kline & Specter                        Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4       119 ‐ Kline & Specter          Redacted          Kline & Specter                        Reject                                Inconsistent votes from different law firms                       N/A     N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4        119 ‐ Kline & Specter         Redacted           Kline & Specter                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4        119 ‐ Kline & Specter         Redacted           Kline & Specter                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4        119 ‐ Kline & Specter         Redacted           Kline & Specter                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4         119 ‐ Kline & Specter        Redacted            Kline & Specter                        Reject                                             security number                                     N/A    N/A
 4      12 ‐ Larry Helvey Law Firm      Redacted        Larry Helvey Law Firm                      Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4        120 ‐ Andrus Wagstaff         Redacted           Andrus Wagstaff                         Accept                               Inconsistent votes from different law firms                       N/A    N/A




                                                                                                 Page 584 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 803 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     120 ‐ Andrus Wagstaff       Redacted       Andrus Wagstaff                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A




                                                                                         Page 585 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 804 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 586 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 805 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 587 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 806 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A




                                                                                         Page 588 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 807 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 589 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 808 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 590 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 809 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 591 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 810 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A




                                                                                         Page 592 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 811 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 593 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 812 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A




                                                                                         Page 594 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 813 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A




                                                                                         Page 595 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 814 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A




                                                                                         Page 596 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 815 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 597 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 816 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 598 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 817 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 599 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 818 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                     N/A    N/A




                                                                                         Page 600 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 819 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 601 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                        Page 820 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A
                                                                                                             Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff      Redacted        Andrus Wagstaff                         Accept                                             security number                                      N/A    N/A




                                                                                         Page 602 of 810
                                  Case 19-10289-LSS                      Doc 3334                       Filed 04/07/21                        Page 821 of 1081


                                                                                      Imerys Talc America, Inc et al
                                                                         Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number      Participant Name      Law Firm                          Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff        Redacted        Andrus Wagstaff                           Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff        Redacted        Andrus Wagstaff                           Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff        Redacted        Andrus Wagstaff                           Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff        Redacted        Andrus Wagstaff                           Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      120 ‐ Andrus Wagstaff        Redacted        Andrus Wagstaff                           Accept                                             security number                                     N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      121 ‐ The Driscoll Firm      Redacted        The Driscoll Firm                         Accept                                             security number                                     N/A    N/A




                                                                                             Page 603 of 810
                                                Case 19-10289-LSS                             Doc 3334                       Filed 04/07/21                        Page 822 of 1081


                                                                                                           Imerys Talc America, Inc et al
                                                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class          Ballot / Form Number             Participant Name             Law Firm                          Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4             121 ‐ The Driscoll Firm             Redacted               The Driscoll Firm                         Accept                                             security number                                     N/A    N/A
                                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4              121 ‐ The Driscoll Firm            Redacted                The Driscoll Firm                        Accept                                             security number                                     N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C                  Reject                               Inconsistent votes from different law firms                       N/A    N/A




                                                                                                                  Page 604 of 810
                                                Case 19-10289-LSS                           Doc 3334                      Filed 04/07/21                        Page 823 of 1081


                                                                                                        Imerys Talc America, Inc et al
                                                                                           Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class          Ballot / Form Number             Participant Name             Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                   Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                   Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      122 ‐ Saltz Mongeluzzi & Bendeksy P.C      Redacted        Saltz Mongeluzzi & Bendeksy P.C               Reject                                             security number                                      N/A    N/A
 4       124 ‐ Simon Greenstone Panatier P.C       Redacted         Simon Greenstone Panatier P.C                Accept                                              Duplicate Ballot                                    N/A    N/A
 4       124 ‐ Simon Greenstone Panatier P.C       Redacted         Simon Greenstone Panatier P.C                Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4       124 ‐ Simon Greenstone Panatier P.C       Redacted         Simon Greenstone Panatier P.C                Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4       124 ‐ Simon Greenstone Panatier P.C       Redacted         Simon Greenstone Panatier P.C                Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4       124 ‐ Simon Greenstone Panatier P.C       Redacted         Simon Greenstone Panatier P.C                Accept                                              Duplicate Ballot                                    N/A    N/A
 4       124 ‐ Simon Greenstone Panatier P.C       Redacted         Simon Greenstone Panatier P.C                Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      124 ‐ Simon Greenstone Panatier P.C        Redacted        Simon Greenstone Panatier P.C                 Accept                                             security number                                      N/A    N/A
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP       Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                               Inconsistent votes from different law firms                        N/A    N/A




                                                                                                               Page 605 of 810
                                               Case 19-10289-LSS                          Doc 3334                       Filed 04/07/21                        Page 824 of 1081


                                                                                                       Imerys Talc America, Inc et al
                                                                                          Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class           Ballot / Form Number           Participant Name             Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
  4     126 ‐ Eichen Crutchlow & Zaslow, LLP       Redacted       Eichen Crutchlow & Zaslow, LLP               Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     126 ‐ Eichen Crutchlow & Zaslow, LLP       Redacted       Eichen Crutchlow & Zaslow, LLP               Reject                                Inconsistent votes from different law firms                        N/A     N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                  Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                  Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A




                                                                                                              Page 606 of 810
                                               Case 19-10289-LSS                          Doc 3334                       Filed 04/07/21                        Page 825 of 1081


                                                                                                       Imerys Talc America, Inc et al
                                                                                          Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class          Ballot / Form Number            Participant Name             Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                  Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A




                                                                                                              Page 607 of 810
                                               Case 19-10289-LSS                          Doc 3334                       Filed 04/07/21                        Page 826 of 1081


                                                                                                       Imerys Talc America, Inc et al
                                                                                          Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class          Ballot / Form Number            Participant Name             Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                  Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                  Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                  Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A
                                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                Reject                                             security number                                      N/A    N/A




                                                                                                              Page 608 of 810
                                               Case 19-10289-LSS                           Doc 3334                       Filed 04/07/21                        Page 827 of 1081


                                                                                                        Imerys Talc America, Inc et al
                                                                                           Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class          Ballot / Form Number            Participant Name             Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                 Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                 Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                 Reject                                             security number                                      N/A    N/A
                                                                                                                                   Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                 Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                 Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                 Reject                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4      126 ‐ Eichen Crutchlow & Zaslow, LLP      Redacted        Eichen Crutchlow & Zaslow, LLP                 Reject                                             security number                                      N/A    N/A
 4          128 ‐ Simmons Hanly Conroy            Redacted            Simmons Hanly Conroy                       Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4               130 ‐ Motley Rice LLC            Redacted                Motley Rice LLC                        Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4             130 ‐ Motley Rice LLC              Redacted               Motley Rice LLC                         Accept                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                                             security number                                      N/A    N/A
                                                                                                                                    Ballot does not contain a valid social security number or indication of no social
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                                             security number                                      N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4          132 ‐ Parker Waichman LLP             Redacted            Parker Waichman LLP                        Accept                               Inconsistent votes from different law firms                        N/A    N/A




                                                                                                               Page 609 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 828 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                       Reason(s) for Exclusion                                  City   State
  4     132 ‐ Parker Waichman LLP       Redacted       Parker Waichman LLP                   Accept                      Superseded by later received master ballot with matching vote                  N/A     N/A
  4     132 ‐ Parker Waichman LLP       Redacted       Parker Waichman LLP                   Accept                                  Inconsistent votes from different law firms                        N/A     N/A
  4     132 ‐ Parker Waichman LLP       Redacted       Parker Waichman LLP                   Accept                      Superseded by later received master ballot with matching vote                  N/A     N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                               Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                        of no social security number                                N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A

                                                                                                                 Superseded by later received master ballot with matching vote; Ballot does not
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept             contain a valid social security number or indication of no social security number      N/A    N/A




                                                                                            Page 610 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 829 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A




                                                                                            Page 611 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 830 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A




                                                                                            Page 612 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 831 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                       security number or indication of no social security number                   N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                               Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                       of no social security number                                 N/A    N/A

                                                                                                                 Superseded by later received master ballot with matching vote; Ballot does not
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept             contain a valid social security number or indication of no social security number      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A




                                                                                            Page 613 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 832 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                              security number                                       N/A    N/A
                                                                                                               Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                       of no social security number                                 N/A    N/A

                                                                                                                 Superseded by later received master ballot with matching vote; Ballot does not
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept             contain a valid social security number or indication of no social security number      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                               security number                                      N/A    N/A




                                                                                            Page 614 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 833 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A




                                                                                            Page 615 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 834 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A




                                                                                            Page 616 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 835 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                      N/A    N/A




                                                                                            Page 617 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 836 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A




                                                                                            Page 618 of 810
                                    Case 19-10289-LSS                    Doc 3334                      Filed 04/07/21                        Page 837 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                     Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A
                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                    Accept                                             security number                                     N/A    N/A




                                                                                            Page 619 of 810
                                    Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 838 of 1081


                                                                                         Imerys Talc America, Inc et al
                                                                            Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number      Participant Name        Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                        Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                        Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      132 ‐ Parker Waichman LLP      Redacted        Parker Waichman LLP                        Accept                                             security number                                     N/A    N/A
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                              Duplicate Ballot                                   N/A    N/A
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC       Redacted          Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A




                                                                                                Page 620 of 810
                                 Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 839 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number     Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A




                                                                                           Page 621 of 810
                                 Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 840 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number     Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      133 ‐ Morris Bart, LLC      Redacted        Morris Bart, LLC                         Accept                                             security number                                     N/A    N/A




                                                                                           Page 622 of 810
                                   Case 19-10289-LSS                       Doc 3334                      Filed 04/07/21                       Page 841 of 1081


                                                                                       Imerys Talc America, Inc et al
                                                                          Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number      Participant Name       Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4       133 ‐ Morris Bart, LLC       Redacted         Morris Bart, LLC                         Accept                                            security number                                        N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4       133 ‐ Morris Bart, LLC       Redacted         Morris Bart, LLC                         Accept                                             security number                                       N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4       133 ‐ Morris Bart, LLC       Redacted         Morris Bart, LLC                         Accept                                            security number                                        N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4       133 ‐ Morris Bart, LLC       Redacted         Morris Bart, LLC                         Accept                                            security number                                        N/A    N/A
                                                                                                                  Ballot does not contain a valid social security number or indication of no social
 4        133 ‐ Morris Bart, LLC      Redacted          Morris Bart, LLC                        Accept                                            security number                                        N/A    N/A
 4      134 ‐ The Cheek Law Firm      Redacted        The Cheek Law Firm                        Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                Master Ballot superseded by later received valid master ballot from different law firm
 4         135 ‐ Williams Hart        Redacted          Williams Hart                           Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                              Page 623 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 842 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 624 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 843 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 625 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 844 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                            Superseded by later received valid master balllot                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 626 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 845 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 627 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 846 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 628 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 847 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 629 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 848 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 630 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 849 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 631 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 850 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 632 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 851 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                            Superseded by later received valid master balllot                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 633 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 852 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                            Superseded by later received valid master balllot                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 634 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 853 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                            Superseded by later received valid master balllot                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 635 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 854 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                            Superseded by later received valid master balllot                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 636 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 855 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                            Superseded by later received valid master balllot                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 637 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 856 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                          Superseded by later received valid master balllot; Ballot does not contain a valid
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Reject                    social security number or indication of no social security number              N/A    N/A
                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                       security number or indication of no social security number                  N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                                             security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                                             security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                                             security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                                             security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                                             security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4       135 ‐ Williams Hart      Redacted        Williams Hart                         Accept                                             security number                                       N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 638 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 857 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 639 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 858 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 640 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 859 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 641 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 860 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 642 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 861 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 643 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 862 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                      Superseded by later received master ballot with matching vote                 N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 644 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 863 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 645 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 864 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                           Entered into Settlement Agreement with the Debtors                       N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 646 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 865 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                            with consistent vote on account of the same holder; Entered into Settlement
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                                      Agreement with the Debtors                                   N/A    N/A
                                                                                                        Inconsistent votes from different law firms; Entered into Settlement Agreement with
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                                the Debtors                                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 647 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 866 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 648 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 867 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 649 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 868 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 650 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 869 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 651 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 870 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 652 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 871 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 653 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 872 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 654 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 873 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 655 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 874 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                               Master Ballot superseded by valid direct vote                        N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 656 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 875 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 657 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 876 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 658 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 877 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 659 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 878 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 660 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 879 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 661 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 880 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                      Superseded by later received master ballot with matching vote                 N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 662 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 881 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 663 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 882 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 664 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 883 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 665 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 884 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 666 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 885 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 667 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 886 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 668 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 887 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 669 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 888 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
  4     136 ‐ TRAMMELL P.C.        Redacted       TRAMMELL P.C.                       ACCEPT                                 Inconsistent votes from different law firms                         N/A     N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 670 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 889 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 671 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 890 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 672 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 891 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 673 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 892 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 674 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 893 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 675 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 894 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 676 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 895 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 677 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 896 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 678 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 897 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 679 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 898 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 680 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 899 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                      Page 681 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 900 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                           with consistent vote on account of the same holder                      N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 682 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 901 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 683 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 902 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 684 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 903 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 685 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 904 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 686 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 905 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 687 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 906 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 688 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 907 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 689 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 908 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 690 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 909 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 691 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 910 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 692 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 911 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 693 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 912 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 694 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 913 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 695 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 914 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 696 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 915 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 697 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 916 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 698 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 917 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A




                                                                                      Page 699 of 810
                               Case 19-10289-LSS                  Doc 3334                       Filed 04/07/21                       Page 918 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                   City   State

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A

                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
                                                                                                         with consistent vote on account of the same holder; Ballot does not contain a valid
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                         Reject                    social security number or indication of no social security number              N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                       N/A    N/A




                                                                                      Page 700 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 919 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A




                                                                                      Page 701 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 920 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                        security number or indication of no social security number                 N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A




                                                                                      Page 702 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 921 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A




                                                                                      Page 703 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 922 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A




                                                                                      Page 704 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 923 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A




                                                                                      Page 705 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 924 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A




                                                                                      Page 706 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 925 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                        security number or indication of no social security number                 N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                      N/A    N/A




                                                                                      Page 707 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 926 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A




                                                                                      Page 708 of 810
                               Case 19-10289-LSS                  Doc 3334                     Filed 04/07/21                         Page 927 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name     Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      136 ‐ TRAMMELL P.C.       Redacted        TRAMMELL P.C.                        ACCEPT                                              security number                                     N/A    N/A




                                                                                      Page 709 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 928 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4               136 ‐ TRAMMELL P.C.                   Redacted                 TRAMMELL P.C.                          ACCEPT                                              security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 710 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 929 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 711 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 930 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 712 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 931 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 713 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 932 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 714 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 933 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 715 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 934 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 716 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 935 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 717 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 936 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 718 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 937 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 719 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 938 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 720 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 939 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A




                                                                                                                      Page 721 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 940 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 722 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 941 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 723 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 942 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 724 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 943 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 725 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 944 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 726 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 945 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                     N/A    N/A




                                                                                                                      Page 727 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 946 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 728 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 947 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 729 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 948 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A




                                                                                                                      Page 730 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 949 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                                             security number                                      N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A
 4      137 ‐ Aylstock, Witkin, Kreis & Overholtz      Redacted        Aylstock, Witkin, Kreis & Overholtz              Reject                               Inconsistent votes from different law firms                        N/A    N/A




                                                                                                                      Page 731 of 810
                                                    Case 19-10289-LSS                              Doc 3334                    Filed 04/07/21                        Page 950 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                    Reason(s) for Exclusion              City   State
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                              Master Ballot superseded by valid direct vote   N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Inconsistent votes from different law firms    N/A     N/A




                                                                                                                      Page 732 of 810
                                                    Case 19-10289-LSS                              Doc 3334                      Filed 04/07/21                        Page 951 of 1081


                                                                                                               Imerys Talc America, Inc et al
                                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class            Ballot / Form Number               Participant Name               Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
  4     137 ‐ Aylstock, Witkin, Kreis & Overholtz       Redacted       Aylstock, Witkin, Kreis & Overholtz             Reject                                Inconsistent votes from different law firms                       N/A     N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4                138 ‐ Shaw Cowart                    Redacted                 Shaw Cowart                             Accept                                             security number                                     N/A    N/A
 4              139 ‐ Morgan & Morgan                  Redacted                Morgan & Morgan                          Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4              139 ‐ Morgan & Morgan                  Redacted                Morgan & Morgan                          Accept                               Inconsistent votes from different law firms                       N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4              139 ‐ Morgan & Morgan                  Redacted                Morgan & Morgan                          Accept                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4              139 ‐ Morgan & Morgan                  Redacted                Morgan & Morgan                          Accept                                             security number                                     N/A    N/A
                                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4              139 ‐ Morgan & Morgan                  Redacted                Morgan & Morgan                          Accept                                             security number                                     N/A    N/A




                                                                                                                      Page 733 of 810
                                Case 19-10289-LSS                    Doc 3334                       Filed 04/07/21                       Page 952 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A
                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4      139 ‐ Morgan & Morgan      Redacted        Morgan & Morgan                         Accept                                             security number                                     N/A    N/A




                                                                                         Page 734 of 810
                                         Case 19-10289-LSS                         Doc 3334                       Filed 04/07/21                       Page 953 of 1081


                                                                                                Imerys Talc America, Inc et al
                                                                                   Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        139 ‐ Morgan & Morgan             Redacted           Morgan & Morgan                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        139 ‐ Morgan & Morgan             Redacted           Morgan & Morgan                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4         139 ‐ Morgan & Morgan            Redacted           Morgan & Morgan                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        139 ‐ Morgan & Morgan             Redacted           Morgan & Morgan                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        139 ‐ Morgan & Morgan             Redacted           Morgan & Morgan                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        139 ‐ Morgan & Morgan             Redacted           Morgan & Morgan                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        139 ‐ Morgan & Morgan             Redacted           Morgan & Morgan                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        139 ‐ Morgan & Morgan             Redacted           Morgan & Morgan                          Accept                                              security number                                       N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
 4         144 ‐ Linville Johnson           Redacted            Linville Johnson                        ACCEPT                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4          145 ‐ Baron Budd P.C.           Redacted             Baron Budd P.C.                         Accept                                             security number                                       N/A    N/A
                                                                                                                         Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                    Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                         Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                    Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                         Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                    Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                         Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                    Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                         Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                    Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                         Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                    Accept                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                                       Page 735 of 810
                                         Case 19-10289-LSS                        Doc 3334                       Filed 04/07/21                       Page 954 of 1081


                                                                                               Imerys Talc America, Inc et al
                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                                      Page 736 of 810
                                         Case 19-10289-LSS                        Doc 3334                       Filed 04/07/21                       Page 955 of 1081


                                                                                               Imerys Talc America, Inc et al
                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                                      Page 737 of 810
                                         Case 19-10289-LSS                        Doc 3334                       Filed 04/07/21                       Page 956 of 1081


                                                                                               Imerys Talc America, Inc et al
                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                                      Page 738 of 810
                                         Case 19-10289-LSS                        Doc 3334                       Filed 04/07/21                       Page 957 of 1081


                                                                                               Imerys Talc America, Inc et al
                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                                      Page 739 of 810
                                         Case 19-10289-LSS                        Doc 3334                       Filed 04/07/21                       Page 958 of 1081


                                                                                               Imerys Talc America, Inc et al
                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                        Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                   Accept                           with consistent vote on account of the same holder                      N/A    N/A




                                                                                                      Page 740 of 810
                                         Case 19-10289-LSS                          Doc 3334                       Filed 04/07/21                       Page 959 of 1081


                                                                                                 Imerys Talc America, Inc et al
                                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                          Accept / Reject                                     Reason(s) for Exclusion                                   City   State
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4      15 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                           with consistent vote on account of the same holder                      N/A    N/A
 4          18 ‐ Kirtland & Packard         Redacted            Kirtland & Packard                        Accept                               Inconsistent votes from different law firms                         N/A    N/A
 4          18 ‐ Kirtland & Packard         Redacted            Kirtland & Packard                        Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4         18 ‐ Kirtland & Packard          Redacted           Kirtland & Packard                         Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4         18 ‐ Kirtland & Packard          Redacted           Kirtland & Packard                         Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4         18 ‐ Kirtland & Packard          Redacted           Kirtland & Packard                         Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4         18 ‐ Kirtland & Packard          Redacted           Kirtland & Packard                         Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4          18 ‐ Kirtland & Packard         Redacted            Kirtland & Packard                        Accept                                            security number                                        N/A    N/A
 4            21 ‐ GoldenbergLaw            Redacted             GoldenbergLaw                            Accept                               Inconsistent votes from different law firms                         N/A    N/A
 4            21 ‐ GoldenbergLaw            Redacted             GoldenbergLaw                            Accept                                             Duplicate Ballot                                      N/A    N/A
 4            21 ‐ GoldenbergLaw            Redacted             GoldenbergLaw                            Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      27 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      27 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                               Inconsistent votes from different law firms                         N/A    N/A
 4      27 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      27 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4      27 ‐ Levin Papantonio Rafferty      Redacted        Levin Papantonio Rafferty                     Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4               29 ‐ Frazer PLC            Redacted                 Frazer PLC                           Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4               29 ‐ Frazer PLC            Redacted                 Frazer PLC                           Accept                               Inconsistent votes from different law firms                         N/A    N/A
 4               29 ‐ Frazer PLC            Redacted                 Frazer PLC                           Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4             29 ‐ Frazer PLC              Redacted               Frazer PLC                             Accept                                            security number                                        N/A    N/A
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4          3 ‐ Satterley & Kelley          Redacted            atterley & Kelley                         Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4          3 ‐ Satterley & Kelley          Redacted            atterley & Kelley                         Accept                           with consistent vote on account of the same holder                      N/A    N/A
                                                                                                                          Master Ballot superseded by later received valid master ballot from different law firm
 4          3 ‐ Satterley & Kelley          Redacted            atterley & Kelley                         Accept                           with consistent vote on account of the same holder                      N/A    N/A
 4          30 ‐ Cates Mahoney              Redacted            Cates Mahoney                             Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4           30 ‐ Cates Mahoney             Redacted            Cates Mahoney                             Accept                                            security number                                        N/A    N/A
 4           31 ‐ Potts Law Firm            Redacted            Potts Law Firm                            Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4           31 ‐ Potts Law Firm            Redacted            Potts Law Firm                            Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4           31 ‐ Potts Law Firm            Redacted            Potts Law Firm                            Accept                               Inconsistent votes from different law firms                         N/A    N/A
 4           31 ‐ Potts Law Firm            Redacted            Potts Law Firm                            Accept                               Inconsistent votes from different law firms                         N/A    N/A
 4           31 ‐ Potts Law Firm            Redacted            Potts Law Firm                            Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A
 4           31 ‐ Potts Law Firm            Redacted            Potts Law Firm                            Accept                               Inconsistent votes from different law firms                         N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4           31 ‐ Potts Law Firm            Redacted             Potts Law Firm                           Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4           31 ‐ Potts Law Firm            Redacted             Potts Law Firm                           Accept                                             security number                                       N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4           31 ‐ Potts Law Firm            Redacted             Potts Law Firm                           Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4           31 ‐ Potts Law Firm            Redacted             Potts Law Firm                           Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4           31 ‐ Potts Law Firm            Redacted             Potts Law Firm                           Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4           31 ‐ Potts Law Firm            Redacted             Potts Law Firm                           Accept                                            security number                                        N/A    N/A
                                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4            31 ‐ Potts Law Firm           Redacted            Potts Law Firm                            Accept                                             security number                                       N/A    N/A
 4       34 ‐ Cohen Placitella & Roth       Redacted         Cohen Placitella & Roth                      Accept                     Superseded by later received master ballot with matching vote                 N/A    N/A




                                                                                                        Page 741 of 810
                                        Case 19-10289-LSS                        Doc 3334                       Filed 04/07/21                        Page 960 of 1081


                                                                                              Imerys Talc America, Inc et al
                                                                                 Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4      34 ‐ Cohen Placitella & Roth       Redacted        Cohen Placitella & Roth                   Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4      34 ‐ Cohen Placitella & Roth       Redacted        Cohen Placitella & Roth                   Accept                                               Duplicate Ballot                                   N/A     N/A
  4      34 ‐ Cohen Placitella & Roth       Redacted        Cohen Placitella & Roth                   Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4      34 ‐ Cohen Placitella & Roth       Redacted        Cohen Placitella & Roth                   Accept                               Master Ballot superseded by valid direct vote                      N/A     N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                                             security number                                     N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                    Reject                               Inconsistent votes from different law firms                       N/A    N/A




                                                                                                     Page 742 of 810
                                        Case 19-10289-LSS                       Doc 3334                     Filed 04/07/21                        Page 961 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class       Ballot / Form Number        Participant Name           Law Firm                      Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                             Duplicate Ballot                         N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A




                                                                                                    Page 743 of 810
                                        Case 19-10289-LSS                       Doc 3334                     Filed 04/07/21                        Page 962 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class       Ballot / Form Number        Participant Name           Law Firm                      Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A




                                                                                                    Page 744 of 810
                                        Case 19-10289-LSS                       Doc 3334                     Filed 04/07/21                        Page 963 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class       Ballot / Form Number        Participant Name           Law Firm                      Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                             Duplicate Ballot                         N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                             Duplicate Ballot                         N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                             Duplicate Ballot                         N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                                    Page 745 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 964 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class       Ballot / Form Number        Participant Name           Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                  City   State
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4     38 ‐ Fears Nachawati Law Firm       Redacted       Fears Nachawati Law Firm                  Reject                      Superseded by later received master ballot with matching vote                N/A     N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 746 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 965 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A

                                                                                                                         Superseded by later received master ballot with matching vote; Ballot does not
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A




                                                                                                    Page 747 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 966 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A

                                                                                                                         Superseded by later received master ballot with matching vote; Ballot does not
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                        security number or indication of no social security number                N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                        security number or indication of no social security number                N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                        security number or indication of no social security number                N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A




                                                                                                    Page 748 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 967 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 749 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 968 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 750 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 969 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 751 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 970 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A




                                                                                                    Page 752 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 971 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 753 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 972 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A




                                                                                                    Page 754 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 973 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 755 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 974 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A




                                                                                                    Page 756 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 975 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 757 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 976 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 758 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 977 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A

                                                                                                                         Superseded by later received master ballot with matching vote; Ballot does not
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                    N/A    N/A




                                                                                                    Page 759 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 978 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 760 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 979 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 761 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 980 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 762 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 981 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A




                                                                                                    Page 763 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 982 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A

                                                                                                                         Superseded by later received master ballot with matching vote; Ballot does not
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject             contain a valid social security number or indication of no social security number   N/A    N/A




                                                                                                    Page 764 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 983 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A




                                                                                                    Page 765 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 984 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                       Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                       of no social security number                                 N/A    N/A

                                                                                                                         Superseded by later received master ballot with matching vote; Ballot does not
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject             contain a valid social security number or indication of no social security number      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A




                                                                                                    Page 766 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 985 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 767 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 986 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 768 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 987 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                     N/A    N/A




                                                                                                    Page 769 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 988 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                             security number                                      N/A    N/A




                                                                                                    Page 770 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 989 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                       Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                       of no social security number                                 N/A    N/A

                                                                                                                         Superseded by later received master ballot with matching vote; Ballot does not
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject             contain a valid social security number or indication of no social security number      N/A    N/A




                                                                                                    Page 771 of 810
                                        Case 19-10289-LSS                       Doc 3334                       Filed 04/07/21                        Page 990 of 1081


                                                                                             Imerys Talc America, Inc et al
                                                                                Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number         Participant Name          Law Firm                       Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                        Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                       security number or indication of no social security number                   N/A    N/A
                                                                                                                         Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                              security number                                       N/A    N/A
                                                                                                                       Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                       of no social security number                                 N/A    N/A

                                                                                                                         Superseded by later received master ballot with matching vote; Ballot does not
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject             contain a valid social security number or indication of no social security number      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A
                                                                                                                          Ballot does not contain a valid social security number or indication of no social
 4      38 ‐ Fears Nachawati Law Firm      Redacted        Fears Nachawati Law Firm                   Reject                                               security number                                      N/A    N/A




                                                                                                    Page 772 of 810
                                             Case 19-10289-LSS                           Doc 3334                      Filed 04/07/21                        Page 991 of 1081


                                                                                                     Imerys Talc America, Inc et al
                                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class        Ballot / Form Number            Participant Name            Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                Inconsistent votes from different law firms; Ballot does not contain a valid social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted         Fears Nachawati Law Firm                     Reject                                             security number                                      N/A    N/A
                                                                                                                                 Ballot does not contain a valid social security number or indication of no social
 4       38 ‐ Fears Nachawati Law Firm          Redacted          Fears Nachawati Law Firm                    Reject                                             security number                                      N/A    N/A
 4              4 ‐ Waters & Kraus              Redacted                aters & Kraus                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4      42 ‐ Law Offices of Sean M. Cleary      Redacted        Law Offices of Sean M. Cleary                 Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4             43 ‐ Cohen & Malad               Redacted               Cohen & Malad                          Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4             43 ‐ Cohen & Malad               Redacted               Cohen & Malad                          Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4             43 ‐ Cohen & Malad               Redacted               Cohen & Malad                          Accept                               Inconsistent votes from different law firms                        N/A    N/A




                                                                                                            Page 773 of 810
                                Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 992 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4        44 ‐ Cory Watson         Redacted         Cory Watson                             Accept                                             security number                                     N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       48 ‐ Johnson Becker       Redacted        Johnson Becker                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                                             security number                                     N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      49 ‐ Dugan Law Firm        Redacted        Dugan Law Firm                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4       52 ‐ Diaz Law Firm        Redacted         Diaz Law Firm                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       52 ‐ Diaz Law Firm        Redacted         Diaz Law Firm                           Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4       52 ‐ Diaz Law Firm        Redacted         Diaz Law Firm                           Accept                          Entered into Settlement Agreement with the Debtors                     N/A    N/A
 4       52 ‐ Diaz Law Firm        Redacted         Diaz Law Firm                           Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      53 ‐ Golomb & Honik        Redacted        Golomb & Honik                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      53 ‐ Golomb & Honik        Redacted        Golomb & Honik                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      53 ‐ Golomb & Honik        Redacted        Golomb & Honik                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      53 ‐ Golomb & Honik        Redacted        Golomb & Honik                           Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      53 ‐ Golomb & Honik        Redacted        Golomb & Honik                           Accept                                             security number                                     N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      54 ‐ Mueller Law Firm      Redacted        Mueller Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A




                                                                                          Page 774 of 810
                                 Case 19-10289-LSS                      Doc 3334                     Filed 04/07/21                        Page 993 of 1081


                                                                                     Imerys Talc America, Inc et al
                                                                        Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number    Participant Name       Law Firm                         Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4      54 ‐ Mueller Law Firm       Redacted        Mueller Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      54 ‐ Mueller Law Firm       Redacted        Mueller Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                              Master Ballot superseded by valid direct vote           N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group       Redacted       Johnson Law Group                        REJECT                               Inconsistent votes from different law firms            N/A     N/A




                                                                                            Page 775 of 810
                                  Case 19-10289-LSS                       Doc 3334                 Filed 04/07/21                        Page 994 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number     Participant Name       Law Firm                      Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                               Inconsistent votes from different law firms            N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     56 ‐ Johnson Law Group        Redacted       Johnson Law Group                     REJECT                      Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                          Page 776 of 810
                                  Case 19-10289-LSS                       Doc 3334                 Filed 04/07/21                        Page 995 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number     Participant Name       Law Firm                      Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                               Master Ballot superseded by valid direct vote           N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                               Master Ballot superseded by valid direct vote           N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                       Superseded by later received master ballot with matching vote   N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A
  4     58 ‐ Robinson Calcagnie       Redacted       Robinson Calcagnie                   ACCEPT                                Inconsistent votes from different law firms            N/A     N/A




                                                                                          Page 777 of 810
                                    Case 19-10289-LSS                        Doc 3334                    Filed 04/07/21                        Page 996 of 1081


                                                                                       Imerys Talc America, Inc et al
                                                                          Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number       Participant Name        Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                Master Ballot superseded by valid direct vote                      N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                       Superseded by later received master ballot with matching vote               N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
  4     58 ‐ Robinson Calcagnie         Redacted        Robinson Calcagnie                    ACCEPT                                 Inconsistent votes from different law firms                       N/A     N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      6 ‐ Ray Robinson Law, LPA      Redacted        ay Robinson Law, LPA                     Accept                                             security number                                     N/A    N/A
 4         60 ‐ Joy & Associates       Redacted           Joy & Associates                      Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4         60 ‐ Joy & Associates       Redacted           Joy & Associates                      Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4         60 ‐ Joy & Associates       Redacted           Joy & Associates                      Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4         60 ‐ Joy & Associates       Redacted           Joy & Associates                      Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4         60 ‐ Joy & Associates       Redacted           Joy & Associates                      Accept                     Superseded by later received master ballot with matching vote               N/A    N/A




                                                                                              Page 778 of 810
                                Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 997 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                               Master Ballot superseded by valid direct vote                       N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                                Inconsistent votes from different law firms                        N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
  4     60 ‐ Joy & Associates       Redacted       Joy & Associates                        Accept                      Superseded by later received master ballot with matching vote                N/A     N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A

                                                                                                               Superseded by later received master ballot with matching vote; Ballot does not
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                               security number                                    N/A    N/A




                                                                                          Page 779 of 810
                                Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 998 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                     N/A    N/A




                                                                                          Page 780 of 810
                                Case 19-10289-LSS                     Doc 3334                       Filed 04/07/21                        Page 999 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                              Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      60 ‐ Joy & Associates      Redacted        Joy & Associates                         Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      61 ‐ Murray Law Firm       Redacted        Murray Law Firm                          Accept                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      61 ‐ Murray Law Firm       Redacted        Murray Law Firm                          Accept                                             security number                                      N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4        62 ‐ Beasley Allen       Redacted         Beasley Allen                           Accept                               Inconsistent votes from different law firms                        N/A    N/A




                                                                                          Page 781 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                         Page 1000 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                             Duplicate Ballot                         N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                      Page 782 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                         Page 1001 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A




                                                                                      Page 783 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                         Page 1002 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                      Page 784 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                         Page 1003 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A




                                                                                      Page 785 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                          Page 1004 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4       62 ‐ Beasley Allen       Redacted       Beasley Allen                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A




                                                                                      Page 786 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                          Page 1005 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A




                                                                                      Page 787 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                          Page 1006 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                     N/A    N/A




                                                                                      Page 788 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                           Page 1007 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State

                                                                                                           Superseded by later received master ballot with matching vote; Ballot does not
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A

                                                                                                           Superseded by later received master ballot with matching vote; Ballot does not
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A

                                                                                                           Superseded by later received master ballot with matching vote; Ballot does not
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                        security number or indication of no social security number                N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A

                                                                                                           Superseded by later received master ballot with matching vote; Ballot does not
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A

                                                                                                           Superseded by later received master ballot with matching vote; Ballot does not
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A




                                                                                      Page 789 of 810
                               Case 19-10289-LSS                  Doc 3334                   Filed 04/07/21                           Page 1008 of 1081


                                                                               Imerys Talc America, Inc et al
                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name    Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                             security number                                      N/A    N/A

                                                                                                           Superseded by later received master ballot with matching vote; Ballot does not
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4        62 ‐ Beasley Allen      Redacted        Beasley Allen                         Accept                                               security number                                    N/A    N/A




                                                                                      Page 790 of 810
                                         Case 19-10289-LSS                        Doc 3334                   Filed 04/07/21                          Page 1009 of 1081


                                                                                               Imerys Talc America, Inc et al
                                                                                  Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class      Ballot / Form Number          Participant Name          Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4            62 ‐ Beasley Allen            Redacted              Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4            62 ‐ Beasley Allen            Redacted              Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                                          Inconsistent votes from different law firms; Ballot does not contain a valid social
 4            62 ‐ Beasley Allen            Redacted              Beasley Allen                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4            62 ‐ Beasley Allen            Redacted              Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4            62 ‐ Beasley Allen            Redacted              Beasley Allen                         Accept                                             security number                                      N/A    N/A
                                                                                                                           Ballot does not contain a valid social security number or indication of no social
 4             62 ‐ Beasley Allen           Redacted             Beasley Allen                          Accept                                             security number                                      N/A    N/A
 4      65 ‐ Sanders Phillips Grossman      Redacted        Sanders Phillips Grossman                   Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4      65 ‐ Sanders Phillips Grossman      Redacted        Sanders Phillips Grossman                   Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4      65 ‐ Sanders Phillips Grossman      Redacted        Sanders Phillips Grossman                   Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4      65 ‐ Sanders Phillips Grossman      Redacted        Sanders Phillips Grossman                   Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4      65 ‐ Sanders Phillips Grossman      Redacted        Sanders Phillips Grossman                   Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                              Master Ballot superseded by valid direct vote                       N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4            67 ‐ Lanier Law Firm          Redacted            Lanier Law Firm                         Accept                          Entered into Settlement Agreement with the Debtors                      N/A    N/A




                                                                                                      Page 791 of 810
                                     Case 19-10289-LSS                       Doc 3334                   Filed 04/07/21                          Page 1010 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number       Participant Name         Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                           Entered into Settlement Agreement with the Debtors                     N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                           Entered into Settlement Agreement with the Debtors                     N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                           Entered into Settlement Agreement with the Debtors                     N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        67 ‐ Lanier Law Firm          Redacted          Lanier Law Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      68 ‐ Summers and Johnson        Redacted        Summers and Johnson                        REJECT                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      68 ‐ Summers and Johnson        Redacted        Summers and Johnson                        REJECT                                             security number                                     N/A    N/A
 4         69 ‐ Ferraro Law Firm        Redacted           Ferraro Law Firm                        Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4         69 ‐ Ferraro Law Firm        Redacted           Ferraro Law Firm                        Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4         69 ‐ Ferraro Law Firm        Redacted           Ferraro Law Firm                        Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4         69 ‐ Ferraro Law Firm        Redacted           Ferraro Law Firm                        Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       7 ‐ Fitzgerald Law Group       Redacted         itzgerald Law Group                       Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4       7 ‐ Fitzgerald Law Group       Redacted         itzgerald Law Group                       Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4            70 ‐ Bisnar Chase         Redacted             Bisnar Chase                          Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4            70 ‐ Bisnar Chase         Redacted             Bisnar Chase                          Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4            70 ‐ Bisnar Chase         Redacted             Bisnar Chase                          Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      73 ‐ Weitz & Luxenberg, PC      Redacted        Weitz & Luxenberg, PC                      Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4           74 ‐ Kiesel Law LLP        Redacted            Kiesel Law LLP                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4           74 ‐ Kiesel Law LLP        Redacted            Kiesel Law LLP                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4           74 ‐ Kiesel Law LLP        Redacted            Kiesel Law LLP                         Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4           74 ‐ Kiesel Law LLP        Redacted            Kiesel Law LLP                         Accept                               Inconsistent votes from different law firms                       N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          74 ‐ Kiesel Law LLP         Redacted           Kiesel Law LLP                          Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                       Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                       Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                       Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                       Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                       Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                       Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                       Accept                                             security number                                     N/A    N/A




                                                                                                 Page 792 of 810
                                    Case 19-10289-LSS                    Doc 3334                    Filed 04/07/21                          Page 1011 of 1081


                                                                                       Imerys Talc America, Inc et al
                                                                          Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number       Participant Name       Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                               Duplicate Ballot                                   N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                               Duplicate Ballot                                   N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                               Duplicate Ballot                                   N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     75 ‐ Napoli Shkolnik PLLC       Redacted       Napoli Shkolnik PLLC                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A
                                                                                                                   Ballot does not contain a valid social security number or indication of no social
 4      75 ‐ Napoli Shkolnik PLLC      Redacted        Napoli Shkolnik PLLC                     Accept                                             security number                                     N/A    N/A




                                                                                              Page 793 of 810
                                           Case 19-10289-LSS                        Doc 3334                   Filed 04/07/21                           Page 1012 of 1081


                                                                                                 Imerys Talc America, Inc et al
                                                                                    Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class        Ballot / Form Number          Participant Name            Law Firm                      Accept / Reject                                      Reason(s) for Exclusion                                   City   State
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                            Inconsistent votes from different law firms; Ballot does not contain a valid social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                       security number or indication of no social security number                   N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                             Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                              security number                                       N/A    N/A
                                                                                                                           Duplicate Ballot; Ballot does not contain a valid social security number or indication
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                       of no social security number                                 N/A    N/A

                                                                                                                             Superseded by later received master ballot with matching vote; Ballot does not
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept             contain a valid social security number or indication of no social security number      N/A    N/A
                                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                               security number                                      N/A    N/A
                                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                               security number                                      N/A    N/A
                                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                               security number                                      N/A    N/A
                                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4          75 ‐ Napoli Shkolnik PLLC         Redacted           Napoli Shkolnik PLLC                     Accept                                               security number                                      N/A    N/A
 4            78 ‐ Wexler Wallace             Redacted             Wexler Wallace                         Accept                      Superseded by later received master ballot with matching vote                 N/A    N/A
 4            78 ‐ Wexler Wallace             Redacted             Wexler Wallace                         Accept                      Superseded by later received master ballot with matching vote                 N/A    N/A
 4            79 ‐ Levy Konigsberg            Redacted             Levy Konigsberg                        Reject                                               Duplicate Ballot                                     N/A    N/A
 4            79 ‐ Levy Konigsberg            Redacted             Levy Konigsberg                        Reject                                Inconsistent votes from different law firms                         N/A    N/A
 4            79 ‐ Levy Konigsberg            Redacted             Levy Konigsberg                        Reject                                Inconsistent votes from different law firms                         N/A    N/A
 4            79 ‐ Levy Konigsberg            Redacted             Levy Konigsberg                        Reject                                Inconsistent votes from different law firms                         N/A    N/A
 4             81 ‐ Burns Charest             Redacted              Burns Charest                         Accept                                Inconsistent votes from different law firms                         N/A    N/A
 4             81 ‐ Burns Charest             Redacted              Burns Charest                         Accept                                Inconsistent votes from different law firms                         N/A    N/A
 4             81 ‐ Burns Charest             Redacted              Burns Charest                         Accept                                Inconsistent votes from different law firms                         N/A    N/A
                                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4             81 ‐ Burns Charest             Redacted               Burns Charest                        Accept                                               security number                                      N/A    N/A
 4      82 ‐ Mary Alexander & Associates      Redacted        Mary Alexander & Associates                 Accept                                Inconsistent votes from different law firms                         N/A    N/A
 4      82 ‐ Mary Alexander & Associates      Redacted        Mary Alexander & Associates                 Accept                                Inconsistent votes from different law firms                         N/A    N/A
 4            83 ‐ TorHoerman Law             Redacted             TorHoerman Law                         Accept                               Master Ballot superseded by valid direct vote                        N/A    N/A
 4            83 ‐ TorHoerman Law             Redacted             TorHoerman Law                         Accept                      Superseded by later received master ballot with matching vote                 N/A    N/A
 4            83 ‐ TorHoerman Law             Redacted             TorHoerman Law                         Accept                      Superseded by later received master ballot with matching vote                 N/A    N/A
                                                                                                                              Ballot does not contain a valid social security number or indication of no social
 4           83 ‐ TorHoerman Law              Redacted             TorHoerman Law                         Accept                                               security number                                      N/A    N/A




                                                                                                        Page 794 of 810
                               Case 19-10289-LSS                   Doc 3334                   Filed 04/07/21                          Page 1013 of 1081


                                                                                Imerys Talc America, Inc et al
                                                                   Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number   Participant Name      Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                           Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                            Ballot does not contain a valid social security number or indication of no social
 4      83 ‐ TorHoerman Law       Redacted        TorHoerman Law                         Accept                                             security number                                      N/A    N/A




                                                                                       Page 795 of 810
                                       Case 19-10289-LSS                      Doc 3334                   Filed 04/07/21                           Page 1014 of 1081


                                                                                           Imerys Talc America, Inc et al
                                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number         Participant Name          Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept                                             security number                                      N/A    N/A

                                                                                                                       Superseded by later received master ballot with matching vote; Ballot does not
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept             contain a valid social security number or indication of no social security number    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4         83 ‐ TorHoerman Law            Redacted           TorHoerman Law                         Accept                                               security number                                    N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                      Superseded by later received master ballot with matching vote               N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                Inconsistent votes from different law firms                       N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                Inconsistent votes from different law firms                       N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A
                                                                                                                        Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                               security number                                    N/A    N/A




                                                                                                  Page 796 of 810
                                       Case 19-10289-LSS                      Doc 3334                   Filed 04/07/21                          Page 1015 of 1081


                                                                                           Imerys Talc America, Inc et al
                                                                              Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number         Participant Name          Law Firm                      Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                               Inconsistent votes from different law firms                        N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                      Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                       security number or indication of no social security number                 N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
                                                                                                                       Ballot does not contain a valid social security number or indication of no social
 4      85 ‐ Heninger Garrison Davis      Redacted        Heninger Garrison Davis                   Accept                                             security number                                      N/A    N/A
 4        88 ‐ Bernstein Liebhard         Redacted          Bernstein Liebhard                      Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4            89 ‐ Belluck & Fox          Redacted             Belluck & Fox                        Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                               Inconsistent votes from different law firms                        N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                                              Duplicate Ballot                                    N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                     Superseded by later received master ballot with matching vote                N/A    N/A
 4           90 ‐ The Miller Firm         Redacted            The Miller Firm                       Accept                               Inconsistent votes from different law firms                        N/A    N/A




                                                                                                  Page 797 of 810
                                Case 19-10289-LSS                    Doc 3334                   Filed 04/07/21                         Page 1016 of 1081


                                                                                  Imerys Talc America, Inc et al
                                                                     Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name     Law Firm                         Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A
  4      90 ‐ The Miller Firm       Redacted       The Miller Firm                        Accept                               Inconsistent votes from different law firms            N/A     N/A




                                                                                         Page 798 of 810
                                     Case 19-10289-LSS                     Doc 3334                    Filed 04/07/21                          Page 1017 of 1081


                                                                                         Imerys Talc America, Inc et al
                                                                            Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class    Ballot / Form Number        Participant Name        Law Firm                        Accept / Reject                                     Reason(s) for Exclusion                                 City   State
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                               Master Ballot superseded by valid direct vote                      N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4        90 ‐ The Miller Firm          Redacted         The Miller Firm                        Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                      Superseded by later received master ballot with matching vote               N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
  4     94 ‐ Ashcraft & Gerel, LLP       Redacted       Ashcraft & Gerel, LLP                    Accept                                Inconsistent votes from different law firms                       N/A     N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                     Ballot does not contain a valid social security number or indication of no social
 4      94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A




                                                                                                Page 799 of 810
                                      Case 19-10289-LSS                     Doc 3334                    Filed 04/07/21                          Page 1018 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number        Participant Name         Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted        Ashcraft & Gerel, LLP                     Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4       94 ‐ Ashcraft & Gerel, LLP      Redacted         Ashcraft & Gerel, LLP                    Accept                                             security number                                     N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A




                                                                                                 Page 800 of 810
                                      Case 19-10289-LSS                     Doc 3334                    Filed 04/07/21                          Page 1019 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number        Participant Name         Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A




                                                                                                 Page 801 of 810
                                      Case 19-10289-LSS                     Doc 3334                    Filed 04/07/21                          Page 1020 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number        Participant Name         Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A




                                                                                                 Page 802 of 810
                                      Case 19-10289-LSS                     Doc 3334                    Filed 04/07/21                          Page 1021 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number        Participant Name         Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                               Inconsistent votes from different law firms                       N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A




                                                                                                 Page 803 of 810
                                      Case 19-10289-LSS                     Doc 3334                    Filed 04/07/21                          Page 1022 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number        Participant Name         Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A




                                                                                                 Page 804 of 810
                                      Case 19-10289-LSS                      Doc 3334                   Filed 04/07/21                          Page 1023 of 1081


                                                                                          Imerys Talc America, Inc et al
                                                                             Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class     Ballot / Form Number        Participant Name         Law Firm                       Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4      95 ‐ Dalimonte Rueb Stoller      Redacted        Dalimonte Rueb Stoller                    Accept                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A
                                                                                                                      Ballot does not contain a valid social security number or indication of no social
 4          96 ‐ Segal Law Firm          Redacted           Segal Law Firm                         Reject                                             security number                                     N/A    N/A




                                                                                                 Page 805 of 810
                                Case 19-10289-LSS                     Doc 3334                   Filed 04/07/21                          Page 1024 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                 City   State
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4       96 ‐ Segal Law Firm       Redacted        Segal Law Firm                           Reject                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4       96 ‐ Segal Law Firm       Redacted        Segal Law Firm                           Reject                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4       96 ‐ Segal Law Firm       Redacted        Segal Law Firm                           Reject                                             security number                                     N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4       96 ‐ Segal Law Firm       Redacted        Segal Law Firm                           Reject                                             security number                                     N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                              Master Ballot superseded by valid direct vote                      N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                              Duplicate Ballot                                   N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                     Superseded by later received master ballot with matching vote               N/A    N/A
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                               Inconsistent votes from different law firms                       N/A    N/A




                                                                                          Page 806 of 810
                                 Case 19-10289-LSS                     Doc 3334                   Filed 04/07/21                         Page 1025 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number     Participant Name     Law Firm                          Accept / Reject                                    Reason(s) for Exclusion                      City   State
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                              Master Ballot superseded by valid direct vote           N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                             Duplicate Ballot                         N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote   N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                               Inconsistent votes from different law firms            N/A     N/A




                                                                                           Page 807 of 810
                                 Case 19-10289-LSS                     Doc 3334                   Filed 04/07/21                          Page 1026 of 1081


                                                                                    Imerys Talc America, Inc et al
                                                                       Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number     Participant Name     Law Firm                          Accept / Reject                                     Reason(s) for Exclusion                                  City   State
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                               Duplicate Ballot                                    N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote                N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote                N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                Inconsistent votes from different law firms                        N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                               Duplicate Ballot                                    N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote                N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                                               Duplicate Ballot                                    N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote                N/A     N/A
  4      99 ‐ Morelli Law Firm       Redacted       Morelli Law Firm                        Reject                      Superseded by later received master ballot with matching vote                N/A     N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                                Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm       Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A




                                                                                           Page 808 of 810
                                Case 19-10289-LSS                     Doc 3334                   Filed 04/07/21                          Page 1027 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                  City   State
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                              Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                       security number or indication of no social security number                 N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                      N/A    N/A




                                                                                          Page 809 of 810
                                Case 19-10289-LSS                     Doc 3334                   Filed 04/07/21                          Page 1028 of 1081


                                                                                   Imerys Talc America, Inc et al
                                                                      Exhibit C ‐ Report of Ballots Excluded from Tabulation

Class   Ballot / Form Number    Participant Name      Law Firm                         Accept / Reject                                     Reason(s) for Exclusion                                     City      State
                                                                                                              Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                       security number or indication of no social security number                    N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                              Inconsistent votes from different law firms; Ballot does not contain a valid social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                       security number or indication of no social security number                    N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4      99 ‐ Morelli Law Firm      Redacted        Morelli Law Firm                         Reject                                             security number                                         N/A       N/A
                                                                                                               Ballot does not contain a valid social security number or indication of no social
 4                                 Redacted             #N/A                                                          security number; Holder did not vote to accept or reject the plan;            Charleston   WV




                                                                                          Page 810 of 810
          Case 19-10289-LSS   Doc 3334   Filed 04/07/21   Page 1029 of 1081




                                    Exhibit D




US-DOCS\122662064.1
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1030 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                      ADAMS               MA
    4              Redacted                  N                               LONG ISLAND CITY           NY
    4              Redacted                  N                                    MONROE                CT
    4              Redacted                  N                                  WATERFORD               NY
    4              Redacted                  Y                                 South Windsor            CT
    4              Redacted                  Y                                   WHITEHALL              MT
    4              Redacted                  N                                    New York              NY
    4              Redacted                  Y                                     Houston              TX
    4              Redacted                  N                                    APPLETON              WI
    4              Redacted                  N                                     BEAVER               OK
    4              Redacted                  N                                      COCOA               FL
    4              Redacted                  N                                    SURPRISE              AZ
    4              Redacted                  N                                    SURPRISE              AZ
    4              Redacted                  N                                    CARLSBAD              CA
    4              Redacted                  N                                  LOS ANGELES             CA
    4              Redacted                  N                                SOUTH DENISON             IA
    4              Redacted                  N                                     BARTOW               FL
    4              Redacted                  N                                     GARBER               OK
    4              Redacted                  N                                      SUSSEX              WI
    4              Redacted                  N                                   KNOXVILLE              TN
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  N                                      Seattle             WA
    4              Redacted                  N                                      Seattle             WA
    4              Redacted                  N                                   PORTLAND               OR
    4              Redacted                  N                                     Portland             OR
    4              Redacted                  N                                     Burbank              CA
    4              Redacted                  N                                   MOORPARK               CA
    4              Redacted                  Y                                  N. Charleston           SC
    4              Redacted                  Y                                 Newport Beach            CA
    4              Redacted                  Y                                 Newport Beach            CA
    4              Redacted                  Y                                     Daphne               AL
    4              Redacted                  Y                                     Daphne               AL
    4              Redacted                  Y                                     Houston              TX
    4              Redacted                  Y                                     Houston              TX
    4              Redacted                  Y                                     Houston              TX
    4              Redacted                  Y                                     Houston              TX
    4              Redacted                  Y                                    Bethesda              MD
    4              Redacted                  Y                                    Bethesda              MD
    4              Redacted                  Y                                 Oklahoma City            OK
    4              Redacted                  Y                                     Burbank              CA
    4              Redacted                  Y                                     Burbank              CA
    4              Redacted                  Y                                       Irvine             CA
    4              Redacted                  Y                                       Irvine             CA
    4              Redacted                  Y                                       Irvine             CA
    4              Redacted                  Y                                       Irvine             CA
    4              Redacted                  Y                                    New York              NY
    4              Redacted                  Y                                   ESCONDIDO              CA
    4              Redacted                  N                                      Seattle             WA
    4              Redacted                  N                                 WASHINGTON               DC
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  Y                                     La Porte             TX



                                                   Page 1 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1031 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                      City                  State
    4              Redacted                  Y                                  Eden Prairie            MN
    4              Redacted                  Y                                    Medford               NY
    4              Redacted                  Y                                   Jefferson              OH
    4              Redacted                  N                                    COCOA                 FL
    4              Redacted                  N                                 EDGEWATER                FL
    4              Redacted                  N                             NORTH PALM SPRINGS           CA
    4              Redacted                  N                             NORTH PALM SPRINGS           CA
    4              Redacted                  N                                   PEARSALL               TX
    4              Redacted                  N                                   WHITMAN                WA
    4              Redacted                  N                                  MOORPARK                CA
    4              Redacted                  N                                    MARION                IA
    4              Redacted                  N                                    MARION                IA
    4              Redacted                  N                                   KINGMAN                AZ
    4              Redacted                  N                                 LUMBER CITY              GA
    4              Redacted                  N                                   WHITMAN                WA
    4              Redacted                  N                                 DES MOINES               IA
    4              Redacted                  N                                   AGUIRRE                PR
    4              Redacted                  N                               SOUTHAMPTON                NJ
    4              Redacted                  N                                    PATTON                MO
    4              Redacted                  N                                    PATTON                MO
    4              Redacted                  N                                   CHICOPEE               MA
    4              Redacted                  N                                   KINGMAN                AZ
    4              Redacted                  N                                   CHICOPEE               MA
    4              Redacted                  N                                BRIGHAM CITY              UT
    4              Redacted                  N                                  GALLOWAY                NJ
    4              Redacted                  N                                  GALLOWAY                NJ
    4              Redacted                  N                               FRUITLAND PARK             FL
    4              Redacted                  N                               FRUITLAND PARK             FL
    4              Redacted                  N                               FRUITLAND PARK             FL
    4              Redacted                  N                                   HOLLIDAY               FL
    4              Redacted                  N                                  SAN DIEGO               CA
    4              Redacted                  N                               SOUTHAMPTON                NJ
    4              Redacted                  N                                   HOLLIDAY               FL
    4              Redacted                  N                                  DAMASCUS                OR
    4              Redacted                  Y                                   Pasadena               CA
    4              Redacted                  Y                                   Bethesda               MD
    4              Redacted                  Y                                   Bozeman                MT
    4              Redacted                  N                                    Sudbury               ON
    4              Redacted                  N                                  Eden Prairie            MN
    4              Redacted                  N                              DRUMMONDVILLE               QC
    4              Redacted                  N                                   LANAKEN
    4              Redacted                  N                                   CHUO-KU
    4              Redacted                  N                                   MOERDIJK               SJ
    4              Redacted                  N                                  PASADENA                CA
    4              Redacted                  N                                   Charlotte              NC
    4              Redacted                  N                                   MILFORD                NJ
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                  CLATSKANIE              OR
    4              Redacted                  N                                   HOUSTON                TX
    4              Redacted                  N                                  CHARLOTTE               NC
    4              Redacted                  N                                   TACOMA                 WA



                                                   Page 2 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1032 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                      City                  State
    4              Redacted                  N                              Manchester Center           VT
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                   Charlotte              NC
    4              Redacted                  N                                  HOUSTON                 TX
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                  HOUSTON                 TX
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                    SEATTLE               WA
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                    SEATTLE               WA
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                      RENO                NV
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                 CHARLOTTE                NC
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                    Tangent               OR
    4              Redacted                  Y                                     Seattle              WA
    4              Redacted                  N                                 San Leandro              CA
    4              Redacted                  N                                 CHARLOTTE                NC
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                  SEABROOK                TX
    4              Redacted                  N                                   Longview               WA
    4              Redacted                  Y                               Highland Heights           KY
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                    SEATTLE               WA
    4              Redacted                  N                                    SEATTLE               WA
    4              Redacted                  N                                    SEATTLE               WA
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                   MCALLEN                TX
    4              Redacted                  N                                  PASADENA                TX
    4              Redacted                  N                                    McAllen               TX
    4              Redacted                  N                                   New York               NY
    4              Redacted                  N                                   New York               NY
    4              Redacted                  N                                   New York               NY
    4              Redacted                  N                                   New York               NY
    4              Redacted                  N                                  SEABROOK                TX
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  Y                                  Carrollton              GA
    4              Redacted                  N                                   HESSTON                KS
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                 MOORHEAD                 MN
    4              Redacted                  N                                  HOUSTON                 TX
    4              Redacted                  N                                MONT BELVIEU              TX
    4              Redacted                  N                                 SCOTTSDALE               AZ
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                    SEATTLE               WA
    4              Redacted                  N                                   TACOMA                 WA
    4              Redacted                  N                                   WEBSTER                TX
    4              Redacted                  Y                                      Exton               PA
    4              Redacted                  Y                                  Greenwich               CT



                                                   Page 3 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1033 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  Y                                     Chicago               IL
    4              Redacted                  N                                   SAN DIEGO              CA
    4              Redacted                  N                                   BROOKLYN               NY
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                   BROOKLYN               NY
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                      PREBLE              NY
    4              Redacted                  N                                   HOUSTON                TX
    4              Redacted                  N                                   HOUSTON                TX
    4              Redacted                  N                                      FARGO               ND
    4              Redacted                  N                                   CRANBURY               NJ
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                      Quincy              WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    New York              NY
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                     Portland             OR
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                       ALVIN              TX
    4              Redacted                  N                                    TACOMA                WA
    4              Redacted                  N                                    FRANKLIN              NH
    4              Redacted                  N                                   ARCHDALE               NC
    4              Redacted                  N                               SANTA FE SPRINGS           CA
    4              Redacted                  N                                Hoffman Estates            IL
    4              Redacted                  Y                                       Irving             TX
    4              Redacted                  Y                                   Alpharetta             GA
    4              Redacted                  N                                    VENTURA               CA
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                  CAPE CORAL              FL
    4              Redacted                  N                                   HOUSTON                TX
    4              Redacted                  N                                   KINGSTREE              SC
    4              Redacted                  N                                  STATESVILLE             NC
    4              Redacted                  N                                      DELTA               UT
    4              Redacted                  Y                                    Hiwassee              VA
    4              Redacted                  Y                                    Westlake              OH
    4              Redacted                  Y                                     Portland             OR
    4              Redacted                  Y                                     Portland             OR
    4              Redacted                  N                                  SIOUX FALLS             SD
    4              Redacted                  Y                                      Seattle             WA
    4              Redacted                  N                                   HOUSTON                TX
    4              Redacted                  N                                 Oklahoma City            OK
    4              Redacted                  Y                                      Denver              PA
    4              Redacted                  N                                    TOTOWA                NJ
    4              Redacted                  N                                     EL PASO              TX
    4              Redacted                  N                                OKLAHOMA CITY             OK



                                                   Page 4 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1034 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                      City                  State
    4              Redacted                  N                                   Los Angeles            CA
    4              Redacted                  Y                                     Billings             MT
    4              Redacted                  N                                  STATESVILLE             NC
    4              Redacted                  N                                   CRANFORD               NJ
    4              Redacted                  N                                      Denver              CO
    4              Redacted                  N                                 GREENSBURG               PA
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  N                               SAN LUIS OBISPOS           CA
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  N                                   Battle Mtn             NV
    4              Redacted                  N                                     LAREDO               TX
    4              Redacted                  N                                       ELKO               NV
    4              Redacted                  Y                                    New York              NY
    4              Redacted                  Y                                   Streetsboro            OH
    4              Redacted                  N                                  LOS ANGELES             CA
    4              Redacted                  N                                     Littleton            CO
    4              Redacted                  N                                   MONTVALE               NJ
    4              Redacted                  N                                     DENVER               CO
    4              Redacted                  N                                     CARSON               CA
    4              Redacted                  N                                 College Station          TX
    4              Redacted                  N                                    Rocky Hill            CT
    4              Redacted                  N                                NORTH SEADRIFT            TX
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  Y                               Huntington Beach           CA
    4              Redacted                  N                                    CORONA                CA
    4              Redacted                  Y                                   Henderson              CO
    4              Redacted                  N                                  EIGHTY FOUR             PA
    4              Redacted                  N                                  EIGHTY FOUR             PA
    4              Redacted                  Y                                  Cedar Rapids             IA
    4              Redacted                  Y                                  Cedar Rapids             IA
    4              Redacted                  N                                  CENTENNIAL              CO
    4              Redacted                  N                                 S. SAINT PAUL            MN
    4              Redacted                  N                                    Deer Park             TX
    4              Redacted                  N                             SOUTHEAST MARIETTA           GA
    4              Redacted                  N                                   Englewood              CO
    4              Redacted                  N                                      Austin              TX
    4              Redacted                  N                                      Albany              MN
    4              Redacted                  N                                      FOLEY               AL
    4              Redacted                  Y                                    Santa Ana             CA
    4              Redacted                  N                               SANTA FE SPRINGS           CA
    4              Redacted                  N                                     CARSON               CA
    4              Redacted                  Y                                    Plymouth              MN
    4              Redacted                  N                                      Crosby              TX
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Houston              TX



                                                   Page 5 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1035 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                      City                  State
    4              Redacted                  N                                   Houston                TX
    4              Redacted                  N                                    ELMIRA                NY
    4              Redacted                  N                                   TRENTON                NJ
    4              Redacted                  Y                                    Amalga                UT
    4              Redacted                  N                                 SCOTTSDALE               AZ
    4              Redacted                  N                                  SALISBURY               NC
    4              Redacted                  N                                  Hauppauge               NY
    4              Redacted                  N                                   Roanoke                VA
    4              Redacted                  N                                 SUN VALLEY               CA
    4              Redacted                  Y                                   Houston                TX
    4              Redacted                  Y                                 Minneapolis              MN
    4              Redacted                  N                                   LAINATE
    4              Redacted                  Y                                     Boston               MA
    4              Redacted                  Y                                     Atlanta              GA
    4              Redacted                  N                                      Ennis               MT
    4              Redacted                  N                                     AKRON                OH
    4              Redacted                  N                                    San Jose              CA
    4              Redacted                  N                                    ST PAUL               MN
    4              Redacted                  N                                   OSMOND                 NE
    4              Redacted                  N                                   SAN JOSE               CA
    4              Redacted                  N                                   Charlotte              NC
    4              Redacted                  N                                 CLEVELAND                OH
    4              Redacted                  N                                 CLEVELAND                OH
    4              Redacted                  N                                    San Jose              CA
    4              Redacted                  N                                    San Jose              CA
    4              Redacted                  N                                    San Jose              CA
    4              Redacted                  N                                    San Jose              CA
    4              Redacted                  N                                San Francisco             CA
    4              Redacted                  Y                                   Bozeman                MT
    4              Redacted                  N                              NORTH CHARLESTON            NC
    4              Redacted                  N                                      Lolo                MT
    4              Redacted                  N                                      Lolo                MT
    4              Redacted                  N                                  NEWBERG                 OR
    4              Redacted                  N                                  NEWBERG                 OR
    4              Redacted                  N                                   AURORA                 OH
    4              Redacted                  Y                                  Wilsonville             OR
    4              Redacted                  N                                  COMPTON                 CA
    4              Redacted                  N                                      KENT                WA
    4              Redacted                  N                                THREE FORKS               MT
    4              Redacted                  N                                     Billings             MT
    4              Redacted                  N                                 ROCHESTER                NY
    4              Redacted                  N                                 ROCHESTER                NY
    4              Redacted                  N                                      Ennis               MT
    4              Redacted                  N                                      Ennis               MT
    4              Redacted                  Y                                     Seattle              WA
    4              Redacted                  Y                                    Tualatin              OR
    4              Redacted                  N                                     COZAD                NE
    4              Redacted                  N                                   SOLEDAD                CA
    4              Redacted                  N                                   Cleveland              OH
    4              Redacted                  N                                 CLEVELAND                OH
    4              Redacted                  N                                 CLEVELAND                OH
    4              Redacted                  N                                 PARSIPPANY               NJ



                                                   Page 6 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1036 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                      City                  State
    4              Redacted                  N                                 PARSIPPANY               NJ
    4              Redacted                  N                                  Menlo Park              CA
    4              Redacted                  Y                                     Helena               MT
    4              Redacted                  N                                    Gillette              WY
    4              Redacted                  N                                   WALLULA                WA
    4              Redacted                  N                                   Bozeman                MT
    4              Redacted                  Y                                   Nashville              TN
    4              Redacted                  N                                     Raleigh              NC
    4              Redacted                  Y                                      Ewing               NJ
    4              Redacted                  N                                 LEWISBURG                TN
    4              Redacted                  N                                     Atlanta              GA
    4              Redacted                  N                                  Wilmington              DE
    4              Redacted                  Y                                  Long Beach              CA
    4              Redacted                  N                                Redondo Beach             CA
    4              Redacted                  Y                                 New Orleans              LA
    4              Redacted                  N                                Redondo Beach             CA
    4              Redacted                  N                                EDWARDSVILLE              IL
    4              Redacted                  N                                  El Segundo              CA
    4              Redacted                  Y                                  Los Angeles             CA
    4              Redacted                  N                                   CHICAGO                IL
    4              Redacted                  Y                                     Mobile               AL
    4              Redacted                  N                                   New York               NY
    4              Redacted                  N                                   CHICAGO                IL
    4              Redacted                  Y                                 Walnut Creek             CA
    4              Redacted                  N                                   ANTIOCH                CA
    4              Redacted                  N                                   OAKLAND                CA
    4              Redacted                  N                                 ALPHARETTA               GA
    4              Redacted                  N                                   MADISON                TN
    4              Redacted                  N                                     Seattle              WA
    4              Redacted                  N                             MIDDLEBURG HEIGHTS           OH
    4              Redacted                  N                                    OMAHA                 NE
    4              Redacted                  N                                  ELMHURST                IL
    4              Redacted                  N                                  ELMHURST                IL
    4              Redacted                  N                                Wesley Chapel             FL
    4              Redacted                  N                                  ELMHURTS                IL
    4              Redacted                  N                                  LONGVIEW                WA
    4              Redacted                  N                                 NEVADA CITY              CA
    4              Redacted                  N                                 Washington               DC
    4              Redacted                  N                                     Crosby               TX
    4              Redacted                  N                                GORDONSVILLE              VA
    4              Redacted                  N                                   SAN JOSE               CA
    4              Redacted                  N                                   SAN JOSE               CA
    4              Redacted                  N                                BEDFORD PARK              IL
    4              Redacted                  N                                   Sylacauga              AL
    4              Redacted                  N                                    Toronto               ON
    4              Redacted                  N                                 NAPERVILLE               IL
    4              Redacted                  N                               MOUNT VERNON               IN
    4              Redacted                  N                                     Austin               TX
    4              Redacted                  Y                                    Portland              OR
    4              Redacted                  N                                    Chicago               IL
    4              Redacted                  N                                   LINCOLN                NE
    4              Redacted                  N                                      LADD                IL



                                                   Page 7 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1037 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                  Kapuskasing              ON
    4              Redacted                  N                                  Kapuskasing              ON
    4              Redacted                  N                                    LONDON
    4              Redacted                  N                                    LONDON
    4              Redacted                  N                                    LINCOLN                NE
    4              Redacted                  N                                     TIFFIN                OH
    4              Redacted                  N                                     Chicago               IL
    4              Redacted                  N                                    JACKSON                CA
    4              Redacted                  N                                   Cincinnati              OH
    4              Redacted                  N                                   Cincinnati              OH
    4              Redacted                  N                                   BRIGHTON                MI
    4              Redacted                  N                                BARBOURVILLE               KY
    4              Redacted                  N                                    Hamilton               NJ
    4              Redacted                  N                                  CHARLOTTE                NC
    4              Redacted                  N                                    GEISMAR                LA
    4              Redacted                  N                                 CARTERSVILLE              GA
    4              Redacted                  N                                  ABINGDON                 IL
    4              Redacted                  N                                      NOVI                 MI
    4              Redacted                  N                                      NOVI                 MI
    4              Redacted                  N                               Glendale Heights            IL
    4              Redacted                  N                                    DRESHER                PA
    4              Redacted                  N                                      Tracy                CA
    4              Redacted                  N                                   TORONTO                 ON
    4              Redacted                  N                                 CREAM RIDGE               NJ
    4              Redacted                  N                                STATE COLLEGE              PA
    4              Redacted                  N                                     Layton                UT
    4              Redacted                  N                                     Chicago               IL
    4              Redacted                  N                                     Chicago               IL
    4              Redacted                  N                                 PENNSAUKEN                NJ
    4              Redacted                  N                                   MARLTON                 NJ
    4              Redacted                  N                                    Timmins                ON
    4              Redacted                  N                                   MAESTEG
    4              Redacted                  N                                  COLUMBUS                 GA
    4              Redacted                  N                                   NORWICH                 CT
    4              Redacted                  N                                  ARLINGTON                VA
    4              Redacted                  N                               WEST VALLEY CITY            UT
    4              Redacted                  N                               MOUNT PLEASANT              WI
    4              Redacted                  N                                     OCEAN                 NJ
    4              Redacted                  N                               SOUTH DENISON               IA
    4              Redacted                  N                                   SUN RIVER               OR
    4              Redacted                  N                                    San Jose               CA
    4              Redacted                  N
    4              Redacted                  N                                   San Jose               CA
    4              Redacted                  N                                  Brattleboro             VT
    4              Redacted                  N                                    Deland                FL
    4              Redacted                  N                                SAN FRANCISCO             CA
    4              Redacted                  N                                   ST. LOUIS              MO
    4              Redacted                  N                                  Emeryville              CA
    4              Redacted                  N                                    MEXICO                MO
    4              Redacted                  Y                                  Green Bay               WI
    4              Redacted                  N                                    DENVER                CO
    4              Redacted                  Y                                   Belgrade               MT



                                                   Page 8 of 52
                        Case 19-10289-LSS   Doc 3334    Filed 04/07/21   Page 1038 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                      City                  State
    4              Redacted                  N                                   Bozeman                MT
    4              Redacted                  N                                THREE FORKS               MT
    4              Redacted                  N                                   CHICAGO                IL
    4              Redacted                  N                                   CHICAGO                IL
    4              Redacted                  N                                   CHICAGO                IL
    4              Redacted                  N                                   CHICAGO                IL
    4              Redacted                  N                                    Chicago               IL
    4              Redacted                  Y                                     Lincoln              CA
    4              Redacted                  N                                 CHARLOTTE                NC
    4              Redacted                  Y                                    Atlanta               GA
    4              Redacted                  Y                                      Tulsa               OK
    4              Redacted                  N                                  MADISON                 IL
    4              Redacted                  Y                               Spokane Valley             WA
    4              Redacted                  N                                  NEWBURY                 OH
    4              Redacted                  N                                THREE FORKS               MT
    4              Redacted                  N                                    DENVER                CO
    4              Redacted                  N                                Angels Camp               CA
    4              Redacted                  N                                 Three Forks              MT
    4              Redacted                  N                                    Atlanta               GA
    4              Redacted                  N                                  CRANBURY                NJ
    4              Redacted                  Y                                   Nashville              TN
    4              Redacted                  N                                  Townsend                MT
    4              Redacted                  Y                                  North York              ON
    4              Redacted                  Y                                      Dallas              TX
    4              Redacted                  Y                                   Bozeman                MT
    4              Redacted                  Y                                   Missoula               MT
    4              Redacted                  N                                 SAINT LOUIS              MO
    4              Redacted                  N                                   ST. LOUIS              MO
    4              Redacted                  N                                   ROSWELL                GA
    4              Redacted                  Y                                    St. Louis             MO
    4              Redacted                  N                                   Cochrane               ON
    4              Redacted                  Y                                  Mogadore                OH
    4              Redacted                  N                                  Alpharetta              GA
    4              Redacted                  N                                  FAIRFIELD               NJ
    4              Redacted                  N                                  FAIRFIELD               NJ
    4              Redacted                  N                                  FAIRFIELD               NJ
    4              Redacted                  N                                  BOZEMAN                 MT
    4              Redacted                  N                              WEST PHILADELPHIA           PA
    4              Redacted                  N                                  BOZEMAN                 MT
    4              Redacted                  N                               MARTINSBURG                WV
    4              Redacted                  N                                   SAN JOSE               CA
    4              Redacted                  N                                  Saint Louis             MO
    4              Redacted                  N                                     Toston               MT
    4              Redacted                  N                                      PEKIN               IL
    4              Redacted                  N                                  CRANBURY                NJ
    4              Redacted                  N                                  Gainesville             GA
    4              Redacted                  N                               VALLEY SPRINGS             CA
    4              Redacted                  Y                                   Cleveland              OH
    4              Redacted                  Y                                Berlin Heights            OH
    4              Redacted                  Y                                    Atlanta               GA
    4              Redacted                  Y                                    Atlanta               GA
    4              Redacted                  Y                                  Sewickley               PA



                                                   Page 9 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1039 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  Y                                    Toronto               ON
    4              Redacted                  N                               SHARON CENTER              OH
    4              Redacted                  N                                    LAREDO                TX
    4              Redacted                  N                                 CHARLOTTE                NC
    4              Redacted                  N                                     AKRON                OH
    4              Redacted                  N                                  BOZEMAN                 MT
    4              Redacted                  Y                                   Bozeman                MT
    4              Redacted                  Y                                   Bozeman                MT
    4              Redacted                  N                                   ST LOUIS               MO
    4              Redacted                  N                               MORTON GROVE               IL
    4              Redacted                  Y                                   New York               NY
    4              Redacted                  N                                 Three Forks              MT
    4              Redacted                  N                               MADISON COUNTY             MT
    4              Redacted                  N                               MADISON COUNTY             MT
    4              Redacted                  N                               MADISON COUNTY             MT
    4              Redacted                  N                               MADISON COUNTY             MT
    4              Redacted                  N                                     Atlanta              GA
    4              Redacted                  N                                  LOS GATOS               CA
    4              Redacted                  N                                   Bozeman                MT
    4              Redacted                  N                                   Bozeman                MT
    4              Redacted                  Y                                   Bozeman                MT
    4              Redacted                  N                                 CLEVELAND                OH
    4              Redacted                  Y                                 Minneapolis              MN
    4              Redacted                  Y                                    Malvern               PA
    4              Redacted                  N                                  JEFFERSON               LA
    4              Redacted                  N                                  CRANBURY                NJ
    4              Redacted                  Y                                   Columbia               TN
    4              Redacted                  N                                  CRANBURY                NJ
    4              Redacted                  N                                   GOLDEN                 CO
    4              Redacted                  Y                                    Toronto               ON
    4              Redacted                  N                                     Billings             MT
    4              Redacted                  N                                 OSKALOOSA                IA
    4              Redacted                  N                                     AVON                 SD
    4              Redacted                  N                                     EDINA                MN
    4              Redacted                  N                                   NEWMAN                 CA
    4              Redacted                  N                                   HUDSON                 WI
    4              Redacted                  N                                  NEW YORK                NY
    4              Redacted                  N                                    San Jose              CA
    4              Redacted                  N                                   POMONA                 CA
    4              Redacted                  Y                                Mayfield Heights          OH
    4              Redacted                  N                                   NATCHEZ                MS
    4              Redacted                  N                                   Portland               ME
    4              Redacted                  Y                                 Washington               DC
    4              Redacted                  N                                 GREENVILLE               MS
    4              Redacted                  N                                  BRIGHTON                MI
    4              Redacted                  N                                      Butte               MT
    4              Redacted                  N                                  HARRISON                ME
    4              Redacted                  Y                                 Greensboro               NC
    4              Redacted                  N                                 KANSAS CITY              MO
    4              Redacted                  N                                 KANSAS CITY              MO
    4              Redacted                  Y                                  Gainesville             GA
    4              Redacted                  Y                                  COLUMBIA                SC



                                                   Page 10 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1040 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                    Houston                TX
    4              Redacted                  N                                   Rockland                ME
    4              Redacted                  N                                  EDGERTON                 KS
    4              Redacted                  N                                   AUGUSTA                 ME
    4              Redacted                  N                                   LONDON                  KY
    4              Redacted                  N                                   SANFORD                 ME
    4              Redacted                  N                                     SALEM                 MA
    4              Redacted                  N
    4              Redacted                  Y                                   Indianapolis           IN
    4              Redacted                  N                                   Wilmington             DE
    4              Redacted                  N                                     AUGUSTA              ME
    4              Redacted                  N                                     OAK HILL             OH
    4              Redacted                  N                                  KANSAS CITY             KS
    4              Redacted                  N                                  COVINGTON               KY
    4              Redacted                  Y                                  COVINGTON               KY
    4              Redacted                  Y                                     Nashville            TN
    4              Redacted                  N                                 CONNERSVILLE             IN
    4              Redacted                  N                                     AUBURN               ME
    4              Redacted                  N                                 CONNERSVILLE             IN
    4              Redacted                  Y                                   Fort Wayne             IN
    4              Redacted                  N                                    LOWLAND               TN
    4              Redacted                  N                                 BINGHAMTON               NY
    4              Redacted                  Y                                  Baton Rouge             LA
    4              Redacted                  Y                                    Somerville            NJ
    4              Redacted                  Y                                    Providence            RI
    4              Redacted                  Y                                    Providence            RI
    4              Redacted                  Y                                    Alexandria            LA
    4              Redacted                  Y                                    Alexandria            LA
    4              Redacted                  Y                                  Baton Rouge             LA
    4              Redacted                  N                                      TAYLOR              MI
    4              Redacted                  N                                   MANSFIELD              TX
    4              Redacted                  N                                   MANSFIELD              TX
    4              Redacted                  N                                      Chicago             IL
    4              Redacted                  Y                                     Nashville            TN
    4              Redacted                  N                                     ATLANTA              GA
    4              Redacted                  N                                      Chicago             IL
    4              Redacted                  N                                      Chicago             IL
    4              Redacted                  N                                      Chicago             IL
    4              Redacted                  Y                                     Potomac              MD
    4              Redacted                  Y                                    Lakewood              CO
    4              Redacted                  N                                  Carol Stream            IL
    4              Redacted                  Y                                      Chicago             IL
    4              Redacted                  N                                     Carrolton            TX
    4              Redacted                  N                                  Grand Island            NE
    4              Redacted                  N                                      Chicago             IL
    4              Redacted                  N                                  BARRINGTON              IL
    4              Redacted                  N                                       Avon               OH
    4              Redacted                  N                                       Avon               OH
    4              Redacted                  N                                       Avon               OH
    4              Redacted                  Y                                       Avon               OH
    4              Redacted                  Y                                       Lima               OH
    4              Redacted                  N                                      Chicago             IL



                                                   Page 11 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1041 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                                     Las Vegas            NV
    4              Redacted                  N                                    Kansas City           MO
    4              Redacted                  N                                       SOLON              OH
    4              Redacted                  N                                      WIXOM               MI
    4              Redacted                  N                                        Exton             PA
    4              Redacted                  Y                                        Exton             PA
    4              Redacted                  Y                                        Exton             PA
    4              Redacted                  N                                    Kansas City           MO
    4              Redacted                  Y                                Maryland Heights          MO
    4              Redacted                  Y                                       Atlanta            GA
    4              Redacted                  N                                 SAN FRANCISCO            CA
    4              Redacted                  N                                    NEWPORT               RI
    4              Redacted                  Y                                        Exton             PA
    4              Redacted                  N                                     BROKAW               WI
    4              Redacted                  N                                      EL PASO             TX
    4              Redacted                  N                                   GUILDFORD
    4              Redacted                  N                                   BILLINGHAM
    4              Redacted                  N                                     TAPLOW
    4              Redacted                  N                                      SLOUGH
    4              Redacted                  N                                    TIVERTON
    4              Redacted                  N                                THEALE READING,
    4              Redacted                  Y                                  Cuyahoga Falls          OH
    4              Redacted                  N                                   KANSAS CITY            MO
    4              Redacted                  N                                     LACHINE              QC
    4              Redacted                  Y                                      Malvern             PA
    4              Redacted                  Y                                      Malvern             PA
    4              Redacted                  Y                                     Cardwell             MT
    4              Redacted                  N                                       HURST              TX
    4              Redacted                  N                                        Hurst             TX
    4              Redacted                  N                                     CHICAGO              IL
    4              Redacted                  Y                                  San Francisco           CA
    4              Redacted                  Y                                    Fort Worth            TX
    4              Redacted                  Y                                    Fort Worth            TX
    4              Redacted                  Y                                        Avon              OH
    4              Redacted                  Y                                  Charlottesville         VA
    4              Redacted                  Y                                    Kansas City           MO
    4              Redacted                  N                                   MANSFIELD              TX
    4              Redacted                  N                                      FRIONA              TX
    4              Redacted                  N                                      FAIRFAX             VA
    4              Redacted                  Y                                        Leeds
    4              Redacted                  N                                        PARIS             IL
    4              Redacted                  N                                     CHICAGO              IL
    4              Redacted                  N                                     TACOMA               WA
    4              Redacted                  Y                                     Newbury              OH
    4              Redacted                  N                                     ORLEANS              IN
    4              Redacted                  N
    4              Redacted                  Y                                   HERSHEY                 PA
    4              Redacted                  N                                 GREEN ISLAND              NY
    4              Redacted                  N                                  League City              TX
    4              Redacted                  Y                                    Omaha                  NE
    4              Redacted                  N                                 TURTLE CREEK              PA
    4              Redacted                  Y                                   HOUSTON                 TX



                                                   Page 12 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1042 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                     New York             NY
    4              Redacted                  N                                 SALT LAKE CITY           UT
    4              Redacted                  N                                     Park Falls           WI
    4              Redacted                  Y                                 Point Comfort            TX
    4              Redacted                  N                                   Woodstock              GA
    4              Redacted                  Y                                    HOUSTON               TX
    4              Redacted                  N                                  HAWTHORNE               NJ
    4              Redacted                  Y                                   Bridgewater            NJ
    4              Redacted                  N                                    Northfield            VT
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                       Akron              OH
    4              Redacted                  N                                     SEATTLE              WA
    4              Redacted                  Y                                    Texas City            TX
    4              Redacted                  Y                                      Fenton              MO
    4              Redacted                  N                                  DES MOINES              IA
    4              Redacted                  Y                                      Bogota
    4              Redacted                  N                                      Norway              IA
    4              Redacted                  Y                                 Oklahoma City            OK
    4              Redacted                  Y                                     CHICAGO              IL
    4              Redacted                  N                                    KIMBERLY              ID
    4              Redacted                  Y                                    Davenport             IA
    4              Redacted                  N                                     WARREN               RI
    4              Redacted                  Y                                    FAIRVIEW              PA
    4              Redacted                  Y                                        CARY              NC
    4              Redacted                  N                                     SAN JOSE             CA
    4              Redacted                  N                                  ENGLEWOOD               CO
    4              Redacted                  N                                  CENTENNIAL              CO
    4              Redacted                  N                                        LYNN              MA
    4              Redacted                  Y                                   Paynesville            MN
    4              Redacted                  N                                     CANTON               GA
    4              Redacted                  Y                                  Hollidaysburg           PA
    4              Redacted                  Y                                   Minneapolis            MN
    4              Redacted                  N                                   LEVITTOWN              PA
    4              Redacted                  Y                                        Libby             MT
    4              Redacted                  N                                   Huntington             TX
    4              Redacted                  N                                      NEWELL              IA
    4              Redacted                  Y                                       Taipei
    4              Redacted                  Y                                      Chicago              IL
    4              Redacted                  Y                                    BELMONT                VT
    4              Redacted                  Y                                    BELMONT                VT
    4              Redacted                  N                                    SAN JUAN               PR
    4              Redacted                  Y                                 Oklahoma City             OK
    4              Redacted                  Y                                 Oklahoma City             OK
    4              Redacted                  N                                North Clarendon            VT
    4              Redacted                  N                                    LOCKPORT               NY
    4              Redacted                  N                                    PORTLAND               OR
    4              Redacted                  Y                                     Belgrade              MT
    4              Redacted                  N                                     Dickinson             TX
    4              Redacted                  Y                                        Boise              ID
    4              Redacted                  Y                                    Cincinnati             OH
    4              Redacted                  Y                                       Kersey              PA
    4              Redacted                  Y                                       Kersey              PA



                                                   Page 13 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1043 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                                      Edison              NJ
    4              Redacted                  Y                                       Butte              MT
    4              Redacted                  Y                                    Pittsburgh            PA
    4              Redacted                  N                                      AUSTIN              TX
    4              Redacted                  N                                 GRANITE FALLS            NC
    4              Redacted                  N                                  Salt Lake City          UT
    4              Redacted                  Y                                   Sheboygan              WI
    4              Redacted                  N                                        TAFT              LA
    4              Redacted                  N                                 SALT LAKE CITY           UT
    4              Redacted                  Y                                    ATLANTA               GA
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  N                                 WASHINGTON               PA
    4              Redacted                  N                                   SEWICKLEY              PA
    4              Redacted                  N                                  RUTHERFORD              NJ
    4              Redacted                  N                                    HOBOKEN               NJ
    4              Redacted                  Y                                       Davie              FL
    4              Redacted                  Y                                     Midland              MI
    4              Redacted                  Y                                  Westborough             MA
    4              Redacted                  Y                                 North Seadrift           TX
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  Y                                 Downers Grove            IL
    4              Redacted                  Y                                   Jamestown              NC
    4              Redacted                  N                                 MINNEAPOLIS              MN
    4              Redacted                  Y                                     Titusville           FL
    4              Redacted                  Y                                    HOUSTON               TX
    4              Redacted                  Y                                       Exton              PA
    4              Redacted                  N                                   SIOUX CITY             IA
    4              Redacted                  N                                   COLUMBUS               WI
    4              Redacted                  Y                                    MADISON               WI
    4              Redacted                  N                                    ORLANDO               FL
    4              Redacted                  N                                     SEATTLE              WA
    4              Redacted                  N                                      Conroe              TX
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  Y                                       Irvine             CA
    4              Redacted                  N                                    MARIETTA              GA
    4              Redacted                  N                                 FORT COLLINS             CO
    4              Redacted                  N                                  HAUPPAUGE               NY
    4              Redacted                  N                                   NEW YORK               NY
    4              Redacted                  N                                   Minneapolis            MN
    4              Redacted                  Y                                 SALT LAKE CITY           UT
    4              Redacted                  Y                                   Birmingham             AL
    4              Redacted                  Y                                     Spokane              WA
    4              Redacted                  Y                                       Boise              ID
    4              Redacted                  Y                                     Nashville            TN
    4              Redacted                  Y                                     Nashville            TN
    4              Redacted                  N                                 BRIDGEWATER              NJ
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                 MINNEAPOLIS              MN
    4              Redacted                  N                                      FARGO               ND
    4              Redacted                  N                                  EAST BUTLER             PA
    4              Redacted                  N                                    HOUSTON               TX



                                                   Page 14 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1044 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                 State
    4              Redacted                  N                                    RUTLAND                   VT
    4              Redacted                  N                                     Houston                  TX
    4              Redacted                  Y                                    New York                  NY
    4              Redacted                  N                                  THREE FORKS                 MT
    4              Redacted                  N                                  LOS ANGELES                 CA
    4              Redacted                  N                                     HELENA                   MT
    4              Redacted                  N                                     LE MARS                  IA
    4              Redacted                  Y                                      Billings                MT
    4              Redacted                  N                                    POULTNEY                  VT
    4              Redacted                  Y                                    CORNING                   NY
    4              Redacted                  N                                      Skokie                  IL
    4              Redacted                  N                                      Skokie                  IL
    4              Redacted                  N                                  FOWLERVILLE                 MI
    4              Redacted                  Y                                      Hilliard                OH
    4              Redacted                  N                                  OREGON CITY                 OR
    4              Redacted                  N                                 SANTA MONICA                 CA
    4              Redacted                  Y                                   NEW YORK                   NY
    4              Redacted                  Y                               OAKBROOK TERRACE               IL
    4              Redacted                  Y                                     Kalispell                MT
    4              Redacted                  Y                                 FT LAUDERDALE                FL
    4              Redacted                  N                                  CLEARWATER                  FL
    4              Redacted                  Y                                   Broomfield                 CO
    4              Redacted                  N                                CONSHOHOCKEN                  PA
    4              Redacted                  N                                  RUSSELLVILLE                AR
    4              Redacted                  Y                                  RUSSELLVILLE                AR
    4              Redacted                  Y                                 Fraziers Bottom             WV
    4              Redacted                  N                                   BATESVILLE                 AR
    4              Redacted                  N                                ELMWOOD PARK                  NJ
    4              Redacted                  N                                    WAMPUM                    PA
    4              Redacted                  N                                     SEATTLE                 WA
    4              Redacted                  N                                 WEEKIWACHEE                  FL
    4              Redacted                  N                                     SEATTLE                 WA
    4              Redacted                  N                                     SEATTLE                 WA
    4              Redacted                  Y                               Wujiang,Suzhou City         Jiangsu
    4              Redacted                  N                                      Denver                  CO
    4              Redacted                  N                                     SEATTLE                 WA
    4              Redacted                  N                                     SEATTLE                 WA
    4              Redacted                  N                                     EVERETT                 WA
    4              Redacted                  Y                                    RUTLAND                   VT
    4              Redacted                  N                                  KALAMAZOO                   MI
    4              Redacted                  Y                                     MACON                    GA
    4              Redacted                  Y                                   Las Condes             Santiago
    4              Redacted                  N                                  CLARKSTOWN                  NY
    4              Redacted                  Y                                      Tampa                   FL
    4              Redacted                  N                                        ERIE                  PA
    4              Redacted                  Y                                   Minneapolis               MN
    4              Redacted                  N                                       POCA                  WV
    4              Redacted                  Y                                   Greensboro                 NC
    4              Redacted                  Y                                     Chicago                  IL
    4              Redacted                  N                                      Denver                  CO
    4              Redacted                  Y                                   Vernon Hills               IL
    4              Redacted                  N                                     SEQUIM                  WA



                                                   Page 15 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1045 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  Y                                    Fergus Falls          MN
    4              Redacted                  N                                     HOBOKEN              NJ
    4              Redacted                  N                                        Dallas            TX
    4              Redacted                  N                                      SEATTLE             WA
    4              Redacted                  Y                                 FARMINGDALE              NJ
    4              Redacted                  N                               SAINT PETERSBURG           FL
    4              Redacted                  Y                                Huntington Beach          CA
    4              Redacted                  N                                   PISCATAWAY             NJ
    4              Redacted                  Y                                      Romulus             MI
    4              Redacted                  Y                                 Downers Grove            IL
    4              Redacted                  Y                                  Conshohocken            PA
    4              Redacted                  Y                                Randolph Center,          VT
    4              Redacted                  N                                    BATESVILLE            AR
    4              Redacted                  Y                                     Mendham              NJ
    4              Redacted                  Y                                     Burlington           VT
    4              Redacted                  Y                                        Exton             PA
    4              Redacted                  Y                                    Vernon Hills          IL
    4              Redacted                  Y                                      Selangor
    4              Redacted                  N                                      NEWARK               NJ
    4              Redacted                  N                                      YARDLEY              PA
    4              Redacted                  Y                                    TAURANGA
    4              Redacted                  N                                      Littleton           CO
    4              Redacted                  N                                     Mundelein            IL
    4              Redacted                  N                                      TOLEDO              OH
    4              Redacted                  Y                                 South Plainfield         NJ
    4              Redacted                  Y                                 South Plainfield         NJ
    4              Redacted                  Y                                 South Plainfield         NJ
    4              Redacted                  N                                      Littleton           CO
    4              Redacted                  Y                                     PROSPECT             CT
    4              Redacted                  N                                  SCHAUMBURG              IL
    4              Redacted                  N                                       Ramsey             NJ
    4              Redacted                  N                                     LITTLETON            CO
    4              Redacted                  N                                     LITTLETON            CO
    4              Redacted                  Y                                     Northville           MI
    4              Redacted                  N                                    RIVERVIEW             MI
    4              Redacted                  N                                        TROY              MI
    4              Redacted                  Y                                    Crystal Lake          IL
    4              Redacted                  N                                      LAREDO              TX
    4              Redacted                  N                                      SEATTLE             WA
    4              Redacted                  N                                      SEATTLE             WA
    4              Redacted                  Y                                   Bannockburn            IL
    4              Redacted                  Y                                     Colchester           VT
    4              Redacted                  N                                      SEATTLE             WA
    4              Redacted                  Y                                     Harrisburg           PA
    4              Redacted                  Y                                      Culpeper            VA
    4              Redacted                  Y                                       Detroit            MI
    4              Redacted                  N                                      ATLANTA             GA
    4              Redacted                  N                                   WORCESTER              MA
    4              Redacted                  Y                                 Pembroke Pines           FL
    4              Redacted                  Y                                    Westerville           OH
    4              Redacted                  N                                   TUSCALOOSA             AL
    4              Redacted                  Y                                 West Springfield         MA



                                                   Page 16 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1046 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                    State
    4              Redacted                  N                                    NATCHEZ                    MS
    4              Redacted                  Y                                     Ludlow                    VT
    4              Redacted                  Y                                   Brattleboro                 VT
    4              Redacted                  N                                     BOSTON                   MA
    4              Redacted                  Y                                     Atlanta                   GA
    4              Redacted                  Y                                     Atlanta                   GA
    4              Redacted                  Y                                     Atlanta                   GA
    4              Redacted                  N                                 DIXVILLE NOTCH                NH
    4              Redacted                  Y                                   Pleasanton                  CA
    4              Redacted                  N                                  MORRISTOWN                   NJ
    4              Redacted                  Y                                    Lakewood                   CO
    4              Redacted                  Y                                    Lakewood                   CO
    4              Redacted                  Y                                     Summit                    NJ
    4              Redacted                  Y                                     Summit                    NJ
    4              Redacted                  N                              SOUTH SAN FRANCISCO              CA
    4              Redacted                  N                                    FRANKLIN                   OH
    4              Redacted                  N                                    FRANKLIN                   OH
    4              Redacted                  Y                                     Raleigh                   NC
    4              Redacted                  Y                                                           Harrisburg
    4              Redacted                  N                                 MONTEZUMA                     GA
    4              Redacted                  Y                                   Santa Clara                 CA
    4              Redacted                  Y                                     Superior                  WI
    4              Redacted                  N                                     PASSAIC                   NJ
    4              Redacted                  N                                  STAMFORD                     CT
    4              Redacted                  Y                                     Suwanee                   GA
    4              Redacted                  Y                                   Pittsburgh                  PA
    4              Redacted                  N                                     OMAHA                     NE
    4              Redacted                  N                                     KALAMA                   WA
    4              Redacted                  N                                      SAMOA                    CA
    4              Redacted                  N                                    Arlington                  VA
    4              Redacted                  Y                                      Canton                  MA
    4              Redacted                  Y                                 PLATTSBURGH                   NY
    4              Redacted                  N                                PISGAH FOREST                  NC
    4              Redacted                  N                                  Proctorsville                VT
    4              Redacted                  N                                    LEBANON                    NH
    4              Redacted                  N                                      SAMOA                    CA
    4              Redacted                  Y                                    Charlotte                  NC
    4              Redacted                  N                                    ATLANTA                    GA
    4              Redacted                  N                                    JOHNSON                    VT
    4              Redacted                  N                                      SAMOA                    CA
    4              Redacted                  Y                                   Santa Clara                 CA
    4              Redacted                  Y                                Farmington Hills               MI
    4              Redacted                  Y                                Farmington Hills               MI
    4              Redacted                  N                                      LELAND                   MS
    4              Redacted                  Y                                      Galena                   KS
    4              Redacted                  N                                  WHITEHALL                    PA
    4              Redacted                  N                                     Williston                 VT
    4              Redacted                  N                                 WAPAKONETA                    OH
    4              Redacted                  Y                                      Cancun              Quintana Roo
    4              Redacted                  N                                     DURYEA                    PA
    4              Redacted                  N                                     FRESNO                    CA
    4              Redacted                  Y                                Downers Grove                  IL



                                                   Page 17 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1047 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                    State
    4              Redacted                  N                                     CHAMBLEE                  GA
    4              Redacted                  N                                    Brattleboro                VT
    4              Redacted                  N                                    Brattleboro                VT
    4              Redacted                  N                                     Waterbury                 VT
    4              Redacted                  N                                    GROVETON                   NH
    4              Redacted                  N                             SAINT-LEONARD-D'ASTON             QC
    4              Redacted                  N                                        TROY                   MI
    4              Redacted                  Y                                    Quakertown                 PA
    4              Redacted                  N                                      ATLANTA                  GA
    4              Redacted                  N                                       EAGAN                  MN
    4              Redacted                  N                                       ELKTON                 MD
    4              Redacted                  N                                      BOSTON                  MA
    4              Redacted                  N                                      ATLANTA                  GA
    4              Redacted                  Y                                      Nashville                TN
    4              Redacted                  N                                  MORRIS PLAINS                NJ
    4              Redacted                  N                                     STOCKTON                  CA
    4              Redacted                  Y                                    Schaumburg                 IL
    4              Redacted                  Y                                      Roanoke                  VA
    4              Redacted                  Y                                     ROANOKE                   VA
    4              Redacted                  N                                    CINCINNATI                 OH
    4              Redacted                  N                                     BLACKLICK                 OH
    4              Redacted                  Y                                     Brampton                  ON
    4              Redacted                  N                                     Shelburne                 VT
    4              Redacted                  Y                                       Cancun             Quintana Roo
    4              Redacted                  Y                                 Mendota Heights              MN
    4              Redacted                  Y                                      Delware                  OH
    4              Redacted                  N                                       Chicago                 IL
    4              Redacted                  N                                   DES MOINES                  IA
    4              Redacted                  N                                      EL PASO                  TX
    4              Redacted                  N                                   TALLAHASSEE                 FL
    4              Redacted                  N                                      CHICAGO                  IL
    4              Redacted                  N                                  BEDFORD PARK                 IL
    4              Redacted                  Y                                      Rockford                 IL
    4              Redacted                  Y                                      Rockford                 IL
    4              Redacted                  N                                     LAFAYETTE                 AL
    4              Redacted                  N                                     LAFAYETTE                 AL
    4              Redacted                  N                                      TACOMA                  WA
    4              Redacted                  Y                                        Tigard                 OR
    4              Redacted                  Y                                       Hillside                IL
    4              Redacted                  N                                        Laurel                 NE
    4              Redacted                  Y                                      Marietta                 OH
    4              Redacted                  N                                       Augusta                ME
    4              Redacted                  N                                 ELMWOOD PARK                  NJ
    4              Redacted                  N                                   MOUNDVILLE                  AL
    4              Redacted                  N                                        NILES                  IL
    4              Redacted                  Y                                     Chino Hills               CA
    4              Redacted                  Y                                       Jericho                NY
    4              Redacted                  N                                     WHIPPANY                  NJ
    4              Redacted                  N                                      ROSWELL                  GA
    4              Redacted                  Y                                      Charlotte                NC
    4              Redacted                  Y                                       Chicago                 IL
    4              Redacted                  Y                                     Fowlerville               MI



                                                   Page 18 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1048 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                                       Billings           MT
    4              Redacted                  Y                                       Neosho             MO
    4              Redacted                  N                                 MORGANTOWN               WV
    4              Redacted                  N                                     HOUSTON              TX
    4              Redacted                  N                                      TACOMA              WA
    4              Redacted                  N                                     HOUSTON              TX
    4              Redacted                  Y                                      Torrance            CA
    4              Redacted                  N                                    SAVANNAH              GA
    4              Redacted                  Y                                    Kansas City           MO
    4              Redacted                  N                                      CHICAGO             IL
    4              Redacted                  N                                      Windham             NH
    4              Redacted                  N                                   STEILACOOM             WA
    4              Redacted                  Y                                       Chicago            IL
    4              Redacted                  Y                                       Chicago            IL
    4              Redacted                  Y                                     Fort Myers           FL
    4              Redacted                  N                                     BRIGHTON             MA
    4              Redacted                  N                                      TACOMA              WA
    4              Redacted                  N                                      ATLANTA             GA
    4              Redacted                  Y                                Hilton Head Island        SC
    4              Redacted                  N                                   ROCK ISLAND            IL
    4              Redacted                  N                                       Atlantic           IA
    4              Redacted                  Y                                       Seattle            WA
    4              Redacted                  N                                    DERBYSHIRE
    4              Redacted                  N                                   HARTLEPOOL
    4              Redacted                  N                                 STAFFORDSHIRE
    4              Redacted                  N                                         Eden             GA
    4              Redacted                  N                                CITY OF INDUSTRY          CA
    4              Redacted                  N                                    ROSENBERG             TX
    4              Redacted                  N                                     High Point           NC
    4              Redacted                  N                                       Layton             UT
    4              Redacted                  N                                      TACOMA              WA
    4              Redacted                  N                                      DETROIT             MI
    4              Redacted                  N                                     LOCKPORT             LA
    4              Redacted                  Y                                        Lowell            MA
    4              Redacted                  N                                    WHIPPANY              NJ
    4              Redacted                  N                                    WHIPPANY              NJ
    4              Redacted                  N                                    WHIPPANY              NJ
    4              Redacted                  N                                      New York            NY
    4              Redacted                  N                                      New York            NY
    4              Redacted                  N                                     Alpharetta           GA
    4              Redacted                  N                                      Houston             TX
    4              Redacted                  Y                                      LAPLACE             LA
    4              Redacted                  Y                                       Denver             CO
    4              Redacted                  N                                        ADDIS             LA
    4              Redacted                  N                                   NORTHRIDGE             CA
    4              Redacted                  Y                                      Charlotte           NC
    4              Redacted                  Y                                       Clinton            LA
    4              Redacted                  N                                       Atlanta            GA
    4              Redacted                  Y                                    El Segundo            CA
    4              Redacted                  Y                                   San Francisco          CA
    4              Redacted                  N                                      BEAUPRÉ             QC
    4              Redacted                  Y                                 Rancho Cordova           MA



                                                   Page 19 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1049 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                     BEAUPRÉ              QC
    4              Redacted                  N                                 WEST CHICAGO             IL
    4              Redacted                  Y                                      Trenton             NJ
    4              Redacted                  N                                      DUNDEE              IL
    4              Redacted                  Y                                    Bethlehem             PA
    4              Redacted                  Y                                      Timmins             ON
    4              Redacted                  Y                                     Allentown            PA
    4              Redacted                  N                                       Denver             CO
    4              Redacted                  N                              50 KATANDIN AVENUE          ME
    4              Redacted                  N                                      BOX 490             ME
    4              Redacted                  N                                  MIDDLETOWN              CT
    4              Redacted                  N                                     MADISON              ME
    4              Redacted                  N                                     Porcupine            ON
    4              Redacted                  N                                       Atlanta            GA
    4              Redacted                  Y                                      Missoula            MT
    4              Redacted                  Y                                      Missoula            MT
    4              Redacted                  N                                  WILMINGTON              DE
    4              Redacted                  N                                     TRENTON              NJ
    4              Redacted                  N                                     SAN JOSE             CA
    4              Redacted                  N                                    PORTLAND              IN
    4              Redacted                  N                                        LEVIS             QC
    4              Redacted                  N                                   TALLAPOOSA             GA
    4              Redacted                  Y                                       Austin             TX
    4              Redacted                  Y                                       Akron              OH
    4              Redacted                  N                                        SACO              ME
    4              Redacted                  N                                 WILLIAMSPORT             MD
    4              Redacted                  N                                     ST. LOUIS            MO
    4              Redacted                  Y                                        Ennis             TX
    4              Redacted                  Y                                       ENNIS              TX
    4              Redacted                  Y                                     Alpharetta           GA
    4              Redacted                  N                                      Jackson             CA
    4              Redacted                  Y                                    Social Circle         GA
    4              Redacted                  Y                                    New Jersey            NJ
    4              Redacted                  Y                                     New York             NY
    4              Redacted                  N                                    BALTIMORE             MD
    4              Redacted                  N                                 JEFFERSON CITY           MO
    4              Redacted                  Y                                   Minneapolis            MN
    4              Redacted                  N                                 SCARBOROUGH
    4              Redacted                  N                                 GRAND PRAIRIE             TX
    4              Redacted                  Y                                     Memphis               TN
    4              Redacted                  Y                                       Dallas              TX
    4              Redacted                  N                                     Alabaster             AL
    4              Redacted                  N                                      Timmins              ON
    4              Redacted                  N                                    STRATFORD              ON
    4              Redacted                  N                              BEHREN LÈS FORBACH
    4              Redacted                  Y                                       Tokyo
    4              Redacted                  N                                       OSAKA
    4              Redacted                  N                                       Tokyo
    4              Redacted                  Y                                   Washington
    4              Redacted                  Y                                     St Albans
    4              Redacted                  N                                        KENT
    4              Redacted                  Y                                       Surrey



                                                   Page 20 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1050 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                                      Winona              MN
    4              Redacted                  N                                  WILMINGTON              DE
    4              Redacted                  Y                                     Cardwell             MT
    4              Redacted                  N                                     BILLINGS             MT
    4              Redacted                  N                                    FREEBURG              MO
    4              Redacted                  N                                    FREEBURG              MO
    4              Redacted                  Y                                   Bloomington            MN
    4              Redacted                  N                                    LAKELAND              FL
    4              Redacted                  N                                RANCHO MIRAGE             CA
    4              Redacted                  N                                 MISSION VIEJO            CA
    4              Redacted                  N                                  GREEN VALLEY            AZ
    4              Redacted                  N                                    WHITMAN               WA
    4              Redacted                  N                                    COLUMBIA              MO
    4              Redacted                  N                                    ROCKY HILL            CT
    4              Redacted                  N                                    Harrisburg            PA
    4              Redacted                  Y                                   Middletown             CT
    4              Redacted                  Y                                       Boston             MA
    4              Redacted                  Y                                   Edwardsville           IL
    4              Redacted                  Y                                        Dallas            TX
    4              Redacted                  Y                                        Dallas            TX
    4              Redacted                  Y                                        Dallas            TX
    4              Redacted                  Y                                   New Orleans            LA
    4              Redacted                  Y                                       Raleigh            NC
    4              Redacted                  Y                                    Providence            RI
    4              Redacted                  Y                                       Austin             TX
    4              Redacted                  N                                NORTH DIGHTON             MA
    4              Redacted                  N                                       Denver             CO
    4              Redacted                  Y                                    Brattleboro           VT
    4              Redacted                  N                                     Goderich             ON
    4              Redacted                  N                                        LODI              OH
    4              Redacted                  N                                  INDIANAPOLIS            IN
    4              Redacted                  Y                                     Memphis              TN
    4              Redacted                  Y                                   Olive Branch           MS
    4              Redacted                  N                                     TIMMINS              ON
    4              Redacted                  Y                                     Montreal             QC
    4              Redacted                  Y                                       Golden             CO
    4              Redacted                  N                                      EDISON              NJ
    4              Redacted                  N                                     LACHINE              QC
    4              Redacted                  Y                                Peachtree Corners         GA
    4              Redacted                  N                                      Timmins             ON
    4              Redacted                  N                                      Timmins             ON
    4              Redacted                  N                                      Timmins             ON
    4              Redacted                  Y                                       Radnor             PA
    4              Redacted                  N                                     TANGENT              OR
    4              Redacted                  N                                       Seattle            WA
    4              Redacted                  Y                                     Evansville           IN
    4              Redacted                  N                                        LODI              OH
    4              Redacted                  N                                       HALLS              TN
    4              Redacted                  N                                 NACOGDOCHES              TX
    4              Redacted                  N                                      Timmins             ON
    4              Redacted                  Y                                    Tallmadge             OH
    4              Redacted                  Y                                    Tallmadge             OH



                                                   Page 21 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1051 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                        AUSTIN             TX
    4              Redacted                  Y                                         Austin            TX
    4              Redacted                  N                                     CALDWELL              ID
    4              Redacted                  Y                                      Brampton             ON
    4              Redacted                  N                                     CAP ROUGE             QC
    4              Redacted                  N                                   STRONGSVILLE            OH
    4              Redacted                  Y                                      Rochester            NY
    4              Redacted                  Y                                      Manitoba
    4              Redacted                  Y                                       Madison             WI
    4              Redacted                  N                                       Timmins             ON
    4              Redacted                  N                                   POINTE CLAIRE           QC
    4              Redacted                  Y                                      Richmond             BC
    4              Redacted                  Y                                       Toronto             ON
    4              Redacted                  N                                      TORONTO              ON
    4              Redacted                  Y                                       Toronto             ON
    4              Redacted                  Y                                     Mississauga           ON
    4              Redacted                  Y                                      New York             NY
    4              Redacted                  N                                       DORVAL              QC
    4              Redacted                  Y                                    Framingham             MA
    4              Redacted                  N                                 WIDNES, CHESHIRE
    4              Redacted                  N                                       LONDON
    4              Redacted                  N                                          PARIS
    4              Redacted                  N                             LA VILLENEUVE AU CHENE
    4              Redacted                  Y                                         Voiron
    4              Redacted                  N                                       VALDOIE
    4              Redacted                  N                                    COURCELLES
    4              Redacted                  N                                     MERIGNAC
    4              Redacted                  N                                 PITHIVIERS, LOIRET
    4              Redacted                  N                                     MARSEILLE
    4              Redacted                  N                                       MEYLAN
    4              Redacted                  N                                      GONCELIN
    4              Redacted                  N                                SILLÉ LE GUILLAUME
    4              Redacted                  Y                                        Novato             CA
    4              Redacted                  N                                       BELFAST
    4              Redacted                  N                                      TAITO-KU
    4              Redacted                  N                                         Tokyo
    4              Redacted                  Y                                        Islandia           NY
    4              Redacted                  N                                   RAMSBOTTOM
    4              Redacted                  N                                          YORK
    4              Redacted                  N                                  OFF GORSLEY LA
    4              Redacted                  N                                       Toronto            ON
    4              Redacted                  N                                        AKRON             OH
    4              Redacted                  N                                         Seattle          WA
    4              Redacted                  N                                    BURLINGTON            ON
    4              Redacted                  N                                    BURLINGTON            ON
    4              Redacted                  N                                    KANSAS CITY           MO
    4              Redacted                  N                                        SIDNEY            OH
    4              Redacted                  N                                    MONTICELLO            MS
    4              Redacted                  Y                                     Mississauga          ON
    4              Redacted                  Y                                       Houston            TX
    4              Redacted                  Y                                         Fishers          IN
    4              Redacted                  N                                    ADAMSVILLE            TN



                                                   Page 22 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1052 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                                       Miami              FL
    4              Redacted                  N                                    Franksville           WI
    4              Redacted                  N                                      SIMCOE              ON
    4              Redacted                  N                                     Bozeman              MT
    4              Redacted                  Y                                     Missoula             MT
    4              Redacted                  N                                      Chicago              IL
    4              Redacted                  Y                                   Channelview            TX
    4              Redacted                  Y                                    Kentwood              MI
    4              Redacted                  N                                   COLUMBUS               OH
    4              Redacted                  Y                                      Chicago              IL
    4              Redacted                  N                                      VERONA              MS
    4              Redacted                  N                                      Timmins             ON
    4              Redacted                  N                                     TIMMINS              ON
    4              Redacted                  N                                      Timmins             ON
    4              Redacted                  N                                  HATTIESBURG             MO
    4              Redacted                  N                                    ORLANDO               FL
    4              Redacted                  N                                      HECKER               IL
    4              Redacted                  N                                   EVANSVILLE             WI
    4              Redacted                  N                                  FARMINGTON              NM
    4              Redacted                  N                                    NEW YORK              NY
    4              Redacted                  N                                       PETAL              MS
    4              Redacted                  N                                  WHEATLAND               MO
    4              Redacted                  N                                  WHEATLAND               MO
    4              Redacted                  N                                   CAMANCHE                IA
    4              Redacted                  N                                 SKELMERSDALE
    4              Redacted                  N                                       Denver             CO
    4              Redacted                  Y                                   Edwardsville           IL
    4              Redacted                  Y                                       Buffalo            NY
    4              Redacted                  Y                                       Dallas             TX
    4              Redacted                  Y                                     San Diego            CA
    4              Redacted                  Y                                   New Orleans            LA
    4              Redacted                  N                                    BELGRADE              MT
    4              Redacted                  N                                     CHESHIRE             CT
    4              Redacted                  N                                     AUBURN               PA
    4              Redacted                  N                                     CHICAGO              IL
    4              Redacted                  Y                                      Chicago             IL
    4              Redacted                  Y                                      Chicago             IL
    4              Redacted                  N                                       JOLIET             IL
    4              Redacted                  Y                                   Chesterfield           MO
    4              Redacted                  N                                Oakbrook Terrace          IL
    4              Redacted                  N                                      WIDNES
    4              Redacted                  Y                                    Montreuil
    4              Redacted                  Y                                     Montreuil
    4              Redacted                  Y                                   Wilmington              DE
    4              Redacted                  N                                    CHEPSTOW
    4              Redacted                  Y                                   Birmingham             AL
    4              Redacted                  Y                                     Haverhill            MA
    4              Redacted                  N                                   BALTIMORE              MD
    4              Redacted                  Y                                   Minneapolis            MN
    4              Redacted                  N                                   AMISSVILLE             VA
    4              Redacted                  Y                                       Union              SC
    4              Redacted                  Y                                   ST. CHARLES            MO



                                                   Page 23 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1053 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                      Miami                FL
    4              Redacted                  N                                     GRIFFIN               GA
    4              Redacted                  Y                                  Minneapolis              MN
    4              Redacted                  Y                                   Glen Cove               NY
    4              Redacted                  N                                   HOLBROOK                MA
    4              Redacted                  N                                  SYLACAUGA                AL
    4              Redacted                  N                                  COLEBROOK                NH
    4              Redacted                  Y                                    AURORA                 CO
    4              Redacted                  N                               SABLE SUR SARTHE
    4              Redacted                  N                                     Timmins               ON
    4              Redacted                  N                                   ENGLAND
    4              Redacted                  Y                                    CORNING                NY
    4              Redacted                  Y                                  WORCESTER                MA
    4              Redacted                  N                                   CONCORD                 NH
    4              Redacted                  N                                    LUDLOW                 MA
    4              Redacted                  N                                    Maynard                MA
    4              Redacted                  N                                   NEW YORK                NY
    4              Redacted                  N                                   NEW YORK                NY
    4              Redacted                  Y                                      Tucson               AZ
    4              Redacted                  Y                                    Montvale                NJ
    4              Redacted                  N                                   NEW YORK                NY
    4              Redacted                  N                                   GUILFORD                 CT
    4              Redacted                  N                                   TRUMBULL                 CT
    4              Redacted                  Y                                    DANVILLE               CA
    4              Redacted                  N                                   NEW YORK                NY
    4              Redacted                  N                                  PARK FALLS               WI
    4              Redacted                  Y                                    Holbrook               MA
    4              Redacted                  Y                                     Phoenix               AZ
    4              Redacted                  N                                   HOUSTON                  TX
    4              Redacted                  Y                                   SUPERIOR                WI
    4              Redacted                  Y                                 Captain Cook             Hawaii
    4              Redacted                  N                                  GLADSTONE                MI
    4              Redacted                  N                                  PARK FALLS               WI
    4              Redacted                  Y                                    Wheeling                IL
    4              Redacted                  Y                                    Choloma
    4              Redacted                  Y                                     RENTON                WA
    4              Redacted                  Y                                 East Taunton              MA
    4              Redacted                  N                                     SEATTLE               WA
    4              Redacted                  N                                 SCOTTSDALE                AZ
    4              Redacted                  Y                                    Whitehall              MT
    4              Redacted                  Y                               Mulgrave - Victoria
    4              Redacted                  Y                                    POMONA                 CA
    4              Redacted                  N                                 IDAHO FALLS               ID
    4              Redacted                  Y                                   MEMPHIS                 TN
    4              Redacted                  Y                                     Neenah                WI
    4              Redacted                  N                                    RITZVILLE              WA
    4              Redacted                  N                                       KENT                WA
    4              Redacted                  Y                                     Neenah                WI
    4              Redacted                  Y                                  SOUTHFIELD               MI
    4              Redacted                  N                                    Saint Paul             MN
    4              Redacted                  Y                                  Nuremberg
    4              Redacted                  N                                     SEATTLE               WA



                                                   Page 24 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1054 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  Y                                   MANISTIQUE             MI
    4              Redacted                  Y                                  Charlottesville         VA
    4              Redacted                  N                                   MIAMISBURG             OH
    4              Redacted                  Y                                      ATLANTA             GA
    4              Redacted                  N                              SANDY SPRINGS ROAD          SC
    4              Redacted                  N                                     NEW YORK             NY
    4              Redacted                  Y                                  RANCHO SUEY             CA
    4              Redacted                  N                                     HOUSTON              TX
    4              Redacted                  N                                     Gladstone            MI
    4              Redacted                  N                                     BOZEMAN              MT
    4              Redacted                  Y                                     PORTLAND             OR
    4              Redacted                  N                                   SCOTTSDALE             AZ
    4              Redacted                  Y                                  N CHARLESTON            SC
    4              Redacted                  Y                                    AVON LAKE             OH
    4              Redacted                  N                                  GRAND RAPIDS            MN
    4              Redacted                  N                                       VEBLEN             SD
    4              Redacted                  N                                    KENNEWICK             WA
    4              Redacted                  Y                                   Avenue Azusa           CA
    4              Redacted                  Y                                      Montreal            QC
    4              Redacted                  Y                                      Montreal            QC
    4              Redacted                  N                                      Montreal            QC
    4              Redacted                  N                                      Catawba             SC
    4              Redacted                  N                               UPPER MARLBORO             MD
    4              Redacted                  Y                                       Atlanta            GA
    4              Redacted                  N                                    MCALLISTER            MT
    4              Redacted                  Y                                        BUTTE             MT
    4              Redacted                  Y                                       Denver             CO
    4              Redacted                  Y                                      Cleveland           OH
    4              Redacted                  Y                                    Social Circle         GA
    4              Redacted                  Y                                   MC ALLISTER            MT
    4              Redacted                  Y                                   EAST HELENA            MT
    4              Redacted                  Y                                     Parsippany           NJ
    4              Redacted                  Y                                        Davie             FL
    4              Redacted                  Y                                   BAKERSFIELD            CA
    4              Redacted                  Y                                      ATLANTA             GA
    4              Redacted                  Y                                      Charlotte           NC
    4              Redacted                  N                                      NEWTON              WI
    4              Redacted                  N                                   MANCHESTER             NH
    4              Redacted                  N                                       SALEM              OR
    4              Redacted                  Y                                       Chicago            IL
    4              Redacted                  Y                                      Bozeman             MT
    4              Redacted                  Y                                    Fort Worth            TX
    4              Redacted                  Y                                DOWNERS GROVE             IL
    4              Redacted                  Y                                  Downers Grove           IL
    4              Redacted                  Y                                      MEBANE              NC
    4              Redacted                  N                                      EVERETT             WA
    4              Redacted                  Y                                      San Jose            CA
    4              Redacted                  Y                                     Cleveland            OH
    4              Redacted                  Y                                     MEMPHIS              TN
    4              Redacted                  N                                       Phoenix            AZ
    4              Redacted                  N                                      MOSINEE             WI
    4              Redacted                  N                                 BAY SAINT LOUIS          MS



                                                   Page 25 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1055 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  Y                                    KALISPELL             MT
    4              Redacted                  Y                                       Blaine             MN
    4              Redacted                  Y                                Vision Exchange
    4              Redacted                  N                                     SEATTLE              WA
    4              Redacted                  N                                    CATAWBA               SC
    4              Redacted                  N                                  SNOWFLAKE               AZ
    4              Redacted                  N                                  SNOWFLAKE               AZ
    4              Redacted                  N                                     SEATTLE              WA
    4              Redacted                  N                                    Rocky Hill            CT
    4              Redacted                  Y                                West Palm Beach           FL
    4              Redacted                  N                                     SEATTLE              WA
    4              Redacted                  Y                                     Spokane              WA
    4              Redacted                  Y                                     Spokane              WA
    4              Redacted                  Y                                     Spokane              WA
    4              Redacted                  N                                    BELVIDERE             NJ
    4              Redacted                  N                                     SEATTLE              WA
    4              Redacted                  Y                                       Eagan              MN
    4              Redacted                  Y                                     Montvale             NJ
    4              Redacted                  Y                                       Boise              ID
    4              Redacted                  N                                    CATAWBA               SC
    4              Redacted                  Y                                     Nashville            TN
    4              Redacted                  Y                                 Iron Mountain            MI
    4              Redacted                  Y                                     Norwalk              CT
    4              Redacted                  N                                     BUFFALO              NY
    4              Redacted                  N                                  MARQUETTE               MI
    4              Redacted                  N                                     CLINTON              TN
    4              Redacted                  Y                                  San Francisco           CA
    4              Redacted                  Y                                   San Leandro            CA
    4              Redacted                  N                                    BETHESDA              MD
    4              Redacted                  Y                                SALT LAKE CITY            UT
    4              Redacted                  Y                                     HOWELL               MI
    4              Redacted                  Y                                     Acworth              GA
    4              Redacted                  N                                       KENT               WA
    4              Redacted                  N                                        Erie              PA
    4              Redacted                  Y                                  ANCHORAGE               AK
    4              Redacted                  N                                  MILWAUKEE               WI
    4              Redacted                  N                                     SEATTLE              WA
    4              Redacted                  N                                    SALISBURY             NC
    4              Redacted                  Y                                      Seattle             WA
    4              Redacted                  N                                    COMPTON               CA
    4              Redacted                  Y                                   Plattsburgh            NY
    4              Redacted                  N                                   CHILHOWIE              VA
    4              Redacted                  Y                                     Clearfield           UT
    4              Redacted                  N                                   BEAUMONT               TX
    4              Redacted                  N                                    FREMONT               OH
    4              Redacted                  N                                   ST. ALPENA             MI
    4              Redacted                  N                                   FAIR BLUFF             NC
    4              Redacted                  N                                    SHERIDAN              MT
    4              Redacted                  Y                                      Atlanta             GA
    4              Redacted                  Y                                      Atlanta             GA
    4              Redacted                  Y                                    Westmont              IL
    4              Redacted                  N                                BYRON CENTER              MI



                                                   Page 26 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1056 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                   TALLAPOOSA             GA
    4              Redacted                  Y                                THE WOODLANDS             TX
    4              Redacted                  N                                   COMMERCE               CA
    4              Redacted                  N                                   COMMERCE               CA
    4              Redacted                  N                                  THREE FORKS             MT
    4              Redacted                  N                                  PHILADELPHIA            PA
    4              Redacted                  Y                                   Minneapolis            MN
    4              Redacted                  Y                                   Minneapolis            MN
    4              Redacted                  Y                                   Minneapolis            MN
    4              Redacted                  Y                                   Minneapolis            MN
    4              Redacted                  Y                                     New York             NY
    4              Redacted                  N                                  THREE FORKS             MT
    4              Redacted                  N                                    Three Forks           MT
    4              Redacted                  N                                   KALAMAZOO              MI
    4              Redacted                  Y                                       Macon              GA
    4              Redacted                  N                                      Sheridan            MT
    4              Redacted                  Y                                       Atlanta            GA
    4              Redacted                  Y                                    CLEVELAND             OH
    4              Redacted                  N                                  THREE FORKS             MT
    4              Redacted                  Y                                     ST. LOUIS            MO
    4              Redacted                  N                                       TAMPA              FL
    4              Redacted                  Y                                   New Orleans            LA
    4              Redacted                  Y                                    Lake Forest           IL
    4              Redacted                  Y                                    Lake Forest           IL
    4              Redacted                  Y                                   LAKE FOREST            IL
    4              Redacted                  Y                                    Lake Forest           IL
    4              Redacted                  Y                                 REDWOOD CITY             CA
    4              Redacted                  Y                                    Washington            DC
    4              Redacted                  N                                        Butte             MT
    4              Redacted                  N                                     HOUSTON              TX
    4              Redacted                  N                                     ROANOKE              VA
    4              Redacted                  N                                     Charlotte            NC
    4              Redacted                  N                                     HOUSTON              TX
    4              Redacted                  N                                    LAKE VILLA            IL
    4              Redacted                  Y                                      Houston             TX
    4              Redacted                  N                                  THREE FORKS             MT
    4              Redacted                  Y                                       Boston             MA
    4              Redacted                  N                                    CHARLOTTE             NC
    4              Redacted                  N                                  CARTERSVILLE            GA
    4              Redacted                  Y                               MARYLAND HEIGHTS           MO
    4              Redacted                  N                                       TAMPA              FL
    4              Redacted                  Y                                     Northfield           IL
    4              Redacted                  N                                    PASADENA              TX
    4              Redacted                  Y                                        Niles             IL
    4              Redacted                  N                                    Three Forks           MT
    4              Redacted                  N                                    Three Forks           MT
    4              Redacted                  Y                                    Spring Lake           MI
    4              Redacted                  Y                                    ROSHARON              TX
    4              Redacted                  Y                                    ROSHARON              TX
    4              Redacted                  N                                 INDN HBR BCH             FL
    4              Redacted                  N                                     FREMONT              MI
    4              Redacted                  N                                    Three Forks           MT



                                                   Page 27 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1057 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                   LOUISVILLE              KY
    4              Redacted                  N                                  THREE FORKS              MT
    4              Redacted                  N                                Civita Castellana
    4              Redacted                  N                                    HOUSTON               TX
    4              Redacted                  N                                  THREE FORKS             MT
    4              Redacted                  Y                                  Valley Forge            PA
    4              Redacted                  Y                                      MIAMI               FL
    4              Redacted                  Y                                    Lancaster             PA
    4              Redacted                  N                                   VALDOSTA               GA
    4              Redacted                  Y                                   SAHUARITA              AZ
    4              Redacted                  N                                  MCALLISTER              MT
    4              Redacted                  Y                                    Lancaster             TX
    4              Redacted                  Y                                    Bozeman               MT
    4              Redacted                  N                                  THREE FORKS             MT
    4              Redacted                  N                                  ALPHARETTA              GA
    4              Redacted                  Y                                 SCHOOLCRAFT              MI
    4              Redacted                  Y                                   Schoolcraft            MI
    4              Redacted                  Y                                   Schoolcraft            MI
    4              Redacted                  Y                                  Schaumburg               IL
    4              Redacted                  N                                 KERNERSVILLE             NC
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                  NORTHVILLE              MI
    4              Redacted                  Y                                      Lincoln             NE
    4              Redacted                  N                                   THEODORE               AL
    4              Redacted                  Y                                     Prescott             WI
    4              Redacted                  Y                                     Prescott             WI
    4              Redacted                  N                               CITY OF INDUSTRY           CA
    4              Redacted                  Y                                    NORTON                VA
    4              Redacted                  N                               FARMINGTON HILL            MI
    4              Redacted                  N                                      Atlanta             GA
    4              Redacted                  Y                                  New Orleans             LA
    4              Redacted                  N                                    BELMONT               NC
    4              Redacted                  Y                                    Kennesaw              GA
    4              Redacted                  N                                       Alder              MT
    4              Redacted                  Y                                       Exton              PA
    4              Redacted                  Y                                      Boston              MA
    4              Redacted                  Y                                      Boston              MA
    4              Redacted                  Y                                      Boston              MA
    4              Redacted                  Y                                    Millsboro             DE
    4              Redacted                  Y                                     Re Bank              NJ
    4              Redacted                  Y                                    Red Bank              NJ
    4              Redacted                  N                                WEST LAFAYETTE            IN
    4              Redacted                  N                                    CHICAGO                IL
    4              Redacted                  N                                  THREE FORKS             MT
    4              Redacted                  Y                                     Timmins              ON
    4              Redacted                  Y                                    Memphis               TN
    4              Redacted                  Y                                    Evansville            IN
    4              Redacted                  N                                   NEWBURG                OH
    4              Redacted                  Y                                  WEST FARGO              ND
    4              Redacted                  Y                                   HAMPSHIRE
    4              Redacted                  N                                       GENT
    4              Redacted                  Y                                      IRVING               TX



                                                   Page 28 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1058 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                                       Cornwall
    4              Redacted                  N                               KINGSTON UPON HULL
    4              Redacted                  N                            PETERLEE (COUNTY DURHAM)
    4              Redacted                  Y                                      REDDITCH
    4              Redacted                  N                                       ELKHART             IN
    4              Redacted                  N                                       ELKHART             IN
    4              Redacted                  N                                       ELKHART             IN
    4              Redacted                  Y                                        DALLAS             TX
    4              Redacted                  Y                                      MCHENRY              IL
    4              Redacted                  N                                   MAMARONECK              NY
    4              Redacted                  N                                      Bozeman              MT
    4              Redacted                  N                                   WILMINGTON              DE
    4              Redacted                  Y                                         Alsip             IL
    4              Redacted                  N                                      Esterhazy            SK
    4              Redacted                  N                                       CHESTER             VT
    4              Redacted                  N                                       Houston             TX
    4              Redacted                  N                                 SAULT STE. MARIE          ON
    4              Redacted                  N                                        Helena             MT
    4              Redacted                  N                                     PITTSFORD             VT
    4              Redacted                  N                                 SOUTH PLAINFIELD          NJ
    4              Redacted                  N                                  MORGANTOWN               WV
    4              Redacted                  Y                                      Pittsburgh           PA
    4              Redacted                  Y                                     Lake Forest           IL
    4              Redacted                  N                                       Palatine            IL
    4              Redacted                  Y                                   Oconomowoc              WI
    4              Redacted                  Y                                       Windsor             CT
    4              Redacted                  N                                      TIMMINS              ON
    4              Redacted                  Y                                     Leominster            MA
    4              Redacted                  Y                                   Conshohocken            PA
    4              Redacted                  N                                   MOUNT HOLLY             VT
    4              Redacted                  N                                      SAN JOSE             CA
    4              Redacted                  N                                    EDMONTON               AB
    4              Redacted                  N                                      TIMMINS              ON
    4              Redacted                  N                                      TIMMINS              ON
    4              Redacted                  Y                                     TOURNON
    4              Redacted                  N                                     MONTREAL              QC
    4              Redacted                  N                                     MONTREAL              QC
    4              Redacted                  N                                     MONTREAL              QC
    4              Redacted                  N                                    LANCASHIRE
    4              Redacted                  N                                     NASHVILLE             TN
    4              Redacted                  Y                                        Sharon             PA
    4              Redacted                  N                                  IROQUIOS FALLS           ON
    4              Redacted                  N                                      ATLANTA              GA
    4              Redacted                  N                                     NASHVILLE             TN
    4              Redacted                  Y                                      San Diego            CA
    4              Redacted                  N                                     NASHVILLE             TN
    4              Redacted                  N                                    S PLAINFIELD           NJ
    4              Redacted                  Y                                         Davie             FL
    4              Redacted                  N                                      CALGARY              AB
    4              Redacted                  N                                      AUGUSTA              GA
    4              Redacted                  N                                        ALDER              MT
    4              Redacted                  N                                      SAN JOSE             CA



                                                   Page 29 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1059 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                         City               State
    4              Redacted                  N                                    San Francisco          CA
    4              Redacted                  N                                  RIDGEFIELD PARK          NJ
    4              Redacted                  N                                       TORONTO             ON
    4              Redacted                  N                                        FAIRFAX            VA
    4              Redacted                  Y                                       Nashville           TN
    4              Redacted                  Y                                        Vandalia           IL
    4              Redacted                  Y                                        Delmar             NY
    4              Redacted                  Y                                       MIDLAND             MI
    4              Redacted                  N                                         ENNIS             TX
    4              Redacted                  Y                                        SPRING             TX
    4              Redacted                  Y                                 WEST SPRINGFIELD          MA
    4              Redacted                  N                                MANCHESTER CENTER          VT
    4              Redacted                  N                                    THREE FORKS            MT
    4              Redacted                  N                                        SPRING             TX
    4              Redacted                  N                                    PHILADELPHIA           PA
    4              Redacted                  Y                                   Long Island City        NY
    4              Redacted                  Y                                   South Plainfield        NJ
    4              Redacted                  Y                                         Akron             OH
    4              Redacted                  N                                       TIMMINS             ON
    4              Redacted                  Y                                        Atlanta            GA
    4              Redacted                  Y                            Saint-Augustin-de-Desmaures    QC
    4              Redacted                  Y                                      CHARLOTTE            NC
    4              Redacted                  Y                                       New York            NY
    4              Redacted                  N                                         Billings          MT
    4              Redacted                  Y                                     Jeffersonville        IN
    4              Redacted                  N                                    Trois Rivières         QC
    4              Redacted                  Y                                    PHILADELPHIA           PA
    4              Redacted                  N                                        Chicago            IL
    4              Redacted                  N                                      CLEVELAND            OH
    4              Redacted                  N                                       TIMMINS             ON
    4              Redacted                  N                                        Palatine           IL
    4              Redacted                  Y                                        Warren             MI
    4              Redacted                  N                                       TIMMINS             ON
    4              Redacted                  Y                                     Cedar Rapids          IA
    4              Redacted                  Y                                        Chicago            IL
    4              Redacted                  Y                                       Markham             ON
    4              Redacted                  Y                                       Montreal            QC
    4              Redacted                  Y                                        Toronto            ON
    4              Redacted                  N                                      MONTREAL             QC
    4              Redacted                  Y                                         ESSEN
    4              Redacted                  N                                     BRANTFORD
    4              Redacted                  Y                                       Wrexham
    4              Redacted                  N                              COSNE-COURS-SUR-LOIRE
    4              Redacted                  N
    4              Redacted                  N                                     PESSAC
    4              Redacted                  N                                  MONTDIDIER
    4              Redacted                  Y                                    SCHWEIZ
    4              Redacted                  N                                    KENORA                ON    
    4              Redacted                  N                                    LONDON
    4              Redacted                  N                                    Timmins                ON
    4              Redacted                  N                                 MEIJSTERLAAN 1            CK
    4              Redacted                  N                                   HAMILTON                ON



                                                   Page 30 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1060 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                     Montreal             QA
    4              Redacted                  N                                      Palatine            IL
    4              Redacted                  Y                                Sheboygan Falls           WI
    4              Redacted                  Y                                    Springdale            AR
    4              Redacted                  N                                    LANGDON               NH
    4              Redacted                  N                                   FITCHBURG              MA
    4              Redacted                  N                                    Westboro              MA
    4              Redacted                  N                                       Boston             MA
    4              Redacted                  N                                  Westborough             MA
    4              Redacted                  Y                                      WAYNE               PA
    4              Redacted                  N                                  Westborough             MA
    4              Redacted                  N                                   WESTBORO               MA
    4              Redacted                  N                               WEST PALM BEACH            FL
    4              Redacted                  N                                    BETHESDA              MD
    4              Redacted                  N                                    AMERICUS              GA
    4              Redacted                  N                                   SUN RIVER              OR
    4              Redacted                  N                                    DALY CITY             CA
    4              Redacted                  N                                  HATTIESBURG             MO
    4              Redacted                  N                                  TALLAHASSEE             FL
    4              Redacted                  N                                  TALLAHASSEE             FL
    4              Redacted                  N                                   BRIDGETON              NJ
    4              Redacted                  N                                    DALY CITY             CA
    4              Redacted                  N                                  ANNANDALE               NJ
    4              Redacted                  N                                     FAIRFAX              VA
    4              Redacted                  Y                                    Gatlinburg            TN
    4              Redacted                  Y                                       Ronan              MT
    4              Redacted                  N                               BURY ST. EDMUNDS
    4              Redacted                  N                                 CLIFFSIDE PARK           NJ
    4              Redacted                  N                                     HUDSON               WI
    4              Redacted                  N                                       PETAL              MS
    4              Redacted                  N                                    BREVARD               NC
    4              Redacted                  N                                     OTTAWA               ON
    4              Redacted                  Y                                 New Brunswick            NJ
    4              Redacted                  N                                     TIMMINS              ON
    4              Redacted                  Y                                    Cleveland             OH
    4              Redacted                  N                                     TIMMINS              ON
    4              Redacted                  N                                   North Ennis            MT
    4              Redacted                  Y                                   BALTIMORE              MD
    4              Redacted                  N                                   RICHMOND               BC
    4              Redacted                  N                                      SAVAGE              MD
    4              Redacted                  Y                                    St-Laurent            QC
    4              Redacted                  N
    4              Redacted                  Y                                   MONTREAL                QC
    4              Redacted                  N                                  PATHUMWAN
    4              Redacted                  N                               ISTANBUL (EUROPE)
    4              Redacted                  N                                    Bozeman                MT
    4              Redacted                  Y                                  Maple Heights            OH
    4              Redacted                  Y                                    Delaware               OH
    4              Redacted                  Y                                      CARY                 NC
    4              Redacted                  Y                                    Missoula               MT
    4              Redacted                  Y                                   Parsippany              NJ
    4              Redacted                  Y                                    Montreal



                                                   Page 31 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1061 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                             PARIS LA DEFENSE CEDEX
    4              Redacted                  Y                                     Kowloon
    4              Redacted                  N                                       TOKYO
    4              Redacted                  N                                       DUBAI
    4              Redacted                  Y                                  South Shields
    4              Redacted                  Y                                   Boucherville            QC
    4              Redacted                  N                                       TEMPE               AZ
    4              Redacted                  N                                       CHICO               CA
    4              Redacted                  N                                   FORT SMITH              AR
    4              Redacted                  Y                                      Houston              TX
    4              Redacted                  Y                                   Vernon Hills            IL
    4              Redacted                  Y                                    Alpharetta             GA
    4              Redacted                  N                                      EL PASO              TX
    4              Redacted                  Y                                     St. John's
    4              Redacted                  N                                    NEW YORK               NY
    4              Redacted                  Y                                  WESTERVILLE              OH
    4              Redacted                  N                                     SAN JOSE              CA
    4              Redacted                  Y                                    KITCHENER              ON
    4              Redacted                  N                                     TREBIŠOV
    4              Redacted                  N                                       LUFKIN             TX
    4              Redacted                  N                                    Harrisburg            PA
    4              Redacted                  N                                      BEL AIR             MD
    4              Redacted                  N                                   SOUTHFIELD             MI
    4              Redacted                  Y                                      Chicago             IL
    4              Redacted                  N                                   GREENLAND              AR
    4              Redacted                  Y                                     Baltimore            MD
    4              Redacted                  Y                                  Conshohocken            PA
    4              Redacted                  Y                                     Baltimore            MD
    4              Redacted                  Y                                      Olympia             WA
    4              Redacted                  Y                                     Nashville            TN
    4              Redacted                  N                                    SHERMAN               MS
    4              Redacted                  N                                       CRAIG              OK
    4              Redacted                  N                                        ENNIS             TX
    4              Redacted                  Y                                     Nashville            TN
    4              Redacted                  Y                                      Toronto             ON
    4              Redacted                  Y                             Onze-Lieve-Vrouw-Waver
    4              Redacted                  N                                       SIOUX               IA
    4              Redacted                  N                                     DECATUR               IL
    4              Redacted                  N                                      Calgary              AB
    4              Redacted                  N                                       Fairfax             VA
    4              Redacted                  N                                      FAIRFAX              VA
    4              Redacted                  N                                      FAIRFAX              VA
    4              Redacted                  Y                                        Dallas             TX
    4              Redacted                  Y                                   New Orleans             LA
    4              Redacted                  N
    4              Redacted                  Y                                    Dallas                 TX
    4              Redacted                  Y                                  Emeryville               CA
    4              Redacted                  N                                   ATLANTA                 GA
    4              Redacted                  N                                NORTHAMPTON
    4              Redacted                  N                                 BOONEY LAKE              WA
    4              Redacted                  Y                                 Cedar Rapids             IA
    4              Redacted                  Y                                    Boston                MA



                                                   Page 32 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1062 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                  State
    4              Redacted                  N                                      Rockland              ME
    4              Redacted                  N                                     ISTANBUL
    4              Redacted                  N                                   BELLA VISTA              CA
    4              Redacted                  N                                     WARWICK                RI
    4              Redacted                  N                                  INDIANAPOLIS              IN
    4              Redacted                  N                                   BARRINGTON               NH
    4              Redacted                  Y                                     FORT ERIE              ON
    4              Redacted                  N                                DRUMMONDVILLE               QC
    4              Redacted                  Y                                     TURLOCK                CA
    4              Redacted                  Y                                     Pasadena               CA
    4              Redacted                  Y                                    MONTREAL                QC
    4              Redacted                  N                                      Timmins               ON
    4              Redacted                  N                               RUELLE SUR TOUVRE
    4              Redacted                  Y                                        INDRE
    4              Redacted                  N                                     CARMAUX
    4              Redacted                  N                                 GENNEVILLIERS
    4              Redacted                  N                                   STOCKHOLM
    4              Redacted                  N                                    SANDWICH
    4              Redacted                  Y                                       Toronto              ON
    4              Redacted                  N                                      JACKPOT               NV
    4              Redacted                  N                                 ELIZABETH CITY             NC
    4              Redacted                  N                                     GAMLEBY
    4              Redacted                  Y                                     Baltimore             MD
    4              Redacted                  Y                                      St. Louis            MO
    4              Redacted                  N                                  SAINT SAULVE
    4              Redacted                  N                                    HEM NORD
    4              Redacted                  Y                                    VIMERCATE
    4              Redacted                  Y                                     NORFOLK
    4              Redacted                  N                                 TROIS RIVIERES             QC
    4              Redacted                  N                                    CAMANCHE                IA
    4              Redacted                  N                                 SHEFFIELD LAKE             OH
    4              Redacted                  Y                                     Campbell               CA
    4              Redacted                  N                                 ST. CATHERINES             ON
    4              Redacted                  N                                    HAMILTON                ON
    4              Redacted                  N                                      Timmins               ON
    4              Redacted                  N                                  PHOENIXVILLE              PA
    4              Redacted                  N                                 PAS-DE-CALAIS
    4              Redacted                  N                                  SAINT BRIEUC
    4              Redacted                  N                                        PARIS
    4              Redacted                  N                       SAINT-GERMAIN-DE-SALLES, AUVERGNE
    4              Redacted                  N
    4              Redacted                  N                                 TISZAUJVAROS
    4              Redacted                  N                                  ZICHYUJFALU
    4              Redacted                  N                             PEREMARTON GYARTELEP
    4              Redacted                  N
    4              Redacted                  N                                   KINGSPORT                TN
    4              Redacted                  Y                                   Boucherville             QC
    4              Redacted                  N                                CLIFTON HEIGHTS             PA
    4              Redacted                  Y                                   AVON LAKE                OH
    4              Redacted                  N                                    LE FAYET
    4              Redacted                  N                                 WASHINGTON                 DC
    4              Redacted                  N                                     FAIRFAX                VA



                                                   Page 33 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1063 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  Y                                  New Orleans             LA
    4              Redacted                  Y                                   Emeryville             CA
    4              Redacted                  N                                     TOLEDO               OH
    4              Redacted                  Y                                      Dallas              TX
    4              Redacted                  N                                  LIVINGSTON              NJ
    4              Redacted                  N                                 SACRAMENTO               CA
    4              Redacted                  N                                 BINGHAMTON               NY
    4              Redacted                  N                                     FAIRFAX              VA
    4              Redacted                  N                                     FAIRFAX              VA
    4              Redacted                  Y                                    CANTON                GA
    4              Redacted                  N                                    New York              NY
    4              Redacted                  Y                                   Kansas City            MO
    4              Redacted                  Y                                    Spokane               WA
    4              Redacted                  Y                                    Bozeman               MT
    4              Redacted                  N                                    Houston               TX
    4              Redacted                  Y                                    Portland              OR
    4              Redacted                  Y                                    Portland              OR
    4              Redacted                  N                                    Houston               TX
    4              Redacted                  N                                     Tangent              OR
    4              Redacted                  Y                                   Alpharetta             GA
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                    Spokane               WA
    4              Redacted                  Y                                    Spokane               WA
    4              Redacted                  Y                                    Spokane               WA
    4              Redacted                  Y                                    Hamilton              NJ
    4              Redacted                  N                                    Belgrade              MT
    4              Redacted                  Y                                    Missoula              MT
    4              Redacted                  N                                      Layton              UT
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Baltimore             MD
    4              Redacted                  Y                                    Houston               TX
    4              Redacted                  Y                                      Atlanta             GA
    4              Redacted                  Y                                      Atlanta             GA
    4              Redacted                  Y                                    Rocky Hill            CT
    4              Redacted                  Y                                     DALLAS               TX
    4              Redacted                  N                                    Bozeman               MT
    4              Redacted                  N                                    New York              NY
    4              Redacted                  N                                      Denver              CO
    4              Redacted                  N                                     San Jose             CA
    4              Redacted                  Y                                  Bridgewater             NJ
    4              Redacted                  Y                                    CHICAGO               IL
    4              Redacted                  Y                                       Avon               OH
    4              Redacted                  Y                                      Denver              CO
    4              Redacted                  Y                                  San Leandro             CA
    4              Redacted                  Y                                       Exton              PA



                                                   Page 34 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1064 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  Y                                     Chicago               IL
    4              Redacted                  N                                  Three Forks              MT
    4              Redacted                  N                                  Three Forks              MT
    4              Redacted                  Y                                 Cedar Rapids              IA
    4              Redacted                  Y                                 Cedar Rapids              IA
    4              Redacted                  Y                                 Cedar Rapids              IA
    4              Redacted                  Y                                South Plainfield           NJ
    4              Redacted                  Y                                South Plainfield           NJ
    4              Redacted                  Y                                South Plainfield           NJ
    4              Redacted                  N                                    Catawba                SC
    4              Redacted                  N                                    Catawba                SC
    4              Redacted                  N                                    Toronto                ON
    4              Redacted                  Y                                     Boston                MA
    4              Redacted                  N                                   Westfield               VT
    4              Redacted                  Y                                    Suwanee                GA
    4              Redacted                  N                                     TOURIN
    4              Redacted                  N                                      Skokie              IL
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                     Chicago              IL
    4              Redacted                  N                                     Denver               CO
    4              Redacted                  Y                                West Palm Beach           FL
    4              Redacted                  Y                                   Charlotte              NC
    4              Redacted                  Y                                 Schaumburg               IL
    4              Redacted                  Y                                   Lakewood               CO
    4              Redacted                  N                                   Montreal               QC
    4              Redacted                  N                                  MONTREAL                QC
    4              Redacted                  N                                Hoffman Estates           IL
    4              Redacted                  Y                                   Lakewood               CO
    4              Redacted                  Y                                   Hamilton               NJ
    4              Redacted                  N                                   Bozeman                MT
    4              Redacted                  N                                      Hurst               TX
    4              Redacted                  N                                  Three Forks             MT
    4              Redacted                  Y                                       Avon               OH
    4              Redacted                  Y                                       Avon               OH
    4              Redacted                  Y                                     Billings             MT
    4              Redacted                  Y                                     Seattle              WA
    4              Redacted                  N                                      Butte               MT
    4              Redacted                  Y                                     Chicago              IL
    4              Redacted                  Y                                     Chicago              IL
    4              Redacted                  N                                  Three Forks             MT
    4              Redacted                  Y                                   Bozeman                MT
    4              Redacted                  Y                                    Sudbury               ON
    4              Redacted                  N                                    Toronto               ON
    4              Redacted                  N                                   Westboro               MA
    4              Redacted                  Y                                   Montreal
    4              Redacted                  Y                                    Haverhill              MA
    4              Redacted                  N                                     Calgary               AB
    4              Redacted                  N                                    Sudbury                ON



                                                   Page 35 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1065 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                    MONTREAL               QC
    4              Redacted                  N                                        Clint              TX
    4              Redacted                  N                                   Grand Rapids            MN
    4              Redacted                  N                               North Grosvenordale         CT
    4              Redacted                  N                                      El Cajon             CA
    4              Redacted                  N                                     Kankakee               IL
    4              Redacted                  N                                       Dover               DE
    4              Redacted                  N                                     Stoddard              WI
    4              Redacted                  N                                      KENORA              ON    
    4              Redacted                  N                                        Largo              FL
    4              Redacted                  N                                       Tucson              AZ
    4              Redacted                  N                                      Benson               NC
    4              Redacted                  N                                        Libby              MT
    4              Redacted                  N                                    Shuqualak              MS
    4              Redacted                  N                                     Greenville            MS
    4              Redacted                  N                                     Pasadena              TX
    4              Redacted                  N                                      Sanford              FL
    4              Redacted                  N                                  Lucerne Valley           CA
    4              Redacted                  N                                      Glendale             CA
    4              Redacted                  N                                     Hamilton              AL
    4              Redacted                  N                                   Channelview             TX
    4              Redacted                  N                                    Des Moines              IA
    4              Redacted                  N                                     Columbia               IA
    4              Redacted                  N                                     Tidewater             OR
    4              Redacted                  N                                      Houston              TX
    4              Redacted                  N                                 Town N Country            FL
    4              Redacted                  N                                        Page               AZ
    4              Redacted                  N                                    Goodwater              AL
    4              Redacted                  N                                       Pooler              GA
    4              Redacted                  N                                       Tollson             AZ
    4              Redacted                  N                                 West Valley City          UT
    4              Redacted                  N                                  Cottage Grove            WI
    4              Redacted                  N                                     Munising              MI
    4              Redacted                  N                                       Albany              GA
    4              Redacted                  N                                        Eagle              CO
    4              Redacted                  N                                      Houston              TX
    4              Redacted                  N                                      Houston              TX
    4              Redacted                  N                                     Las Vegas             NV
    4              Redacted                  N                                    Beaumont               TX
    4              Redacted                  N                                      Orlando              FL
    4              Redacted                  N                                      Houston              TX
    4              Redacted                  N                                     Lovington             NM
    4              Redacted                  N                                     Lawrence              MS
    4              Redacted                  N                                      Chicago               IL
    4              Redacted                  N                                    Des Moines              IA
    4              Redacted                  N                                Colorado Springs           CO
    4              Redacted                  N                                      Phoenix              AZ
    4              Redacted                  N                                North Fort Myers           FL
    4              Redacted                  N                                     Forest Hill           TX
    4              Redacted                  N                                        Loris              SC
    4              Redacted                  N                                   Three Lakes             WI
    4              Redacted                  N                                  American Fork            UT



                                                   Page 36 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1066 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                   Indianapolis           IN
    4              Redacted                  N                                   Helenwood              TN
    4              Redacted                  N                                   Sacramento             CA
    4              Redacted                  N                                     Ardmore              OK
    4              Redacted                  N                                       Miami              FL
    4              Redacted                  N                                       Tucson             AZ
    4              Redacted                  N                                       Sparks             NV
    4              Redacted                  N                                         Kyle             TX
    4              Redacted                  N                                      Danville             IL
    4              Redacted                  N                                      Eugene              OR
    4              Redacted                  N                                     Meridian             TX
    4              Redacted                  N                                      Sebring             FL
    4              Redacted                  N                                 Roslyn Heights           NY
    4              Redacted                  N                                       Hobbs              NM
    4              Redacted                  N                                 North Las Vegas          NV
    4              Redacted                  N                                     Golconda             NV
    4              Redacted                  N                                       Sonora             CA
    4              Redacted                  N                                       Parker             AZ
    4              Redacted                  N                                      Redding             CA
    4              Redacted                  N                                       Bangor             ME
    4              Redacted                  N                                  Walnut Grove            CA
    4              Redacted                  N                                         Ada              OK
    4              Redacted                  N                                     Lakeland             FL
    4              Redacted                  N                                      Orlando             FL
    4              Redacted                  N                                 College Station          TX
    4              Redacted                  N                                      Lucerne             CA
    4              Redacted                  N                                       Carson             CA
    4              Redacted                  N                                     Pasadena             TX
    4              Redacted                  N                                       Naples             FL
    4              Redacted                  N                                Desert Hot Springs        CA
    4              Redacted                  N                                        Dallas            TX
    4              Redacted                  N                                  Mount Dora              FL
    4              Redacted                  N                                  Beech Island            SC
    4              Redacted                  N                                  Staten Island           NY
    4              Redacted                  N                                    Fort Worth            TX
    4              Redacted                  N                                     San Diego            CA
    4              Redacted                  N                                       Austin             TX
    4              Redacted                  N                                   Greencastle            IN
    4              Redacted                  N                                   Los Angeles            CA
    4              Redacted                  N                                   Des Moines              IA
    4              Redacted                  N                                    Kentwood              LA
    4              Redacted                  N                                     Charlotte            NC
    4              Redacted                  N                                     Van Vleck            TX
    4              Redacted                  N                                     Brooklyn             NY
    4              Redacted                  N                                         Call             TX
    4              Redacted                  N                                  Port Chester            NY
    4              Redacted                  N                                     Columbia             SC
    4              Redacted                  N                                  Belle Center            OH
    4              Redacted                  N                                      Richland            WA
    4              Redacted                  N                                        York              PA
    4              Redacted                  N                                  San Antionio            TX
    4              Redacted                  N                                 North Las Vegas          NV



                                                   Page 37 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1067 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                   State
    4              Redacted                  N                                      San Jose                CA
    4              Redacted                  N                                      Lubbock                 TX
    4              Redacted                  N                                       Irving                 TX
    4              Redacted                  N                                West Palm Beach               FL
    4              Redacted                  N                                      Lacoste                 TX
    4              Redacted                  N                                       Parma                  ID
    4              Redacted                  N                                   Parkersburg                WV
    4              Redacted                  N                                   Lake Charles               LA
    4              Redacted                  N                                   Fort Wayne                 IN
    4              Redacted                  N                                  West Monroe                 LA
    4              Redacted                  N                                    Fort Smith                AR
    4              Redacted                  N                                  East Cleveland              OH
    4              Redacted                  N                                     Cleveland                OH
    4              Redacted                  N                                       Bronx                  NY
    4              Redacted                  N                                     Savannah                 GA
    4              Redacted                  N                                     Montrose                 WV
    4              Redacted                  N                                     Graceville               FL
    4              Redacted                  N                                     Cincinnati               OH
    4              Redacted                  N                                     Lakeland                 FL
    4              Redacted                  N                                      Norfolk                 VA
    4              Redacted                  N                                      Sarasota                FL
    4              Redacted                  N                                    Lumberton                 MS
    4              Redacted                  N                                    Saint Louis               MO
    4              Redacted                  N                                      Dupoyer                 MT
    4              Redacted                  N                                 East Saint Louis              IL
    4              Redacted                  N                                   Stroudsburg                PA
    4              Redacted                  N                                      Durham                  NC
    4              Redacted                  N                                    Russellville              AR
    4              Redacted                  N                                       Visalia                CA
    4              Redacted                  N                                       Dallas                 TX
    4              Redacted                  N                                   Albuquerque                NM
    4              Redacted                  N                                    Kenansville               NC
    4              Redacted                  N                                       Calera                 AL
    4              Redacted                  N                                     Cleveland                OH
    4              Redacted                  N                                      Wooster                 OH
    4              Redacted                  N                                     Fallbrook                CA
    4              Redacted                  N                                     Brooklyn                 NY
    4              Redacted                  N                                    Anchorage                 AK
    4              Redacted                  N                                    Pico Rivera               CA
    4              Redacted                  N                                      Houston                 TX
    4              Redacted                  N                                        Utica                 NY
    4              Redacted                  N                                     Avondale                 AZ
    4              Redacted                  N                               Palos Verdes Estates           CA
    4              Redacted                  N                                     River Falls              WI
    4              Redacted                  N                                     Hunstville               AL
    4              Redacted                  N                                     Marceline                MO
    4              Redacted                  N                                        Iola                  KS
    4              Redacted                  N                                     Princeton                MO
    4              Redacted                  N                                  Mount Pocono            Pennsylvania
    4              Redacted                  Y                                     Encinitas                CA
    4              Redacted                  N                                     Ferndale                 WA
    4              Redacted                  N                                     Lexington                KY



                                                   Page 38 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1068 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                    Edgewater             CO
    4              Redacted                  Y                                      Houston             TX
    4              Redacted                  N                                       Bolivar            MO
    4              Redacted                  N                                      Hawley              PA
    4              Redacted                  N                                    Lexington             KY
    4              Redacted                  N                                    Franktown             CO
    4              Redacted                  N                                      Bellaire            TX
    4              Redacted                  N                                        Mesa              AZ
    4              Redacted                  N                                    Tuscumbia             AL
    4              Redacted                  N                                    Sunnyvale             CA
    4              Redacted                  N                                     Sahuarita            AZ
    4              Redacted                  N                                       Dallas             TX
    4              Redacted                  N                                      Atlanta             GA
    4              Redacted                  N                                     Glendale             AZ
    4              Redacted                  N                                   Mapelwood              MO
    4              Redacted                  N                                    Scottsdale            AZ
    4              Redacted                  Y                                  Summerville             SC
    4              Redacted                  N                                      Topeka              KS
    4              Redacted                  N                                     Brashear             MO
    4              Redacted                  N                                   Sacramento             CA
    4              Redacted                  N                                   Jacksonville           FL
    4              Redacted                  N                                   Saint Johns            FL
    4              Redacted                  N                                      Hickory             NC
    4              Redacted                  N                                 East Rockaway            NY
    4              Redacted                  N                                     Las Vegas            NV
    4              Redacted                  N                                    Kennewick             WA
    4              Redacted                  N                                      Collbran            CO
    4              Redacted                  N                                      Benton              KS
    4              Redacted                  N                                   Thomasville            AL
    4              Redacted                  N                                      Houston             TX
    4              Redacted                  N                                      Houston             TX
    4              Redacted                  N                                   Amsterdam              NY
    4              Redacted                  N                                    Burlington            CT
    4              Redacted                  N                                      Houston             TX
    4              Redacted                  N                                       Bryan              TX
    4              Redacted                  N                                Desert Hot Springs        CA
    4              Redacted                  N                                      Nichols             LA
    4              Redacted                  N                                   Milwaukee              WI
    4              Redacted                  N                                      Houston             TX
    4              Redacted                  N                                   Rhinelander            WI
    4              Redacted                  N                                     Glendale             AZ
    4              Redacted                  N                                    Bondurant             IA
    4              Redacted                  N                                  East Meadow             NY
    4              Redacted                  N                                      Gallitzin           PA
    4              Redacted                  N                                Huntington Beach          CA
    4              Redacted                  N                                     Highland             CA
    4              Redacted                  N                                   Washington             IN
    4              Redacted                  N                                    Clintwood             VA
    4              Redacted                  N                                      Cabazon             CA
    4              Redacted                  N
    4              Redacted                  N                                      Iowa                 LA
    4              Redacted                  N                                 College Station           TX



                                                   Page 39 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1069 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                    Las Vegas             NV
    4              Redacted                  N                                   Cottageville           SC
    4              Redacted                  N                                  Palm Desert             CA
    4              Redacted                  N                                     Murrieta             CA
    4              Redacted                  N                                  Casa Grande             AZ
    4              Redacted                  N                                   Des Moines             IA
    4              Redacted                  N                                   Longbeach              CA
    4              Redacted                  N                                    Beaumont              TX
    4              Redacted                  N                                    Beaumont              TX
    4              Redacted                  N                                     Murrieta             CA
    4              Redacted                  N                                      Duluth              MN
    4              Redacted                  N                                  Coon Rapids             MN
    4              Redacted                  N                                    Richmond              TX
    4              Redacted                  N                                      Visallia            CA
    4              Redacted                  N                                   Butterfield            MN
    4              Redacted                  N                                      Peridot             AZ
    4              Redacted                  N                                  Watkinsville            GA
    4              Redacted                  N                                     Tacoma               WA
    4              Redacted                  N                                 North Cambria            PA
    4              Redacted                  N                                      Peoria              AZ
    4              Redacted                  N                                     Osceola              IA
    4              Redacted                  N                                     Sarepta              LA
    4              Redacted                  N                                    Las Vegas             NV
    4              Redacted                  N                                      Tucson              AZ
    4              Redacted                  N                                     Vineland             NJ
    4              Redacted                  N                                      Atlanta             GA
    4              Redacted                  Y                                    Princeton             KY
    4              Redacted                  N                                   Chula Vista            CA
    4              Redacted                  N                                  Crystal River           FL
    4              Redacted                  N                                     Ricelake             WI
    4              Redacted                  N                                  Emmetsburg              IA
    4              Redacted                  N                                     Palacios             TX
    4              Redacted                  N                                   New Caney              TX
    4              Redacted                  Y                                   Harrisburg             PA
    4              Redacted                  Y                                      Moline              IL
    4              Redacted                  N                                  West Jordan             UT
    4              Redacted                  N                                     Mankato              MN
    4              Redacted                  N                                     Houston              AL
    4              Redacted                  N                                    Las Vegas             NV
    4              Redacted                  N                                  Wrightstown             NJ
    4              Redacted                  N                                       Tama               IA
    4              Redacted                  Y                                   Crop Christi           TX
    4              Redacted                  N                                  Diamond Bar             CA
    4              Redacted                  N                                 San Bernardino           CA
    4              Redacted                  N                                     Lebanon              MO
    4              Redacted                  Y                                    Fort Smith            AR
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Spooner              WI
    4              Redacted                  N                                 Grand Junction           CO
    4              Redacted                  N                                    Tavernier             FL
    4              Redacted                  N                                     Phoenix              AZ
    4              Redacted                  Y                                     Orlando              FL



                                                   Page 40 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1070 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                   Las Vegas              NV
    4              Redacted                  N                                  Homosassa               FL
    4              Redacted                  Y                                     Sewell               NJ
    4              Redacted                  N                                     Porter               TX
    4              Redacted                  N                                      Boise               ID
    4              Redacted                  N                                     Clinton               IA
    4              Redacted                  N                                    Baytown               TX
    4              Redacted                  N                                 Emmetsburg                IA
    4              Redacted                  N                                   Anchorage              AL
    4              Redacted                  N                                    La Porte              TX
    4              Redacted                  N                                    Houston               TX
    4              Redacted                  N                                    Moriarty              NM
    4              Redacted                  N                                    Compton               CA
    4              Redacted                  N                                     Gillette             WY
    4              Redacted                  N                                     Milaca               MN
    4              Redacted                  N                                     Duluth               MN
    4              Redacted                  N                                   Glennallen             AK
    4              Redacted                  N                                    Houston               TX
    4              Redacted                  N                                Sabana Grande             PR
    4              Redacted                  N                                  Los Angeles             CA
    4              Redacted                  N                                West Columbia             TX
    4              Redacted                  N                                   Ottumwa                 IA
    4              Redacted                  N                                   Burlington              IA
    4              Redacted                  N                                     Tampa                FL
    4              Redacted                  N                                      Keller              TX
    4              Redacted                  N                                     Fetville             NC
    4              Redacted                  N                                  Vero Beach              FL
    4              Redacted                  N                                  Minneapolis             MN
    4              Redacted                  N                                   Sylacauga              AL
    4              Redacted                  N                                Canyon Country            CA
    4              Redacted                  N                                      Ocala               FL
    4              Redacted                  N                                    Highland              CA
    4              Redacted                  N                                   Las Vegas              NV
    4              Redacted                  N                                    San Juan              PR
    4              Redacted                  N                                    Syracuse              NY
    4              Redacted                  N                                      Union               MS
    4              Redacted                  N                                  Los Angeles             CA
    4              Redacted                  N                                  Saint Cloud             FL
    4              Redacted                  N                                  Vero Beach              FL
    4              Redacted                  N                                     Keokuk                IA
    4              Redacted                  N                                 Jensen Beach             FL
    4              Redacted                  N                                   Van Nuys               CA
    4              Redacted                  N                                   Lancaster              CA
    4              Redacted                  Y                                    Hamden                CT
    4              Redacted                  N                                  Binghamton              NY
    4              Redacted                  N                                    Gadsden               AL
    4              Redacted                  N                                   Waukesha               WI
    4              Redacted                  N                                    Syracuse              NY
    4              Redacted                  N                                   Las Vegas              NV
    4              Redacted                  N                                     Bellaire             OH
    4              Redacted                  N                                     Palmer               AK
    4              Redacted                  N                                Winston - Salem           NC



                                                   Page 41 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1071 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                       Fontana            CA
    4              Redacted                  N                                   Queensberry            NY
    4              Redacted                  N                                  Independence            OR
    4              Redacted                  N                                    Apple Valley          CA
    4              Redacted                  N                                         Chico            CA
    4              Redacted                  N                                     Commack              NY
    4              Redacted                  N                                     Tuscaloosa           AL
    4              Redacted                  N                                  North Augusta           SC
    4              Redacted                  N                                        Jasper            AL
    4              Redacted                  Y                                     Fort Payne           AL
    4              Redacted                  N                                    Long Beach            CA
    4              Redacted                  N                                     Tuscalossa           AL
    4              Redacted                  N                                 Jackson Heights          NY
    4              Redacted                  N                                     Bridgeport           CT
    4              Redacted                  N                                       Fairfield          CT
    4              Redacted                  N                                     San Carlos           AZ
    4              Redacted                  N                                      Lakeland            FL
    4              Redacted                  N                                    Greensburg            PA
    4              Redacted                  N                                      Kingston            OK
    4              Redacted                  N                                 Mineral Springs          NC
    4              Redacted                  N                                   Ft Lauderdale          FL
    4              Redacted                  N                                     Palos Hills           IL
    4              Redacted                  N                                     Goodman              MO
    4              Redacted                  N                                   Sunland Park           NM
    4              Redacted                  N                                    Englewood             CO
    4              Redacted                  N                                      Le Center           MN
    4              Redacted                  N                                       Henagar            AL
    4              Redacted                  N                                       Reading            PA
    4              Redacted                  N                                      Hartselle           AL
    4              Redacted                  N                                       Dudhay             WI
    4              Redacted                  N                                     Hollywood            FL
    4              Redacted                  N                                    Melbourne             FL
    4              Redacted                  N                                      Las Vegas           NV
    4              Redacted                  N                                       Auburn             WA
    4              Redacted                  N                                     Oskaloosa             IA
    4              Redacted                  N                                       Stanton            ND
    4              Redacted                  N                                        Seattle           WA
    4              Redacted                  N                                       Corrales           NM
    4              Redacted                  N                                       Spencer             IA
    4              Redacted                  N                                      Kingsland           TX
    4              Redacted                  N                                     Hackberry            LA
    4              Redacted                  N                                       Walcott             IA
    4              Redacted                  N
    4              Redacted                  N
    4              Redacted                  N                                   San dieago              CA
    4              Redacted                  N                                    Lancaster              CA
    4              Redacted                  N                                       Buna                TX
    4              Redacted                  N                                     Pacoima               CA
    4              Redacted                  N                                     Ontario               CA
    4              Redacted                  N                                      Lamar                TX
    4              Redacted                  N                                     Houston               TX
    4              Redacted                  N                                   Fort Worth              TX



                                                   Page 42 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1072 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                     Euless                TX
    4              Redacted                  N
    4              Redacted                  Y                                  Beaver Dam              WI
    4              Redacted                  Y                                      Toledo              IL
    4              Redacted                  N                                    Las Vegas             NV
    4              Redacted                  N                                    Las Vegas             NV
    4              Redacted                  N                                     Highland             NY
    4              Redacted                  N                                     Gadsden              AL
    4              Redacted                  N                                  Washington              UT
    4              Redacted                  N                                     Pheonix              AZ
    4              Redacted                  N                                      Pleham              AL
    4              Redacted                  N                                 New Port Richie          FL
    4              Redacted                  N                                  Wichita Falls           TX
    4              Redacted                  N                                    Dade City             FL
    4              Redacted                  N                                    Lake City             FL
    4              Redacted                  N                                      Clinton             MO
    4              Redacted                  N                                      Wichita             KS
    4              Redacted                  N                                       Eden               OK
    4              Redacted                  N                                     Phoenix              AZ
    4              Redacted                  N                                  Westminister            CO
    4              Redacted                  N                                      La Pine             OR
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  Y                                    Greenville            IN
    4              Redacted                  N                                 North Augusta            SC
    4              Redacted                  N                                  Los Angeles             CA
    4              Redacted                  N                                Keystone Heights          FL
    4              Redacted                  N                                  N Fort Myers            FL
    4              Redacted                  N                                   McCormick              SC
    4              Redacted                  N                                    Chandler              AZ
    4              Redacted                  N                                   Falls Rough            KY
    4              Redacted                  N                                    Aberdeen              SD
    4              Redacted                  N                                     Cordova              AL
    4              Redacted                  N                                      Wichita             KS
    4              Redacted                  N                                   Long Beach             CA
    4              Redacted                  N                                    Saint Paul            MN
    4              Redacted                  N                                   Palm Coast             FL
    4              Redacted                  N                                    Arlington             MN
    4              Redacted                  N                                       Largo              FL
    4              Redacted                  N                                    Lancaster             CA
    4              Redacted                  N                                  Birmingham              AL
    4              Redacted                  N                                    Lancaster             TX
    4              Redacted                  N                                    Lancaster             CA
    4              Redacted                  N                                   Devils Lake            ND
    4              Redacted                  Y                                  Saint Joseph            MO
    4              Redacted                  Y                                       Clark              SD
    4              Redacted                  N                                      Otsego              MN
    4              Redacted                  N                                    Fort Yates            ND
    4              Redacted                  N                                     Lakeland             FL
    4              Redacted                  N                                    Palmdale              CA
    4              Redacted                  N                                    Chiloquin             OR
    4              Redacted                  N                                      Parrish             AL
    4              Redacted                  N                                     Hastings             NE



                                                   Page 43 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1073 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                  Silver Springs          MD
    4              Redacted                  N                                   Des Moines              IA
    4              Redacted                  N                                     Dyersville            IA
    4              Redacted                  N                                       Clovis             NM
    4              Redacted                  N                                      Monroe              WA
    4              Redacted                  N                                     Lakeland             FL
    4              Redacted                  N                                      Orlando             FL
    4              Redacted                  N                                    Cape Coral            FL
    4              Redacted                  N                                   Alaso Viego            CA
    4              Redacted                  N                                       Keslso             WA
    4              Redacted                  N                                 Fort Lauderdale          FL
    4              Redacted                  Y                                   Skamokawa              WA
    4              Redacted                  Y                                   Santa Clarita          CA
    4              Redacted                  Y                                       Ozark              AR
    4              Redacted                  Y                                      Atmore              AL
    4              Redacted                  N                                     Rockwell             NC
    4              Redacted                  N                                    Milwaukee             WI
    4              Redacted                  N                                       Dolton              IL
    4              Redacted                  N                                   Wauwatosa              WI
    4              Redacted                  N                                      Clontarf            MN
    4              Redacted                  N                                    Lakemoor               IL
    4              Redacted                  N                                      Ankeny               IA
    4              Redacted                  N                                      Prescott            AZ
    4              Redacted                  N                                     Brooklyn             NY
    4              Redacted                  N                                    Waterbury             CT
    4              Redacted                  N                                    Bronxville            NY
    4              Redacted                  N                                   Washington             DC
    4              Redacted                  N                                      Suitland            MD
    4              Redacted                  N                                    Rapid City            SD
    4              Redacted                  N                                     Hartford             CT
    4              Redacted                  Y                                    East Haven            CT
    4              Redacted                  Y                                  Redwood City            CA
    4              Redacted                  N                                     Tuba City            AZ
    4              Redacted                  N                                   Fort Meyers            FL
    4              Redacted                  N                                      McGee               MS
    4              Redacted                  N                                     Andrews              NC
    4              Redacted                  Y                                    Moorhead              MN
    4              Redacted                  N                                  Morgantown              WV
    4              Redacted                  N                                     Cleveland            TX
    4              Redacted                  N                                      Orefield            PA
    4              Redacted                  N                                      Barclay             MD
    4              Redacted                  N                                 West Deptford            NJ
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                      McAllen             TX
    4              Redacted                  N                                     Hampton              TN
    4              Redacted                  N                                      Chicago              IL
    4              Redacted                  N                                       Miami              AZ
    4              Redacted                  N                                     Glendale             AZ
    4              Redacted                  N                                     Spearfish            SD
    4              Redacted                  N                                   San Antonio            TX
    4              Redacted                  N                                       Tampa              FL
    4              Redacted                  N                                   Orange Park            FL



                                                   Page 44 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1074 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                      Juneau              AL
    4              Redacted                  N                                  Manahawkin              NJ
    4              Redacted                  N                                     Madison              VA
    4              Redacted                  N                                       Wise               VA
    4              Redacted                  N                                       Ocala              FL
    4              Redacted                  N                                   Fort Worth             TX
    4              Redacted                  N                               Greenwood Village          CO
    4              Redacted                  N                                  The Villages            FL
    4              Redacted                  N                                     Leadville            CO
    4              Redacted                  N                                     Puyallup             WA
    4              Redacted                  N                                    Odenville             AL
    4              Redacted                  N                                     Brighton             CO
    4              Redacted                  N                                 Lake Elsinore            CA
    4              Redacted                  N                                     Conway               AR
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                    Texas City            TX
    4              Redacted                  N                                   Greenville             TX
    4              Redacted                  N                                      Merlin              OR
    4              Redacted                  N                                      Cowen               WV
    4              Redacted                  Y                                  San Antonio             TX
    4              Redacted                  Y                                 Corpus Christi           TX
    4              Redacted                  Y                                    Las Vegas             NV
    4              Redacted                  Y                                   Waterbury              CT
    4              Redacted                  N                                   Morrisville            VT
    4              Redacted                  N                                       Dallas             TX
    4              Redacted                  N                                    Las Vegas             NV
    4              Redacted                  N                                     Murphy               NC
    4              Redacted                  N                                     Danville             WV
    4              Redacted                  N                                     Phoenix              AZ
    4              Redacted                  N                                  Los Angeles             CA
    4              Redacted                  N                                   Castle Rock            CO
    4              Redacted                  N                                   Lynnwood               WA
    4              Redacted                  N                                   Carson City            NV
    4              Redacted                  N                                 Corpus Christi           TX
    4              Redacted                  N                                 Mount Vernon             WA
    4              Redacted                  N                                    Las Vegas             NV
    4              Redacted                  N                                    Pittsburg             KS
    4              Redacted                  N                                     Beeville             TX
    4              Redacted                  N                                  Palm Springs            CA
    4              Redacted                  N                                Chestnut Ridge            NY
    4              Redacted                  N                                  Lake Charles            LA
    4              Redacted                  N                                      Trinity             NC
    4              Redacted                  N                                   Cedar Bluff            AL
    4              Redacted                  N                                   High Point             NC
    4              Redacted                  N                                   White City             OR
    4              Redacted                  Y                                    Goodland              KS
    4              Redacted                  Y                                    Asheboro              NC
    4              Redacted                  N                                 Zakely Woods             VA
    4              Redacted                  N                                      Norfolk             VA
    4              Redacted                  N                                    Bessemer              AL
    4              Redacted                  N                                     Kenosha              WI
    4              Redacted                  N                                   Thompson               MO



                                                   Page 45 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1075 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                  State
    4              Redacted                  N                                       Jessup               MD
    4              Redacted                  N                                       Clinton              WI
    4              Redacted                  N                                      Norfolk               VA
    4              Redacted                  N                                    Lakewood                CO
    4              Redacted                  N                                  Baton Rouge               LA
    4              Redacted                  N                                      Kingston              TN
    4              Redacted                  N                                   Winter Park               FL
    4              Redacted                  N                                     Charlotte              NC
    4              Redacted                  N                                  Fountain Hills            AZ
    4              Redacted                  N                                   Philadelphia             PA
    4              Redacted                  N                                    Greenville              SC
    4              Redacted                  N                                    Fort Collins            CO
    4              Redacted                  N                                    Hammond                 LA
    4              Redacted                  N                                      Beverly               WV
    4              Redacted                  N                                  Grand Ledge               MI
    4              Redacted                  N                                        Mesa                AZ
    4              Redacted                  N                                      Gulfport              MS
    4              Redacted                  N                                   Indianapolis             IN
    4              Redacted                  N                                    Kansas City             MO
    4              Redacted                  N                                   Apple Valley             CA
    4              Redacted                  N                                  Middle village          New York
    4              Redacted                  N                                   Lake Charles             LA
    4              Redacted                  N                                    Springfield             MO
    4              Redacted                  N                                Horseshoe Bend              AR
    4              Redacted                  N                                  Lemon Grove               CA
    4              Redacted                  N                                      Paulden               AZ
    4              Redacted                  N                                    Wimauma                  FL
    4              Redacted                  N                                       Tucson               AZ
    4              Redacted                  N                                       Billings             MT
    4              Redacted                  N                                       Lincoln               IL
    4              Redacted                  N                                    Buena Park              CA
    4              Redacted                  N                                 Thousand Oaks              CA
    4              Redacted                  N                                    Paramount               CA
    4              Redacted                  N                                Colorado Springs            CO
    4              Redacted                  N                                   Summerville              SC
    4              Redacted                  N                                      Bushkill              PA
    4              Redacted                  N                                     Andrews                SC
    4              Redacted                  N                                     Bountiful              UT
    4              Redacted                  N                                     Las Vagas              NV
    4              Redacted                  N                                      Garland               TX
    4              Redacted                  N                                   Swoyersville             PA
    4              Redacted                  N                                      Tacoma                WA
    4              Redacted                  N                                       Dalton               NE
    4              Redacted                  N                                     San Diego              CA
    4              Redacted                  N                                      Cheney                KS
    4              Redacted                  N                                   San Antonio              TX
    4              Redacted                  N                                     Richmond               MO
    4              Redacted                  N                                     New York               NY
    4              Redacted                  N                                     Hillsboro              TX
    4              Redacted                  N                                     Las Vegas              NV
    4              Redacted                  Y                                   Garden City              KS
    4              Redacted                  Y                                    Van Buren               ME



                                                   Page 46 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1076 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  N                                    Jacksonville          FL
    4              Redacted                  N                                       Austin             TX
    4              Redacted                  N                                    Vero Beach            FL
    4              Redacted                  N                                      Edmond              OK
    4              Redacted                  N                                   Fort Mohave            AZ
    4              Redacted                  N                                     Springfield          MO
    4              Redacted                  N                                      Medford             OR
    4              Redacted                  N                                      Galloway            OH
    4              Redacted                  N                                        Bryan             TX
    4              Redacted                  N                                       Moore              OK
    4              Redacted                  N                                 Sterling Heights         MI
    4              Redacted                  N                                       Verner             WV
    4              Redacted                  N                                     Roosevelt            NY
    4              Redacted                  N                                     Thornville           OH
    4              Redacted                  N                                     Smithville           OH
    4              Redacted                  N                                    Fort Worth            TX
    4              Redacted                  N                                      Ellenton            FL
    4              Redacted                  N                                      Portland            OR
    4              Redacted                  N                                   San Antonio            TX
    4              Redacted                  N                                     Frankston            TX
    4              Redacted                  N                                        Haslet            TX
    4              Redacted                  N                                       Teague             TX
    4              Redacted                  N                                     Nolanville           TX
    4              Redacted                  N                                 Mount Vernon             WA
    4              Redacted                  N                                     Corsicana            TX
    4              Redacted                  N                                       Killeen            TX
    4              Redacted                  N                                      Camden              NJ
    4              Redacted                  N                                     Springfield          OR
    4              Redacted                  N                                     Gainesville          TX
    4              Redacted                  N                                     Bellflower           CA
    4              Redacted                  N                                      Surprise            AK
    4              Redacted                  N                                Fort Leavenworth          KS
    4              Redacted                  N                                  St. Petersburg          FL
    4              Redacted                  N                                      Houston             TX
    4              Redacted                  N                                     Alexandria           LA
    4              Redacted                  N                                      Sheridan            IN
    4              Redacted                  N                                       Seattle            WA
    4              Redacted                  N                                     New York             NY
    4              Redacted                  N                                        Bronx             NY
    4              Redacted                  N                                  Oklahoma City           OK
    4              Redacted                  N                                       Smyrna             GA
    4              Redacted                  N                                       Billings           MT
    4              Redacted                  N                                      Altoona             AL
    4              Redacted                  N                                      Ketchum             ID
    4              Redacted                  N                                     North Port           FL
    4              Redacted                  N                                      Lebanon             TN
    4              Redacted                  N                                 Harker Heights           TX
    4              Redacted                  N                                      Orlando             FL
    4              Redacted                  N                                 Port Townsend            WA
    4              Redacted                  N                                      Mission             TX
    4              Redacted                  N                                    Fort Worth            TX
    4              Redacted                  N                                        Irving            NY



                                                   Page 47 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1077 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                        City                State
    4              Redacted                  Y                                    Kannapolis            NC
    4              Redacted                  Y                                     Lafayette            IN
    4              Redacted                  Y                                     Snellville           GA
    4              Redacted                  Y                                       Ocala              FL
    4              Redacted                  N                                      Oakland             CA
    4              Redacted                  N                                   Sacremento             CA
    4              Redacted                  N                                     Elk Grove            CA
    4              Redacted                  N                                      Bellport            NY
    4              Redacted                  N                                  San Francisco           CA
    4              Redacted                  Y                                     Crockett             TX
    4              Redacted                  N                                      Phoenix             AZ
    4              Redacted                  N                                     Anaheim              CA
    4              Redacted                  N                                    Springfield           OH
    4              Redacted                  N                                      Kenton              OH
    4              Redacted                  N                                 University Place         WA
    4              Redacted                  N                                   Rock Island            IL
    4              Redacted                  N                                      Clayton             NC
    4              Redacted                  N                                        Galt              CA
    4              Redacted                  N                                      Chester             SC
    4              Redacted                  N                                 Boiling Springs          SC
    4              Redacted                  N                                      Roberta             GA
    4              Redacted                  N                                    Bremerton             WA
    4              Redacted                  N                                   San Angleo             TX
    4              Redacted                  N                                    Kelseyville           CA
    4              Redacted                  N                                   Mooresville            IN
    4              Redacted                  N                                      Tucson              AZ
    4              Redacted                  N                                        Hilo              HI
    4              Redacted                  N                                  Citrus Heights          CA
    4              Redacted                  N                                   Sacramento             CA
    4              Redacted                  N                                      Seattle             WA
    4              Redacted                  N                                    Carrington            ND
    4              Redacted                  N                                       Colusa             CA
    4              Redacted                  N                                     Kaneohe              HI
    4              Redacted                  N                                      Oroville            CA
    4              Redacted                  N                                      Hudson              FL
    4              Redacted                  N                                    Hollywood             FL
    4              Redacted                  N                                       Butler             GA
    4              Redacted                  N                                     Lakeland             FL
    4              Redacted                  N                                   Washington             DC
    4              Redacted                  N                                      Orlando             FL
    4              Redacted                  N                                   Ogdensburg             NY
    4              Redacted                  N                                    Rhinebeck             NY
    4              Redacted                  N                                   West Berlin            NJ
    4              Redacted                  N                                   Jacksonville           FL
    4              Redacted                  N                                    Columbus              GA
    4              Redacted                  N                                      Wailuku             HI
    4              Redacted                  N                                   Matamoras              PA
    4              Redacted                  N                                      Chicago             IL
    4              Redacted                  Y                                    Pembroke              MA
    4              Redacted                  N                                    Anderson              SC
    4              Redacted                  N                                     Pageland             SC
    4              Redacted                  N                                    Scottsdale            AZ



                                                   Page 48 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1078 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                      Lansing              IL
    4              Redacted                  N                                       Dekalb              IL
    4              Redacted                  N                                       Edison             GA
    4              Redacted                  N                                    Carrollton            VA
    4              Redacted                  N                               BERKELEY SPRINGS           WV
    4              Redacted                  N                                       Valrico            FL
    4              Redacted                  N                                     Copiague             NY
    4              Redacted                  N                                    Kitty Hawk            NC
    4              Redacted                  N                                      Atlanta             GA
    4              Redacted                  N                                    Riverhead             NY
    4              Redacted                  N                                   Jacksonville           FL
    4              Redacted                  N                                    East Point            GA
    4              Redacted                  N                                    Fort Pierce           FL
    4              Redacted                  N                                      Pawling             NY
    4              Redacted                  N                                      Atlanta             GA
    4              Redacted                  N                                      Hartford            CT
    4              Redacted                  N                                     Muskego              WI
    4              Redacted                  N                                      Denver              CO
    4              Redacted                  N                                    Sioux Falls           SD
    4              Redacted                  N                                Brooklyn Center           MN
    4              Redacted                  N                                Colorado Springs          CO
    4              Redacted                  N                                    Brooksville           FL
    4              Redacted                  N                                   The Villages           FL
    4              Redacted                  N                                     Savannah             GA
    4              Redacted                  N                                     Arlington            TX
    4              Redacted                  N                                     Savannah             GA
    4              Redacted                  N                                       Ruskin             FL
    4              Redacted                  N                                 Leonard Town             MD
    4              Redacted                  N                                    Russellville          AL
    4              Redacted                  N                                       Tampa              FL
    4              Redacted                  N                                   Philadelphia           MS
    4              Redacted                  N                                    Pine Grove            PA
    4              Redacted                  N                                   Englewood              CO
    4              Redacted                  N                                      Lemont               IL
    4              Redacted                  N                                   Birmingham             AL
    4              Redacted                  N                                   Birmingham             AL
    4              Redacted                  N                                  Johnson City            NY
    4              Redacted                  N                                      Olympia             WA
    4              Redacted                  N                                   Bloomsburg             PA
    4              Redacted                  N                                     Madison              WI
    4              Redacted                  N                                    Naperville             IL
    4              Redacted                  N                                     Las Vegas            NM
    4              Redacted                  N                                     Hartsville           SC
    4              Redacted                  N                                   Sacramento             CA
    4              Redacted                  N                                       Tempe              AZ
    4              Redacted                  N                                        Mesa              AZ
    4              Redacted                  N                                     Lewisville           TX
    4              Redacted                  N                                       Derby              CT
    4              Redacted                  N                                    Little Rock           AR
    4              Redacted                  N                                     Columbia             MO
    4              Redacted                  N                               Clilnton Township          MI
    4              Redacted                  N                                       Athens             OH



                                                   Page 49 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1079 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                       Caney              KS
    4              Redacted                  N                                      Warsaw              MO
    4              Redacted                  N                                   Indianapolis           IN
    4              Redacted                  N                                      Spokane             WA
    4              Redacted                  N                                      Tacoma              WA
    4              Redacted                  N                                    Long Beach            CA
    4              Redacted                  N                                       Buffalo            WY
    4              Redacted                  N                                     Levittown            NY
    4              Redacted                  N                                       Dayton             OH
    4              Redacted                  N                                      Yonkers             NY
    4              Redacted                  N                                      Durham              NC
    4              Redacted                  N                                   Indianapolis           IN
    4              Redacted                  N                                       Lapeer             MI
    4              Redacted                  N                                        Perris            CA
    4              Redacted                  N                                    Saint Louis           MO
    4              Redacted                  N                                      Houston             TX
    4              Redacted                  N                                      Fairborn            OH
    4              Redacted                  N                                   Freelandville          IN
    4              Redacted                  N                                    Milwaukee             WI
    4              Redacted                  N                                        Kihei             HI
    4              Redacted                  N                                       Novato             CA
    4              Redacted                  N                                      Decatur             IL
    4              Redacted                  N                                      Pomona              MO
    4              Redacted                  N                                   Wichita Falls          TX
    4              Redacted                  N                                    Nelsonville           OH
    4              Redacted                  N                                        Ilaiea            HI
    4              Redacted                  N                                    Beaverdam             OH
    4              Redacted                  N                                    Chula Vista           CA
    4              Redacted                  N                                    Pawcatuck             CT
    4              Redacted                  N                                 Saint Petersburg         FL
    4              Redacted                  N                                       Denver             CO
    4              Redacted                  N                                     Hamburg              NY
    4              Redacted                  N                                       Novato             CA
    4              Redacted                  N                                    Melbourne             FL
    4              Redacted                  N                                    Haines City           FL
    4              Redacted                  N                                        Ewing             VA
    4              Redacted                  N                                      Sylvania            OH
    4              Redacted                  N                                       Uvalde             TX
    4              Redacted                  N                                       Lilburn            GA
    4              Redacted                  N                                         Lima             OH
    4              Redacted                  N                                         Lisle            IL
    4              Redacted                  N                                       Macon              GA
    4              Redacted                  N                                     Clearlake            CA
    4              Redacted                  N                                       Batavia            NY
    4              Redacted                  Y                                       Dexter             OR
    4              Redacted                  N                                      Newark              OH
    4              Redacted                  N                                       Fresno             CA
    4              Redacted                  N                                  Ste. Genevieve          MO
    4              Redacted                  N                                        Lords             SC
    4              Redacted                  N                                         Lima             OH
    4              Redacted                  N                                       Parrish            FL
    4              Redacted                  N                               Jefferson Township         PA



                                                   Page 50 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1080 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                  N                                    Morrison              CO
    4              Redacted                  N                                    Opelousas             LA
    4              Redacted                  N                                  Lake Isabella           CA
    4              Redacted                  N                                  Spring Lakes            NJ
    4              Redacted                  N                                      Tampa               FL
    4              Redacted                  Y                                       Chico              CA
    4              Redacted                  N                                      Poteet              TX
    4              Redacted                  N                                    Sandusky              OH
    4              Redacted                  N                                 Grand Junction           CO
    4              Redacted                  N                                      Beebe               AR
    4              Redacted                  N                                      Racine              WI
    4              Redacted                  N                                   Milwaukee              WI
    4              Redacted                  N                                      Mexico              NY
    4              Redacted                  N                                     Houston              TX
    4              Redacted                  N                                     Orlando              FL
    4              Redacted                  N                                      Pasco               WA
    4              Redacted                  N                                    The Bronx             NY
    4              Redacted                  N                                    Hammond               LA
    4              Redacted                  N                                  Cumberland              KY
    4              Redacted                  N                                     Oakview              CA
    4              Redacted                  N                                  Kenneth City            FL
    4              Redacted                  N                                     Spokane              WA
    4              Redacted                  N                                     Oakland              CA
    4              Redacted                  N                                   Lake Worth             FL
    4              Redacted                  N                                     Naalehu              HI
    4              Redacted                  Y                                 Smiths Station           AL
    4              Redacted                  N                                     Buckner              AR
    4              Redacted                  N                                       Lodi               CA
    4              Redacted                  N                                    Wai'anae              HI
    4              Redacted                  N                                      Albany              NY
    4              Redacted                  N                                     Jamaica              NY
    4              Redacted                  N                                      Belton              TX
    4              Redacted                  N
    4              Redacted                  N                                    Houston                TX
    4              Redacted                  N                                   HOUSTON                 TX
    4              Redacted                  N                                    Houston                TX
    4              Redacted                  Y                                    Houston                TX
    4              Redacted                  Y                                    Houston                TX
    4              Redacted                  Y                                    Houston                TX
    4              Redacted                  N                                    Houston                TX
    4              Redacted                  N                                    Houston                TX
    4              Redacted                  N                                    Houston                TX
    4              Redacted                  Y                                   PORTLAND                OR
    4              Redacted                  Y                                 The Woodlands             TX
    4              Redacted                  Y                                    Oakland                CA
    4              Redacted                  Y                                    Oakland                CA
    4              Redacted                  Y                                    Oakland                CA
    4              Redacted                  Y                                    Daphne                 AL
    4              Redacted                  Y                                    Daphne                 AL
    4              Redacted                  Y                                    Oakland                CA
    4              Redacted                  Y                                    Oakland                CA
    4              Redacted                  Y                                    Daphne                 AL



                                                   Page 51 of 52
                        Case 19-10289-LSS   Doc 3334     Filed 04/07/21   Page 1081 of 1081



                                       Imerys Talc America, Inc., et al
         Exhibit D ‐ Report of All Undeliverable Mail Pertaining to the Solicitation Related Mailings



Plan Class      Creditor Name    Included Forwarding Address                       City                 State
    4              Redacted                   Y                                 NEW YORK                 NY




                                                   Page 52 of 52
